Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 1 of 152




              (;+,%,7A
            Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 2 of 152 NO. 651762/2019
                                                                      INDEX
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PM]
NYSCEF DOC. NO. 2                                                                       RECEIVED NYSCEF: 03/26/2019




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK

          THOMAS & BETTS CORPORATION, n/k/a                        )
          ABB INSTALLATION PRODUCTS, INC                           )
                                                                   )
                                                                   )    Index No.: 651762/2019
                             Plaintiff,                            )
                      v.                                           )
                                                                   )
          TRINITY MEYERS UTILITY                                   )
          STRUCTURES, LLC, frk/a/ MCKINLEY                         )
          2014 ACQUISITION, LLC and ARCOSA, INC.                   )
                                                                   )
                             Defendants.                           )

                                                      COMPLAINT

                      Plaintiff, Thomas & Betts Corporation, n/k/a ABB Installation Products, Inc. (“T&B”),

          complaining of the Defendants Trinity Meyers Utility Structures, LLC, f/k/a McKinley 2014

          Acquisition, LLC (“Trinity”) alleges as follows:

                                                NATURE OF THE CASE

                      1.     Trinity purchased T&B’s steel structures business.   As part of the sale, Trinity

          expressly assumed all liabilities and obligations arising from any express warranty claims with

          respect to goods and products manufactured and sold by T&B before the sale, subject to any

          indemnity obligations owed by T&B to Trinity and any applicable liability exclusions. Trinity

          agreed in acquiring T&B’s business to defend, indemnify and hold T&B harmless from the

          liabilities assumed by Trinity.

                      2.     T&B has paid, incurred and will incur substantial amounts in connection with

          warranty claims asserted by a former customer that are Trinity’s obligation. Trinity has refused

          to take responsibility for the warranty claims, or to indemnify and hold T&B harmless for the

          liabilities and obligations arising from the warranty claims, in breach of the parties’ purchase




          HF 12677700v.3



                                                          1 of 7
                   Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 3 ofINDEX
                                                                                 152 NO. 651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMI
NYSCEF DOC. NO. 2                                                                       RECEIVED NYSCEF: 03/26/2019




          agreement. T&B seeks indemnification from and against Trinity for the substantial amounts that

          have been paid and incurred by T&B in connection with the warranty claims, and a judicial

          declaration that Trinity is responsible for the substantial amounts to be incurred by T&B arising

          from the warranty claims.

                                                   THE PARTIES

                      3.   Plaintiff Thomas & Betts Corporation, n/k/a ABB Installation Products, Inc. is a

          corporation organized and existing under the laws of Tennessee, with its principal place of

          business at 8155 T and B Boulevard, Memphis, Tennessee 38125-8888.

                      4.   Defendant Trinity Meyer Utility Structures, LLC, f/k/a McKinley 2014

          Acquisition, LLC is a limited liability company organized and existing under the laws of the

          state of Delaware, with its principal place of business at 2525 N. Stemmons Freeway, Dallas,

          Texas 75207.

                      5.   Defendant Arcosa, Inc. (“Arcosa”) is a corporation organized and existing under

          the laws of the state of Delaware with its principal place of business at 500 N. Akard Street,

          Dallas, Texas 75201. On March 21, 2019, in response to T&B’s renewed demand to Trinity for

          indemnification, Trinity informally advised T&B that Trinity transitioned its utility structure

          business to Arcosa. Any such transition occurred without notice to or consent by T&B, and did

          not relieve Trinity of its indemnity and other obligations to T&B.         Arcosa is named as a

          Defendant to the extent that, as has been suggested by Trinity, Trinity’s indemnity and other

          obligations to T&B are enforceable against Arcosa, in addition to Trinity, without prejudice to,

          and expressly reserving all of T&B’s rights, against Trinity. To the extent that Arcosa is jointly

          and severally responsible to indemnify and hold T&B harmless as set forth below, as an

          assignee, successor in interest or otherwise, “Trinity” is hereby defined to include Arcosa.


                                                           2

          HF I2677700v.3



                                                        2 Of 7
                    Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 4 of 152 NO. 651762/2019
                                                                              INDEX
FILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 2                                                                       RECEIVED NYSCEF: 03/26/2019




                                            .JURISDICTION AND VENUE

                      6.     Pursuant to the Purchase Agreement, each of the parties unconditionally

          consented to submit to the jurisdiction of this Court.

                      7.     Pursuant to the Purchase Agreement, each of the parties unconditionally

          consented to the County of New York as the proper venue for this action.

                                              FACTUAL BACKROUND

                      8.     On or about June 23, 2011, T&B entered into a contract with Electric

          Transmission Texas, LLC (“ETT”) to engineer, fabricate and deliver tubular steel transmission

          line structures to be used by ETT in constructing transmission lines for Texas Competitive

          Renewable Energy Zones. The contract is referred to herein as the “ETT Contract.”

                      9.     Under the ETT Contract, T&B supplied ETT with 647 tubular steel transmission

          line structures (“ETT Structures”).

                      10.    On or about June 26, 2014, T&B sold its steel structures business to Trinity

          pursuant to an “Asset Purchase Agreement,” which is referred to herein as the “Purchase

          Agreement,” and attached hereto as Exhibit 1, without exhibits (the “Trinity Sale”).

                      11.    Under the Purchase Agreement, Trinity expressly assumed all liabilities and

          obligations arising before, on or after the Trinity Sale for any claim for breach of an express

          warranty made in respect of any product or good manufactured or sold by T&B before the

          Trinity Sale (“Trinity’s Assumed Liabilities”).

                       12.   Under the Purchase Agreement, Trinity agreed to defend, indemnify and hold

          harmless T&B from and against Trinity’s Assumed Liabilities, subject to any indemnity

          obligations owed by T&B to Trinity and any applicable liability exclusions.

                       13.   At the time of the Trinity Sale, ETT had asserted warranty claims on components


                                                            3

          HF 1267770Qv.3



                                                         3 Of 7
           Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 5 ofINDEX
                                                                         152                        NO. 651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMI
NYSCEF DOC. NO. 2                                                                       RECEIVED NYSCEF: 03/26/2019




          of the ETT Structures, including defects in 71 of the galvanized structure arms incorporating arm

          brackets from 114 inch-thick plate steel supplied by T&B to ETT that were manufactured at

          T&B’s Gadsden facility located in Steele, Alabama (“Gadsden Replacement Arms”). Under the

          Purchase Agreement, the Gadsden Replacement Arms were specifically excluded from the

          liabilities assumed by Trinity.

                      14.   In 2015, ETT claimed to have discovered additional defects in the ETT

          Structures revealed through inspection and testing that predominantly involved arm brackets

          from 114 inch-thick plate steel manufactured at a different facility, and distinct from,, the

          Gadsden Replacement Arms. ETT asserted additional express warranty claims against T&B and

          Trinity, that do not relate to or arise from the Gadsden Replacement Arms (“ETT’s Warranty

          Claims”).

                      15.   All liabilities and obligations arising from ETT’s Warranty Claims were

          expressly assumed by Trinity under the Purchase Agreement.

                      16.   T&B notified Trinity of Trinity’s obligation to indemnify and hold T&B

          harmless from ETT’s Warranty Claims.

                      17.   Trinity refused to participate in defense of ETT’s Warranty Claims.

                      18.   T&B engaged in discussions with ETT to address its warranty claims. Trinity

          refused to participate in those discussions.

                      19.   T&B and ETT reached a proposed settlement agreement resolving ETT’s

          warranty claims. Trinity unreasonably refused to consent to the proposed settlement.

                      20.   In 2017, T&B and ETT entered into a settlement agreement to resolve ETT’s

          Warranty Claims on commercially reasonable terms (the “2017 Settlement”).

                      21.   Additional testing and inspections were thereafter conducted which revealed


                                                            4
          HF 12677700v.3



                                                         4 Of 7
            Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 6 of 152 NO.
                                                                      INDEX                                 651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 2                                                                         RECEIVED NYSCEF: 03/26/2019




          additional defects in the ETT Structures, necessitating the replacement of components of the

          ETT Structures and resulting in substantial costs that have been and will continue to be incurred

          by T&B.

                     22.    Trinity has refused to indemnify and hold T&B harmless from any amounts paid

          or incurred or to be incurred by T&B in connection with ETT’s Warranty Claims, including

          attorneys’ fees, in violation of the Purchase Agreement.

                                                        COUNT I
                                                   (Breach of Contract)

                      23.   T& B repeats and re-alleges paragraphs 1-22 as if fully set forth herein.

                      24.   T&B has paid millions of dollars and incurred and will continue to incur millions

          of dollars in costs in connection with ETT’s Warranty Claims. Those amounts are an Assumed

          Liability by Trinity under the Purchase Agreement.

                      25.   Under the Purchase Agreement, Trinity is obligated to indemnify and hold T&B

          harmless for the amounts paid, incurred and to be incurred by T&B in connection with ETT’s

          Warranty Claims.

                      26.   In breach of the Purchase Agreement, Trinity has refused to indemnify and hold

          T&B harmless for the amounts paid and incurred by T&B in connection with ETT’s Warranty

          Claims, which are Trinity’s Assumed Liabilities, causing T&B millions of dollars in damages.

                      27.   T&B has performed in all material respects under the Purchase Agreement.

                      WHEREFORE, T&B respectfully requests that this Court enter Judgment:




                                                              5

          HF 12677700v.3



                                                           5 Of 7
           Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 7 ofINDEX
                                                                         152                                  NO. 651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMI
NYSCEF DOC. NO. 2                                                                              RECEIVED NYSCEF: 03/26/2019




                            A. Awarding T&B against Trinity, and Arcosa, jointly and severally, to the extent
                               Arcosa is also liable as successor in interest, assignee, or otherwise, all amounts
                               paid and incurred by T&B in connection with ETT’s Warranty Claims, in an
                               amount to be determined at trial and estimated to be in excess of $100 million,
                               plus interest; and,

                            B. Awarding T&B such other relief deemed to be appropriate.

                                                           COUNT II
                                                     (Declaratory Judgment)

                      28.      T& B repeats and re-alleges paragraphs 1-27 as if fully set forth herein.

                      29.      T&B contends that all liabilities and obligations arising from ETT’s Warranty

          Claims were expressly assumed by Trinity under the Purchase Agreement.

                      30.       Notwithstanding that T&B notified Trinity of Trinity’s obligation to indemnify

          and hold T&B harmless from ETT’s Warranty Claims, Trinity has failed and refused to (a)

          indemnify and hold T&B harmless from ETT’s Warranty Claims, (b) participate in the defense

          and settlement of ETT’s Warranty Claims, and (c) approve the 2017 Settlement:

                      31.       An actual and justiciable controversy that is ripe for adjudication has arisen and

          currently exists between the parties as to Trinity’s Indemnity Obligations with respect to costs

          that will be incurred by T&B in connection with ETT’s Warranty Claims including, but not

          limited to, under the 2017 Settlement.

                      32.      A determination by this Court would terminate the controversy and would aid the

          parties going forward in governing themselves based on their relative rights and obligations for

          costs that will be incurred by T&B in connection with ETT’s Warranty Claims.

                      WHEREFORE, T&B respectfully requests that this Court enter a judgment:

                            A. Pursuant to the Purchase Agreement, declaring that Trinity and Arcosa, jointly
                               and severally, to the extent Arcosa is also liable as successor in interest, assignee,
                               or otherwise must indemnify and hold T&B harmless from amounts that will be
                               incurred by T&B for ETT’s Warranty Claims, including, but not limited to, under
                               the 2017 Settlement; and,

                                                                  6
          HF 12677700V.3



                                                               6 Of 7
FILED: NEW Case
           YORK1:19-cv-07829-PAE
                 COUNTY CLERK Document  1-1 Filed 08/20/19 Page 8 of
                                 03/26/2019  05:23 PMl               152 NO.
                                                                  INDEX                                  651762/2019
NYSCEF DOC. NO. 2                                                                        RECEIVED NYSCEF: 03/26/2019




                           B. Awarding T&B such other relief deemed to be appropriate.

          Dated: New York, New York
                 March 26, 2019

                                                                   HERRICK, FEINSTEIN LLP

                                                                   By:    /s/ Alan D. Kaplan
                                                                         Alan D. Kaplan
                                                                         Michael Berengarten
                                                                         Samantha Rosa
                                                                         Two Park Avenue
                                                                         Tel: (212) 592-1400
                                                                         Counsel for Plaintiff


                                                                   FIGLIULO & SILVERMAN P.C.
                                                                   James R. Figliulo
                                                                   Peter A. Silverman
                                                                   Rebecca Kaiser Fournier
                                                                   10 S. LaSalle St.
                                                                   Suite 3600
                                                                   Chicago, IL 60603
                                                                   Tel: (312):251-4600
                                                                   Co-Counsel for Plaintiff
                                                                   {Pro hac admission pending)




                                                             7
          HF 12677700v.3



                                                          7 Of 7
           Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 9 ofINDEX
                                                                         152   NO. 651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05;23 PMl
NYSCEF DOC. NO. 3                                                RECEIVED NYSCEF: 03/26/2019




                            EXHIBIT 1
           Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 10 of 152 NO. 651762/2019
                                                                      INDEX
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05;23 PMl
NYSCEF DOC. NO. 3                                                 RECEIVED NYSCEF: 03/26/2019


                                                               EXECUTION VERSION




                                ASSET PURCHASE AGREEMENT
                                      BY AND BETWEEN
                               McKinley 2014 acquisition llc
                                          (as Buyer)
                                              and
                               THOMAS & BETTS CORPORATION
                                              and
                            THOMAS & BETTS INTERNATIONAL, LLC
                                          (as Sellers)
                                        JUNE 26,2014
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 11 of 152 NO.
                                                                         INDEX                                                    651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMi
NYSCEF DOC. NO. 3      .                                                                                         RECEIVED NYSCEF: 03/26/2019




                                                             TABLE OF CONTENTS

                                                                                                                           Page


            Article I Purchase of Assets..................................................................                    1
                      .1.1     Purchase and Sale of Assets; Assumption of Liabilities,                                        1
                      1.2     Excluded Liabilities...............................................                             2
                      1.3      Purchase Price......................................................                           3
                      1.4      The Closing...................................................................                 3
                      1.5     Purchase Price Adj ustment............................................                          4
                      1.6      Allocation of Purchase Price.........................................                          6
                      1.7     Consents to Assignment.................................................                         6
                      1.8      Payment of Certain Monies..........................................                            7
                      1.9      Further Assurances.......................................................                      7
            Article II Representations and Warranties of Sellers............................                                  8
                     2.1       Organization, Qualification and Power.........................                                 8
                     2.2       Authority............................................................. ........                8
                     2.3       Noncontravention....................;......................................                   .9
                     2.4       Financial Statements.................................................... .                    .9
                     2.5       Absence of Certain Changes.........................................                           10
                     2.6       Title to and Sufficiency of Assets.................................                           10
                     2.7       Tax Matters.................................................................. .               10
                     2.8       Tangible Personal Property............................................                        11
                     2.9       Transferred Real Property..............................................                       11
                     2.10      Leases...................................................................                     13
                     2.11      Intellectual Property....                                                                     13
                     2.12      Contracts....................                                                                 16
                     2.13      Government Contracts,                                                                         19
                     2.14      Litigation....................                                                                20
                     2.15      Employment Matters                                                                            21
                     2.16      Employee Benefits.....                                                                        22
                     2.17      Environmental Matters,                                                                        23
                     2.18      Legal Compliance.......                                                                       25
                     2.19      Permits.......................                                                                26

                                                                               -l-
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 12 INDEX
                                                                          of 152NO. 651762/2019
FILED: NEW YORK COUNTY CLERK 03/26/2019 05; 23 PMl
NYSCEF DOC. NO. 3                                                                        RECEIVED NYSCEF: 03/26/2019




                                                          TABLE OF CONTENTS
                                                               (continued)
                                                                                                  Page


                    2.20      Customers and Suppliers......................                          26
                    2.21 Credit Support Instruments...................                              26
                    2.22      Product Liability and Warranty........... .                           26
                    2.23      Conflict Minerals.................................                    27
                    2.24      Insurance..............................................               27
                    2.25      Solvency...............................................               27
                    2.26.     Affiliated Transactions..........................                     27
                    2.27      Brokers’ Fees.......................................                  27
                    2.28     Non-Reliance.......................................                    28
            Article III Representations and Warranties of Buyer....                                 28
                    3.1      Organization.........................................                  28
                    3.2      Authority..............................................                28
                    3.3      Noncontravention..................................                     28
                    3.4      Litigation................. ;............................              29
                    3.5 ; Financing................. ;............................                  29
                    3.6      Solvency................................................               29
                    3.7      Due Diligence by Buyer........................                         30
           Article IV Pre-Closing Covenants................................                         31
                    4.1     Closing Efforts; Hart-Scott-Rodino Act                                  31
                    4.2      Operation of Business...........................                       33
                    4.3      Access..........................................                       35
                    4.4      Replacement of Credit Support......                                    36
                    4.5      Transfer of Permits........................                            36
                    4.6      Novation of Government Contracts                                       37
                    4.7      Transition Services Agreement......                                    38
                    4.8      Notification of Certain Matters......                                  38
                    4.9      Environmental Insurance Policy....                                     38
                    4.10     Data Room.....................................                         39
                    4.11     Title Certificates.............................                        39
                    4.12     Certain Rights and Obligations......                                   39

                                                                           -n-
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 13 of 152 NO. 651762/2019
                                                                         INDEX
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                                                             RECEIVED NYSCEF: 03/26/2019




                                                              TABLE OF CONTENTS
                                                                   (continued)
                                                                                                                                                  Page


            Article V Conditions Precedent to Closing..........................................................................                     39
                      5.1       Conditions to Obligations of Buyer.............................................................              39
                    5.2    Conditions to Obligations of Sellers............................................................                 40
                    5.3    Deemed Waiver..........................................................................................           41
            .       5.4    Frustration of Closing Conditions................................................................                 41
            Article VI Indemnification...................................................................................................    41
                    6.1    Indemnification by Seller 1........................... ...................................... ......             41
                    6.2    Indemnification by Buyer...........................................................................              42
                    6.3    Claims for Indemnification..........................................................................              42
                    6.4    Survival.......................................................................................................   43
                    6.5    Limitations..................................................................................................     44
                    6.6    Materiality Qualifications...........................................................................            47
                    6.7    Treatment of Indemnification Payments......................................................                       47
                    6.8    Manner of Payment........................................ ;..................................... ......           47
                    6.9 : Special Indemnification Matter and Pre-Closing Environmental Liabilities                                           47
                    6.10 Acknowledgement of Agency......................................................................                     47
            Article VII Tax Matters......................................................................................................   48
                    7.1    Payment of Transfer Taxes..........................................................................               48
                    7.2    Allocation of Property Taxes.......................................................................               48
                    7.3    Refunds....................................................................................................... ,.48
                    7.4    Cooperation on Tax Matters; Tax Audits....................................................                        48
                    7.5    Scope of Article VII....................................................................................         49
            Article VIII Termination.....................................................................................................    49
                    8.1    Termination of Agreement..........................................................................                49
                    8.2    Effect of Termination..................................................................................           50
            Article IX Employee Matters..............................................................................................        51
                    9.1   Offer of Employment; Continuation of Employment...................................                                 51
                    9.2    Continued Benefi ts......................................................................................         51
                    9.3    Compensation; Employee Benefits; Plans...................................................                         52
                      9.4       Eligibility....................................................................................................     53

                                                                               -iii-
                Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 14 INDEX
                                                                           of 152NO. 651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                                                               RECEIVED NYSCEF: 03/26/2019



                                                               TABLE OF CONTENTS
                                                                    (continued)
                                                                                                                                         Page


                      9.5        Accrued Sick or Vacation Time...............................................                               53
                      9.6        Flexible Account Plan..............................................................                        53
                      9.7        Defined Contribution Plan.......................................................                           54
                      9.8        Employees Subject to Collective Bargaining..........................                                       54
                      9.9        Employment-Related Liabilities..............................................                               54
                      9.10       Workers Compensation............................................................                           55
                      9.11       U.S. WARN Act.......................... ...................................... .                           55
                      9.12       U.S. COBRA............................................................................                     55
                      9.13       Multiemployer Plan.................................................................                        55
                      9.14       No Third-Party Beneficiary Rights...........................................                               56
            Article X Other Post-Closing Covenants........................................................ .                                57
                       10.1      Claims Against Directors, Managers, Officers and Employees                                                 57
                      10.2       Payment of Certain Monies.....................................................                             57
                      I.0.3      Right to Assert or Waive Privilege .......................................                                 57 :
                      10.4       Use of Names....................................................................... ....                   58
                      10.5       Post-Closing Access and Cooperation......................................                                  59
                      10.6      Non-Competition and Non-Solicitation....................................                                    59
                      10.7       Confidentiality.........................................................................                   61
            Article XI Definitions......................................................................................                    61
                      II.1      Certai n Definitions......................... ...........................................                   61
                      11.2      Certain Additional Definitions..................................................                            79
            Article XII Miscellaneous................................................................................                       80
                      12.1      Press Releases and Announcements.........................................                                   80
                      12.2      No Third Party Beneficiaries....................................................                            80
                      12.3      Entire Agreement.....................................................................                       81
                      12.4       Succession and Assignment......................................................                            81
                      12.5      Notices......................................................................................               81
                      12.6      Amendments and Waivers........................................................                              82
                      12.7      Severability..............................................................................                  82
                      12.8      Expenses....................................................................                                83

                                                                               -iv-
             Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 15 of 152
                                                                        INDEX NO. 651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05;23 PMl
NYSCEF DOC. NO. 3                                                                  RECEIVED NYSCEF: 03/26/2019




                                                       TABLE OF CONTENTS
                                                            (continued)
                                                                                             Page


                    1.2.9    Specific Performance.............................                 83
                    12.10 Governing Law.....................................                   83
                    12.11 Submission to Jurisdiction.....................                      83
                    12.12 Bulk Transfer Laws................................                   84
                    12.13 Construction..........................................               84
                    12.14 No Solicitation; Acquisition Proposals...                            85
                    12.15 Waiver of Jury Trial..............................                   85
                    12.16 Incorporation of Exhibits and Schedules                              85
                    12.17 Further Representations.........................                     85
                    12.18 Counterparts and Facsimile Signature....                             85




                                                                      -v-
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 16 INDEX
                                                                          of 152NO.                      651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                        RECEIVED NYSCEF: 03/26/2019




            Disclosure Schedule

            Schedules:

           Schedule 1.2           Excluded Liability E
           Schedule 1.5           Accounting Principles
           Schedule 5.1(h)        Designated Contract Consents
           Schedule 6.1 A         Special Indemnification Matter
           Schedule 6. IB         Pre-Closing Environmental Liabilities
           Schedule 9.3(d)        Certain Matters
           Schedule 11.1          Certain Definitions


           Exhibits:

           Exhibit A              Form of Assignment and Assumption Agreement
           Exhibit B              Forms of Intellectual Property Assignment Agreements
           Exhibit C              Form of Bill of Sale
           Exhibit D              Form of Deed
           Exhibit E              Form of Transition Services Agreement
           Exhibit F              Form of Schedule A to Transition Services Agreement
           Exhibit G              Form of Environmental Insurance Policy




                                                         -vi-
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 17 of 152
                                                                         INDEX NO.                                   651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                             RECEIVED NYSCEF: 03/26/2019




                                          ASSET PURCHASE AGREEMENT

                    This ASSET PURCHASE AGREEMENT (this “Agreement”') is entered into as of June
            26, 2014 by and between McKinley 2014 Acquisition LLC, a Delaware limited liability
            company (“Buyer”), as buyer, and Thomas & Betts Corporation, a Tennessee corporation
            (“Seller 1”). and Thomas & Betts International, LLC, a Delaware limited liability company
            (“Seller 2”). as sellers. Seller 1 and Seller 2 are referred to herein each individually as a “Seller”
            and are collectively referred to herein as “Sellers.” Sellers and Buyer are each individually
            referred to herein as a “Party” and are collectively referred to herein as the “Parties.”

                                                    INTRODUCTION

                     1.     Seller 1 is engaged in, among other businesses, the business of designing,
            manufacturing, marketing, selling and distributing under the “ME YER” trademark engineered
            steel structures used in electricity transmission and distribution (the “Business”). Sellers are the
            owners of the Designated Intellectual Property.

                    2.      Buyer desires to purchase from Sellers, and Sellers desire to sell to Buyer, the
            Acquired Assets, and Buyer desires to assume the Assumed Liabilities upon the terms and
            subject to the conditions set forth herein.

                    3.     Each capitalized term used in this Agreement has the meaning ascribed to it in
            Article XI.

                    In consideration of the representations, warranties, covenants and agreements contained
            in this Agreement and other good and valuable consideration, the receipt of which is hereby
            acknowledged, the Parties, intending to be legally bound, agree as follows:

                                                        ARTICLE I

                                                PURCHASE OF ASSETS

                   1.1     Purchase and Sale of Assets: Assumption of Liabilities. On the basis of the
            representations, warranties, covenants and agreements and subject to the satisfaction or waiver of
            the conditions set forth in this Agreement, at the Closing:

                             (a)    Each Seller shall sell, convey, assign, transfer and deliver to Buyer, and
            Buyer shall, in reliance on the representations, warranties, covenants and agreements of Sellers
            contained herein, purchase and acquire from each Seller, all of each Sellers’ respective right, title
            and interest in, to and under the Acquired Assets owned by such Seller, other than the
            Designated Intellectual Property, free and clear of all Security Interests other than Permitted
            Liens. Each Seller shall sell, convey, assign, transfer and deliver to Buyer, and Buyer shall, in
            reliance on the representations, warranties, covenants and agreements of Sellers contained
            herein, purchase and acquire from each Seller, all of such Seller’s respective right, title and
            interest in, to and under the Designated Intellectual Property owned by or licensed to such Seller
            under a Contract that is an Acquired Asset, free and clear of all Security Interests other than as


                                                              1
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 18 INDEX
                                                                          of 152NO.                                  651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                             RECEIVED NYSCEF: 03/26/2019




            provided in the related Contract. The Excluded Assets are expressly not included in the
            Acquired Assets.

                           (b)     Subject to Seller 1 ’s indemnification obligations pursuant to Article VI.
            Buyer shall accept, assume and agree to pay, perform and discharge when due the Assumed
            Liabilities.

                     1.2     Excluded Liabilities. Notwithstanding the provisions of Section 1.1 fbi or any
            other provision in this Agreement, any Schedule or Exhibit hereto or any Ancillary Agreement to
            the contrary, Buyer shall not accept, assume or agree to pay, perform or discharge any liability or
            obligation of any kind, nature, character and description (whether known or unknown, whether
            absolute or contingent, whether liquidated or unliquidated and whether due or to become due)
            other than the Assumed Liabilities (collectively, the “Excluded Liabilities”). Sellers shall, and
            shall cause each of their Affiliates to pay, perform and discharge in due course all Excluded
            Liabilities arising from the Business. Without limiting the generality of the foregoing, the
            Excluded Liabilities shall include all liabilities and obligations:

                           (a)     relating exclusively to the Excluded Assets;

                           (b)     of Sellers under this Agreement and the Ancillary Agreements,

                           (c)     retained by Sellers pursuant to Article IX;

                           (d)      for Taxes of Sellers and for Taxes for periods ending on or prior to the
           Closing Date arising out of the Sellers’ ownership, use or operation of the Business or any of the J
           Acquired Assets, including such Taxes (whether U.S. federal, state, local or foreign) incurred in
           respect of or measured by (1) the sales of goods or services by each Seller, (2) the wages or other
           compensation paid by each Seller to its employees, (3) the value of each Seller’s property
           (personal as well as real property), (4) the income of each Seller earned or realized on or prior to
           the Closing Date, (5) any gain and income from the sale of the Acquired Assets, and (6) that are
           the responsibility of Sellers pursuant to Sections 7.1 and 7.2, but not including, in each case, any
           Taxes arising as a result of any action outside the ordinary course of business taken by Buyer or
           any of its Affiliates after the Closing on the Closing Date and not including any Taxes that are
           the responsibility of Buyer pursuant to Sections 7.1 and 7.2;

                          (e)    lor (1) Environmental Liabilities of Sellers arising out of or relating to the
           Excluded Assets or any properties previously owned, leased or operated by Sellers or the
           Business (not including the Transferred Real Property or Transferred Leased Property), (2) any
           contractual indemnity obligations of Sellers (not including obligations under the Transferred
           Permits, the Craneway Lease or this Agreement) relating to requirements of Environmental Law
           or Environmental Liabilities that Sellers have undertaken in connection with the Business or the
           Transferred Real Property or Transferred Leased Property and (3) any criminal liability of
           Sellers under Environmental Law;

                            (t)      relating to or arising out of any claim for injury to and/or death of persons
            aild/or damage to and/or destruction of property arising from the use and/or condition of any
            product or good manufactured and sold prior to the Closing Date, whether the claim is based on
            negligence, strict liability, breach of warranty, product liability and/or any other legal theory and


                                                              2
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 19 of 152
                                                                         INDEX NO. 651762/2019
FILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                           RECEIVED NYSCEF: 03/26/2019




            whether or not listed on Section 2.14 of the Disclosure Schedule, including any such claims
            relating to or arising from Excluded Liability A;

                           (g)    relating to or arising out of Excluded Liability A;

                           (h)    relating to or arising out of Excluded Liability B;

                           (i)    relating to or arising out of Excluded Liability C;

                           (j)    relating to or arising out of Excluded Liability D; and

                           (k)    relating to or arising out of Excluded Liability E.

                   1.3    Purchase Price. In consideration for the sale and transfer of the Acquired Assets,
            Buyer shall pay to Sellers the Adjusted Purchase Price and assume the Assumed Liabilities as
            provided in Section I .KbY

                    1.4    The Closing.

                            (a)     Time and Location. The Closing shall take place at the offices of Jones
            Day at 222 East 41st Street, New York, New York (or remotely by electronic exchange of
            documents and signatures), commencing at 10:00 a.m., Central Time, on the Closing Date and
            shall be effective as of 12:01 a.m., Central Time, on the Closing Date.

                           (b)    Actions at the Closing. At the Closing:

                              (1)    each Seller and Buyer shall execute and deliver to each other an
           Assignment and Assumption Agreement in substantially the form attached hereto as Exhibit A:

                                  (2)      each Seller and Buyer shall execute and deliver to each other an
           Assignment of Patent Rights, a Trademark Assignment and an Assignment of Domain Names, as
           applicable, in substantially the forms attached hereto as Exhibit B;

                                  (3)    Seller 2 shall deliver to Buyer a true and correct copy of a
           Trademark Assignment, substantially in the form attached hereto as Exhibit B, duly executed by
           Seller 2 and ABB Asea Brown Boveri Ltd, pursuant to which ABB Asea Brown Boveri Ltd
           transferred specified Business trademarks to Seller 2 prior to the Closing Date;

                                   (4)    Seller 1 and Buyer shall execute and deliver to each other a Bill of
           Sale in substantially the form attached hereto as Exhibit C:

                                   (5)      Seller 1 shall execute and deliver to Buyer (A) a deed for each
           parcel of Transferred Real Property in substantially the form attached hereto as Exhibit D. and
           (B) an affidavit sufficient for the title insurance company referenced in Section 5.1(31 to provide
           “gap coverage” under each owner policy of title insurance to be issued to Buyer;

                                 (6)     Seller 1 shall execute and deliver a FIRPTA Certification in form
           reasonably acceptable to Seller 1 and Buyer;



                                                            3
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 20 INDEX
                                                                           of 152NO. 651762/2019
FILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                            RECEIVED NYSCEF: 03/26/2019




                                   (7)     Seller 1 and Buyer shall execute and deliver the Transition
            Services Agreement in substantially the form attached hereto as Exhibit E. as modified pursuant
            to Section 4.7 (the “Transition Services Agreement”!:

                                   (8)     Seller 1 shall execute and deliver to Buyer the Sellers’ Certificate;

                                   (9)     Buyer shall execute and deliver to Seller 1 the Buyer’s Certificate;

                                  (1.0) Buyer shall pay the cost of the owner policies of title insurance
            referenced in Section 5. If it and the premium for the Environmental Insurance Policy;

                                   (11) Buyer shall pay to Seller 1 (on behalf of Sellers) the Estimated
            Purchase Price as calculated according to Section l.Sfal in cash by wire transfer of immediately
            available funds in accordance with the wire transfer instructions delivered by Seller 1 to Buyer at
            least two Business Days before the Closing Date; and

                                  (12) the Parties shall execute and deliver to each other a cross-receipt
            evidencing the transactions referred to above.

                   1.5    Purchase Price Adjustment. The Estimated Purchase Price and the Adjusted
            Purchase Price shall be determined as follows:

                           (a)     At least two Business Days before the Closing, Seller 1 will deliver to
            Buyer a statement calculating the Estimated Net Working Capital. The Estimated Net Working
            Capital will be used to calculate the Estimated:Purchase Price,

                            (b)     Within 60 days after the Closing Date, Buyer shall prepare and deliver the
            Closing Statement to Seller 1. The Closing Statement shall be prepared on a basis consistent
            with the accounting principles, practices, policies and methods expressly set forth on
            Schedule 1.5 and, to the extent not specifically detailed on Schedule 1,5. the accounting
            principles, practices, policies and procedures required or permitted by GAAP and applied in
            preparing the 2013 Baseline Financial Statements underlying the 2013 Audited Financial
            Statements. At the request of Seller 1, Buyer shall deliver to Seller 1 or its advisors the work
            papers used by Buyer to prepare the Closing Statement.

                           (c)      Seller 1 shall deliver to Buyer, within 45 days after Buyer’s delivery of the
            Closing Statement to Seller 1, either a notice indicating that Seller 1 accepts the Closing
            Statement or a statement describing Seller I’s objections to the Closing Statement, which
            statement of objections shall describe in reasonable detail the nature and amount of Seller 1 ’s
            objections. If Seller 1 does not object to the Closing Statement delivered by Buyer, the Closing
            Statement delivered by Buyer shall be final and binding on the Parties.

                            (d)    If Seller 1 objects to the Closing Statement and any such objections are
            not resolved by Seller 1 and Buyer within 45 days after Seller 1 ’s delivery to Buyer of Seller 1 ’s
            objection statement pursuant to Section 1 .Sfct. Buyer and Seller 1 shall promptly (1) jointly
            prepare and sign a statement setting forth (A) those objections (if any) that Buyer and Seller 1
            have resol ved and the resolution of such objections and (B) those objections that remain
            unresolved and (2) engage the Neutral Accountant to resolve such unresolved objections,


                                                             4
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 21 INDEX
                                                                         of 152NO. 651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                           RECEIVED NYSCEF: 03/26/2019




              including entering into a customary engagement letter with the Neutral Accountant in which the
              scope of the Neutral Accountant’s engagement is specified in reasonable detail that is consistent
              with this Agreement. Buyer shall deliver promptly to the Neutral Accountant the work papers
              used by Buyer to prepare the Closing Statement and to determine the basis of any unresolved
              objection by Buyer described in the preceding sentence, and Seller 1 shall deliver promptly to the
             Neutral Accountant the workpapers used by Seller 1 to prepare the objection statement
              described in Section 1.5(c) and to determine the basis of any unresolved objection by Seller 1
              described in the preceding sentence. Each of Buyer and Seller 1 shall provide to the Neutral
              Accountant any information of such Party that the Neutral Accountant reasonably requests for
              purposes of resolving such unresolved objections. Buyer and Seller 1 shall instruct the Neutral
             Accountant that (x) the scope of its review and authority shall be limited to resolving such
             unresolved objections based solely on the provisions of this Agreement and on written
              submissions and presentations by Buyer and Seller 1 (or their respective Representatives)
             provided to Neutral Accountant in accordance herewith, and not on independent review by the
             Neutral Accountant, (y) the Neutral Accountant’s resolution of each unresolved objection shall
             be within the range for such unresolved objection defined by the amount of such item proposed
             by- Buyer in its Closing Statement delivered pursuant to Section 1.5fb) and the amoun t of such
             item proposed by Seller 1 in Sellers’ statement of objections delivered pursuant to Section 1,5(01
             and (z) the Neutral Accountant shall issue, within 60 days of its engagement, a ruling that sets
             forth (1) the resolution of each such unresolved objection and (2) the Closing Statement and the
             Adjusted Purchase Price, in each case reflecting the Neutral Accountant’s resolution of such
             unresolved objections. The resolution by the Neutral Accountant of such unresolved objections
             and the Closing Statement and the Adjusted Purchase Price giving effect to the Neutral
           : Accountant’s resolution shall be final, conclusive and binding upon the parties and each Party
             agrees that it will not make any claim with regard to the Neutral Accouniant’s decision or ask for
             a review by any Governmental Entity or otherwise. The procedures set forth in this
             Section 1.5fd) for resolving disputes with respect to the Closing Statement shall be the sole and
             exclusive method for resolving any such disputes, except that this Section 1.5fd) shall not
             prohibit any Party from instituting litigation to enforce the Neutral Accountant’s determination
             of the Closing Statement and the Adjusted Purchase Price in a court of competent jurisdiction in
             accordance with Section 12.11. Buyer and Seller 1 shall share equally the fees and expenses of
             the Neutral Accountant for its sendees under this Section 1 .5(d).

                           (e)     If the Adjusted Purchase Price is less than the Estimated Purchase Price,
           then Seller 1 shall pay to Buyer, by wire transfer of immediately available funds, within three
           Business Days after the date on which the Final Closing Statement is finally determined pursuant
           to this Section 1,5. an amount equal to the difference of (A) the Estimated Purchase Price minus
           (B) the Adjusted Purchase Price. If the Adjusted Purchase Price is greater than the Estimated
           Purchase Price, then Buyer shall pay to Seller 1, by wire transfer of immediately available funds,
           within three Business Days after the date on which the Final Closing Statement is finally
           determined pursuant to this Section 1.5. an amount equal to the difference of (A) the Adjusted
           Purchase Price minus (B) the Estimated Purchase Price. Payment in accordance with this
           Section 1.5(e) shall be the sole and exclusive remedy of the Parties for disputes regarding the
           Estimated Net Working Capital and the Actual Net Working Capital, and Article VI shall not
           apply to any such dispute in respect of the determination of Estimated Net Working Capital and
           the Actual Net Working Capital.



                                                             5
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 22 INDEX
                                                                         of 152NO. 651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05;23 PM)
NYSCEF DOC. NO. 3                                                                            RECEIVED NYSCEF: 03/26/2019




                     1.6     Allocation of Purchase Price. Deloitle Touche Tohmatsu Limited (“Valuation
            Company”') shall prepare (pursuant to instructions jointly agreed upon by Buyer and Seller 1)
            and simultaneously deliver to Buyer and Seller 1, within 180 days following the Closing Date, a
            valuation of the Acquired Assets (which includes an accompanying allocation schedule among
            each of the Acquired Assets based on the Adjusted Purchase Price determined as of the Closing
            Date, the Assumed Liabilities as of the Closing Date (as determined for U.S. federal income Tax
            purposes), and any other relevant items for U.S. federal income Tax purposes (the “Closing Date
            Tax Allocation Schedule”')'). Such valuation (and accompanying Closing Date Tax Allocation
            Schedule) shall be prepared in a manner consistent with Section 1060 of the Code and all other
            applicable Law, and, for the purpose of preparing the valuation, the Parties shall instruct the
            Valuation Company that the Purchase Price and Assumed Liabilities allocated to Class VI assets
            shall not be less than $ 18 million. If neither Buyer nor Seller 1 has delivered a written obj ection
            within the 30-day period following the date of delivery of such valuation from Valuation
            Company, then effective as of the close of business on such 30th day (or upon the earlier
            delivery of agreement that both Buyer and Seller 1 have accepted such valuation), such valuation
            (and accompanying Closing Date Tax Allocation Schedule) shall be deemed to be accepted by
            Buyer and Seller 1 and final, conclusive and binding upon the Parties. If Buyer or Seller 1
            objects to the valuation (and accompanying Closing Date Tax Allocation Schedule) prepared by
            Valuation Company within such 30-day period and such objection is not resolved by Buyer and
            Seller 1 within 30 days following notice of such objection, then Buyer and Seller 1 shall jointly
            engage the Neutral Accountant to resolve the dispute. Buyer and Seller 1 agree to provide to the
            Neutral Accountant such information as the Neutral Accountant may reasonably request in
            connection with its review (including the valuation and accompanying Closing Date Tax
            Allocation Schedule prepared by Valuation Company and work papers and other underlying
            documents with respect thereto). If the Neutral Accountant determines that the valuation (and
            accompanying Closing Date Tax Allocation Schedule) prepared by Valuation Company was
            reasonable, such Closing Date Tax Allocation Schedule shall be final. If the Neutral Accountant
            determines that the Closing Date Tax Allocation Schedule prepared by Valuation Company was
            unreasonable, the Neutral Accountant shall prepare tire valuation (and accompanying Closing
            Date Tax Allocation Schedule) based upon its assessment of the fair value of the Acquired
            Assets and in a manner consistent with Section 1060 of the Code and all other applicable Law.
            Seller 1 and Buyer shall request that the Neutral Accountant provide such valuation (and
            accompanying Closing Date Tax Allocation Schedule) within 60 days of the engagement of the
            Neutral Accountant under this Section 1,6. The resolution by the Neutral Accountant of the
            matters set forth in this Section 1,6 shall be final, conclusive and binding upon the Parties. The
            procedures set forth in this Section 1.6 shall be tire sole and exclusive method for resolving
            disputes with respect to the Closing Date Tax Allocation Schedule. The Parties shall file all Tax
            Returns (including IRS Forms 8594, 4797, and 4562) in a maimer consistent with the valuation
            (and accompanying Closing Date Tax Allocation Schedule) as finally determined pursuant to this
            Section 1.6. except that such valuation (and accompanying valuation schedule) may be modified
            to reflect a purchase price adjustment occurring after Closing as well as any acquisition costs
            incurred by Buyer or selling costs incurred by Sellers not otherwise taken into account, Buyer
            and Sel ler 1 shall share equally the fees and expenses of the Valuation Company and the Neutral
            Accountant for their services under this Section 1,6.

                   1.7    Consents to Assignment. Anything in this Agreement to the contrary
            notwithstanding, this Agreement will not constitute an agreement to assign, transfer, convey or


                                                             6
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 23 of 152 NO. 651762/2019
                                                                         INDEX
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05;23 PMl
NYSCEF DOC. NO. 3                                                                            RECEIVED NYSCEF: 03/26/2019




             deliver any Contract, Permit, property or other asset within the scope of the Acquired Assets, or
             any claim, right or benefit arising thereunder or resulting therefrom unless and until such consent
             or waiver has been obtained, if (a) an attempted assignment or transfer thereof, without the
            consent or waiver of a third party thereto or of the issuing Governmental Entity, as the case may
             be (a ‘'Counterparts'”!, would constitute a breach or result in the termination or cancellation
            thereof and (b) such consent or waiver is not obtained (“Non-Assignable Assets”!. In such case,
            (x) such item will be withheld from the sale and transfer pursuant to thi s Agreement, (y) from
            and after the Closing, Buyer and Seller 1 will cooperate, in all commercially reasonable respects,
            to obtain such consent as soon as practicable after the Closing, and (z) to the extent permitted by
            applicable Law, (1) the Non-Assignable Assets will be held, as of and from the Closing, by
            Seller 1 in trust for the benefit of Buyer, and all benefits and obligations existing thereunder will
            be for Buyer’s account, (2) Buyer will pay, perform or otherwise discharge (in accordance with
            the respective terms and subject to the respective conditions thereof, and in the name of Seller 1)
            all of the covenants and obligations of Seller 1 incurred after the Closing with respect to such
            Non-Assignable Assets, and (3) Seller 1 will take or cause to be taken, subject to the last
            sentence of this Section 1.7. such actions in its name or otherwise as Buyer may reasonably
            request so as to provide Buyer with the benefits of such Non-Assignable Assets and, using
            commercially reasonable efforts, to effect the collection of money or other consideration that
            becomes due and payable under such Non-Assignable Assets, and to pay to Buyer all money or
            other consideration received by Seller 1 in respect of such Non-Assignable Assets in accordance
            with Section 1.8. If and when such consent or waiver is obtained, Seller 1 will, transfer, assign,
            convey and deliver such Non-Assignable Asset to Buyer for no additional consideration.
            Notwithstanding anything to the contrary herein, if the Counterparty conditions its grant of a
            consent or waiver upon, or otherwise requires in response to:a consent or waiver request
            regarding this Agreement, the payment of a fee or other consideration or the provision of
            additional security (including a guaranty), neither Sellers nor their Affiliates will be required to
            make any such payments or to provide any such additional security, it being acknowledged that
            nothing in this Section 1.7 shall limit the rights of Buyer to indemnification for breaches of
            Section 2,4.

                   1.8     Payment of Certain Monies. In the event that a Seller or any Affiliate of a Sel ler,
           or Buyer or any Affiliate of Buyer, pays or discharges, after the Closing, any Assumed Liabilities
           or Excluded Liabilities, as the case may be, Buyer will reimburse Seller 1 or its Affiliate, as
           designated by Seller 1, or, as the case may be, Seiler I will reimburse Buyer, for the amount so
           paid or discharged within 30 days of being presented wi th written evidence of such payment or
           discharge. Buyer will promptly forward to the applicable Seller as directed by Seller 1 all
           monies received by Buyer or its Affiliates following the Closing with respect to any Excluded
           Asset, and Seller 1 will promptly forward to Buyer all monies received by a Seller or any
           Affiliate of a Seller following the Closing with respect to any Acquired Asset.

                   1.9     Further Assurances. At any time and from time to time after the Closing Date, as
           and when requested by either Party hereto, the other Party shall promptly execute and deliver, or
           cause to be executed and delivered, all such documents, instruments and certificates and shall
           take, or cause to be taken, all such further actions as are reasonably necessary to evidence and
           effectuate the transactions contemplated by this Agreement.




                                                             7
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 24 of 152 NO. 651762/2019
                                                                         INDEX
[FILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                          RECEIVED NYSCEF: 03/26/2019




                                                      ARTICLE II

                             REPRESENTATIONS AND WARRANTIES OF SELLERS

                     Seller 1 represents and warrants to Buyer that the statements contained in this Article II
            are true and correct, except as set forth in the sections or subsections of the Disclosure Schedule
            that correspond by number to the Sections or Subsections of this Article II or as set forth in
            another section or subsection of the Disclosure Schedule to the extent that it is reasonably
            apparent on the face of the disclosure that such disclosure is applicable to such other Section or
            Subsection of this Article II. The inclusion of any information in the Disclosure Schedule shall
            not be deemed to be an admission or acknowledgment, in and of itself, that such information is
            required by the terms of this Agreement to be disclosed, is material, has resulted in or would
            result in a Business Material Adverse Effect, or is outside the ordinary course of business. No
            disclosure in the Disclosure Schedule relating to any possible breach or violation of any Contract
            or Law shall be construed as an admission or indication that any such breach or violation exists
            or has actually occurred. Nothing in the Disclosure Schedule shall broaden the scope of any
            representation, warranty or covenant of Seller 1 contained in this Agreement. The specification
            of any dollar amount in any representation or warranty contained in this Article II is not intended
            to imply that such amount, or higher or lower amounts, are or are not material for purposes of
            this Agreement, and no Party shall use the fact of the setting forth of any such amount in any
            dispute or controversy between or among the Parties as to whether any obligation, item or matter
            not described in this Agreement or included in the Disclosure Schedule is or is not material for
            purposes of this Agreement.

                    2.1     Organization. Qualification and Power. Each Seller is duly organized, validly
           exi sting and in good standing under the Laws of its jurisdiction of incorporation or formation,
           and is duly qualified to conduct business under the Laws of each jurisdiction where the character
           of the properties owned, leased or operated by it or the nature of its activities, in each case as
           they relate to the Business or the Acquired Assets, makes such qualification necessary. Each
           Seller, as applicable, has all requisite corporate or company power and authority to carry on the
           businesses in which it is now engaged (including the Business) and to own, lease and use the
           properties now owned, leased and used by it (including the Acquired Assets).

                    2.2     Authority. Each Seller has all requisite corporate or company power and
           authority, as applicable, to execute and deliver this Agreement and the Ancillary Agreements to
           which it will be a party and to perform its obligations hereunder and thereunder. The execution
           and delivery by Sellers of this Agreement and such Ancillary Agreements and the consummation
           by Sellers of the transactions contemplated by this Agreement and thereby have been duly and
           validly authorized by all necessary corporate or company action on the part of each Seller. This
           Agreement has been, and such Ancillary Agreements will be, validly executed and delivered by
           each Seller that is a party thereto and, assuming this Agreement and each such Ancillary
           Agreement constitute valid and binding obligations of Buyer, constitutes or will constitute a
           valid and binding obligation of each Seller that is a party thereto, enforceable against each Seller
           that is a party thereto in accordance with its terms, except as enforceability may be limited by
           bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or other similar Laws .
           relating to or affecting the rights of creditors generally and by equitable principles, including



                                                            8
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 25 of 152 NO. 651762/2019
                                                                         INDEX
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05;23 PMl
NYSCEF DOC. NO. 3                                                                             RECEIVED NYSCEF: 03/26/2019




            those limiting the availability of specific performance, injunctive relief and other equitable
            remedies and those providing for equitable defenses.,

                    2.3    Noncontravention. Subject to compliance with the applicable requirements of the
            Antitrust Laws, neither the execution and delivery by Sellers of this Agreement or the Ancillary
            Agreements to which a Seller will be a party, nor the consummation by Sellers of the
            transactions contemplated by this Agreement or the Ancillary Agreements, will:

                           (a)  conflict with or violate any provision of the charter, bylaws or other
            organizational documents of a Seller;

                            (b)     require on the part of a Seller any filing or registration with, notification
            to, or any permit, authorization, consent or approval of, any Governmental Entity', except for any
            immaterial filing, registration, notification, permit, authorization, consent or approval;

                           (c)      conflict with, result in a breach of, constitute (with or without due notice
            or lapse of time or both) a default under, result in the acceleration of obligations under, create in
            any party the right to terminate or modify, or require any notice, consent or waiver under, any
            Designated Contract or Transferred Permit or result in the creation of any Security Interest on
            any of the Acquired Assets, except for (1) any conflict, breach, default, acceleration or right to
            terminate or modify that would not, individually or in the aggregate, reasonably be expected to
            be material to the conduct of the Business or (2) any notice, consent or waiver the absence of
            which would not, individually or in the aggregate, reasonably be expected to be material to the
            conduct of the Business; or

                           (d)     violate any Law applicable to Sellers, the Business or any of the Acquired
            Assets, except for violations that would not reasonably be expected to be materially adverse to
            the conduct of the Business.

                   2.4     Financial Statements. Section 2.4 of the Disclosure Schedule includes true and
           complete copies of the Financial Statements. The Financial Statements have been prepared
           specially by Seller 1 in connection with the transactions contemplated by this Agreement and are
           derived from the books and records of Seller 1. The 2012 Audited Financial Statements and the
           201.3 Audited Financial Statements have been prepared in accordance with GAAP applied on a
           consistent basis for all the periods reflected therein. The 2012 Audited Financial Statements and
           the 2013 Audited Financial Statements present fairly in all material respects the financial
           position and results of operations of the Business as of the respective dates thereof and for the
           periods referred to therein, except that certain reasonable, good faith judgments and assumptions
           have been made regarding financial statement allocations of corporate expenses and the basis of
           presentation. The 2013 Audited Financial Statements have been prepared from the 2013
           Baseline Financial Statements which were prepared utilizing GAAP principles. The Interim
           Financials have been prepared on a consistent basis with the GAAP principles utilized in the
           preparation of the 2013 Baseline Financial Statements. The Interim Financials present fairly in
           all material respects the balance sheet and income statement of the Business as of the Balance
           Sheet Date and for the three-months ended thereon, subject to the absence of certain items
           required under GAAP, including (a) notes required by GAAP, (b) adjustments for certain




                                                              9
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 26 INDEX
                                                                          of 152NO. 651762/2019
FILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                             RECEIVED NYSCEF: 03/26/2019




            corporate allocations required by GAAP for carve-out financial statements and (c) normal,
            recurring year-end adjustments that are not expected to be material.

                    2.5     Absence of Certain Changes. Except in connection with the transactions
            contemplated by this Agreement, between the Balance Sheet Date and the date of this
            Agreement, (a) Seller 1 has conducted the Business only in the ordinary course of business,
            (b) there have not been any changes in the financial condition or results of operations of the
            Business, except for any changes that would not result in a Business Material Adverse Effect,
            (c) neither the Business nor the Acquired Assets have suffered any material loss, damage,
            destruction or other casualty affecting any material properties or assets thereof or included
            therein, whether or not covered by insurance, and (d) Sellers have not taken any action that, if
            taken after the date of this Agr eement, would constitute a breach of any of the covenants
            described in clauses (1), (3), (4) and (6) of Section 4.20)1 and in clauses (8) and (10) of Section
            4.2(c).

                    2.6    Title to and Sufficiency of Assets.

                           (a)      Sellers have, or will have at Closing, good and valid title to, or a valid
            leasehold interest in, all of the Acquired Assets, free and clear of all Security Interests other than
            Permitted Liens.

                           (b)     Except for the Excluded Assets and the services to be provided under the
            Transition Services Agreement, the Acquired Assets (1) constitute all of the assets, property and
            rights used by Seilers or their Affiliates for the conduct and operation of the Business as
            currently conducted or proposed to be conducted by Sellers and (2) are sufficient to carry on the
            Business in substantially the same manner as the Business has been conducted by Sellers since
            January 1,2014 to the date hereof.

                    2.7    Tax Matters.

                           (a)      Each Seller has timely filed, or caused to be timely filed on its behalf, with
            the appropriate Taxing Authority all Tax Returns that it was required to file (separately or as part
            of a consolidated, combined or unitary group), and all such Tax Returns are true, correct and
            complete in all material respects to the extent they relate to the Acquired Assets or the Business.
            All Taxes that relate to the Acquired Assets or the Business that are owed (or to be remitted) by
            each Seller (whether or not shown or required to be shown on any Tax Return) have been paid to
            the appropriate Taxing Authority.

                            (b)     Each Seller has withheld or collected, and paid to the appropriate Taxing
            Authority, in connection with amounts paid or owing to any employee, customer, creditor, equity
            holder, independent contractor or other third party all Taxes required to have been withheld or
            collected and remitted that relate to the Acquired Assets or the Business, and has complied with
            all material information reporting and back-up withholding requirements, and has maintained all
            required material records with respect thereto. No employee, independent contractor or service
            provider related to the Acquired Assets or the Business owes any Tax (including excise Tax) or
            interest or penalty thereon pursuant to Section 409A or 280G of the Code, and there is no actual




                                                              10
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 27 of 152 NO.
                                                                         INDEX                                     651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                           RECEIVED NYSCEF: 03/26/2019




            or potential obligation to reimburse or otherwise “gross up” any such Person for any such Tax,
            interest or penalty.

                             (c)     There are no Security Interests, other than Permitted Liens, on any of the
            Acquired Assets relating to Taxes. No Seller is a party to any Tax allocation, sharing,
            reimbursement or similar agreement. None of the Acquired Assets is an interest, directly or
            indirectly, in any joint venture, partnership, limited liability company, or other entity that is
            treated as a “partnership” for U.S. federal, state or local income Tax purposes. Buyer will not be
            required to deduct and withhold any amounts under Section 1445(a) of the Code upon the
            transfer of the Acquired Assets to Buyer.

                            (d)     In each case with respect to the Acquired Assets and the Business:
            (1) there is no dispute or claim concerning any liability for Taxes either (A) claimed or raised by
            any Taxing Authority in writing or (B) as to which any Seller has Knowledge, (2) no Seller has
            waived any statute or period of limitations with respect to any Tax or agreed, or been requested
            by any Taxing Authority to agree, to any extension of time with respect to any Tax, and (3) no
            extension of time wi thin which to file any Tax Return has been granted, requested or currently is
            in effect.

                            (e)     The unpaid Taxes with respect to the Acquired Assets and the Business
            (1) did not, as of the Balance Sheet Date, exceed the reserve for liability for Taxes (rather than
            any reserve for deferred Taxes established to reflect timing differences between book and Tax
            income) set forth on the face of the Balance Sheet (rather than in any notes thereto) and (2) will
            not exceed that reserve as adjusted for the passage of time through tire Closing Date in
            accordance with the past custom and practice of Sellers in filing their Tax Returns. Since the
            Balance Sheet Date, no Seller has incurred any liability for Taxes with respect to the Acquired
            Assets or the Business outside the ordinary course of business.

                           (f)      Section 2.7ff) of the Disclosure Schedule (1) contains a list of ail states,
           territories and other jurisdictions (whether domestic or foreign) in which a Seller has filed an
           income or franchise Tax Return related to the Acquired Assets or the Business at any time since
           December 31,2011, (2) identifies such income and franchise Tax Returns that have been
           audited, (3) identifies those income and franchise Tax Returns that currently are the subject of a
           Tax Audit and (4) lists all income and franchise Tax rulings and similar determinations requested
           or received at any time since December 31,2011, or otherwise related to the Acquired Assets or
           the Business.

                    2.8    Tangible Personal Property. The Personal Property has been maintained in
           accordance with past practice and generally accepted industry practice. The Personal Property
           that is regularly used in the Business is in all material respects in good operating condition and
           repair, ordinary wear and tern- excepted. All leased Personal Property is in all material respects in
           the condition required of such property by the terms of the lease applicable thereto.

                  2.9     Transferred Real Property. Section 2.9 of the Disclosure Schedule lists the
           Transferred Real Property. Sellers have delivered or made available to Buyer true, correct and
           complete copies of the deeds and other instruments (as recorded) by which the applicable Seller
           acquired each parcel of Transferred Real Property, and copies of the commitments from the title


                                                            11
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 28 INDEX
                                                                          of 152NO.                                   651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05; 23 PMl
NYSCEF DOC. NO. 3                                                                             RECEIVED NYSCEF: 03/26/2019




            insurance company to deliver the title insurance policies described in Section 5.1(11. With
            respect to the Transferred Real Property:

                          (a)    Seller 1 has good and marketable indefeasible fee simple title to such
            Transferred Real Property, free and clear of any Security Interest, except for Permitted Liens;

                           (b)     except as set forth in Section 2.9(b) of the Disclosure Schedule, there are
            no leases, subleases or agreements granting to any party or parties the right of use or occupancy
            of any portion of such Transferred Real Property and there are no Persons in possession of any
            portion of such Transferred Real Property other than the applicable Seller;

                             (c)    there are no outstanding Contracts, options, rights of first offer or rights of
            first refusal to purchase, or to lease or use, such Transferred Real Property or any portion thereof
            or interest therein executed or otherwise agreed to by a Seller or any of its Affiliates;

                          (d)    there are no outstanding Contracts for any improvements to the
            Transferred Real Property executed or otherwise agreed to by a Seller or any of its Affi liates;

                            (e)     as of the date of this Agreement, Sellers have not received written notice
            that any property constituting the Transferred Real Property is not in compliance with any
            applicable Laws (and Sellers have no Knowledge of the same), the terms of any Security
            Interests, or any Permits required for the use, operation or occupancy of the Transferred Real
            Property in its current operations, and Sellers have not received any notice of the revocation or
            material amendment of any such Permit or that any revocation or material amendment is pending
            or threatened;

                            (f)     as of the date of this Agreement, there are no condemnation actions
            pending or, to the Knowledge of Sellers, threatened against the Transferred Real Property or any
            part thereof or any interest therein;

                             (g)     the applicable Seller has, as of the date of this Agreement, good and valid
            title to such easements, rights of way and other rights appurtenant to each parcel of the
            Transferred Real Property as are necessary to permit ingress and egress to and from such parcel
            for all usual street and road purposes except where the failure to have such title would not
            materially adversely affect the operation or conduct of the Business;

                            (h)     the improvements on each parcel of the Transferred Real Property have, as
            of the date of this Agreement, access to such water, sewer, gas, electric, telephone, internet
            service and other utilities as necessary to allow the Business to continue to be operated in the
            ordinary course as currently operated;

                            (i)    to the Knowledge of Sellers, there are no unrecorded agreements entered
            into by a Seller or any of its Affiliates that could materially adversely affect Buyer’s ability to
            own, use, operate, develop or transfer the Transferred Real Property;

                            0)      to the Knowledge of Sellers, there are no agreements, Permits, conditions,
            or other directives issued by a Governmental Entity which require any change to the present use
            or operations of any parcel of the Transferred Real Property; and


                                                              12
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 29 of 152
                                                                         INDEX NO. 651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05;23 PM|
NYSCEF DOC. NO. 3                                                                           RECEIVED NYSCEF: 03/26/2019




                           (k)     each parcel of Transferred Real Property constitutes a whole tax lot for the
            purpose of real property taxes and contains no partial tax lots.

                    2.10 Leases.- Section 2.10 of the Disclosure Schedule lists all Transferred Leases. The
            Sellers have made avai lable to Buyer complete and accurate copies of the Transferred Leases.
            With respect to each such Transferred Lease:

                           (a)      the Transferred Lease (1) is a valid and binding obligation, and a valid
            leasehold interest of a Seller and each other party to such Trans femed Lease and is in full force
            and effect, except as enforceability may be limited by bankruptcy, insolvency, reorganization,
            fraudulent transfer, moratorium or other similar Laws relating to or affecting the rights of
            creditors generally and by equitable principles, including those limiting the availability of
            specific performance, injunctive relief and other equitable remedies and those providing for
            equitable defenses, and (2) has not been amended except as set forth in Section 2.10fal of the
            Disclosure Schedule;

                            (b)     the Seller that is party to the Transferred Lease and, to the Knowledge of
            Sellers as of the date of this Agreement, the other party to the Transferred Lease is not in
            material breach or material default of the Transferred Lease and no event has occurred which,
            with notice or lapse of time or both, would constitute a material breach or material default of or
            by the Seller that is party to the Transferred Lease or, to the Knowledge of Sellers, any other
            party thereto or permit termination, modification or acceleration thereunder, and there are no
            disputes with respect to any Transferred Lease; and

                           (c)     the Transferred Lease is free from and clear o f any Security Interest except
            for Permitted Liens.

                    2.11   Intellectual Property.

                            (a)     Section 2.11(a) of the Disclosure Schedule sets forth a complete and
           accurate list, as of the date hereof, of (1) all Designated Intellectual Property that is filed or
           registered (or subject to a pending registration or application) with a third-party entity including
           the Owned Intellectual Property, all Patents, registered Copyrights, registered Trademarks and
           any Internet domain names (the “Registered Intellectual Property”!, and (2) all unregistered
           Trademarks material to the Business that are Owned Intellectual Property. For each listed item,
           Section 2.1 Kal of the Disclosure Schedule sets forth, as applicable, the owner of such item of
           Designated Intellectual Property, the countries in which such Designated Intellectual Property is
           registered or patented or in which an application for same has been filed, the patent, registration
           or application number, the filing dates thereof, and, in the case of unregistered Trademarks
           material to the Business, countries of use. Seller 1 or Seller 2 solely owns all rights, title and
           interest in and to the Designated Intellectual Property, free and clear of any Security Interest, or
           possesses a valid license to use the Designated Intellectual Property.

                            (b)     Section 2.11fbl of the Disclosure Schedule contains a true and complete
           list of all Contracts to which a Seller is a party with respect to the license of any Designated
           Intellectual Property to a third party, other than license terms for use of schematic drawings,
           production drawings and str uctural calculations delivered in connection with the sales of Seller



                                                            13
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 30 INDEX
                                                                          of 152NO.                               651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                           RECEIVED NYSCEF: 03/26/2019




            Products to its customers in the ordinary course of business, This list of Contracts specifies for
            each Contract (A) the name of the Contract, (B) the identity of all parties to the Contract and
            (C) the date of the Contract.

                           (c)     The operation of the Business as presently conducted by Sellers, including
           the composition, design, development, use, import, sale, marketing and promotion of Seller
           Products and the Designated Intellectual Property, do not infringe, misappropriate or otherwise
           violate the Intellectual Property rights of any Person, violate the rights of any Person (including
           rights to privacy or publicity), or constitute unfair competition or trade practices under the Laws
           of any jurisdiction in which Seller Products are commercially available.

                           (d)     As of the date of this Agreement, with respect to the Business, no Seller is
           named in any pending suit, action, claim or proceeding which involves a claim of infringement
           or misappropriation of any Intellectual Property rights of any third party related to any
           Designated Intellectual Property, to the Business or any Seller Product and, to the Knowledge of
           Sellers, no such suit, action, claim or proceeding has been threatened. No Seller has received
           any notice from any Person claiming that the Designated Intellectual Property, the operation of
           the Business or any Seller Product (including products, technology or services currently under
           development) infringes or misappropriates the Intellectual Property rights of any Person or
           constitutes unfair competition or trade practices under the Laws of any jurisdiction (nor, to the
           Knowledge of Sellers, is there any basis therefor). No Seller has received any offer for a license
           of Designated Intellectual Property, including Patent rights, from any Person in connection with
           an allegation by such Person that Sellers or the Designated Intellectual Property has infringed or
           misappropriated any of the Intellectual Property rights of such Person. No Seller has received
           any written opinion of counsel that any third-party Patent has been, would be or is being directly
           or indirectly infringed by the operation of the Business as previously conducted, presently-
           conducted or proposed to be conducted by Sellers, including with respect to any Seller Product,
           To the Knowledge of Sellers, the Designated Intellectual Property includes all of the Intellectual
           Property necessary and sufficient to enable Buyer to conduct the Business following the Closing
           in the ordinary course of business as it was conducted in the 12 months prior to the Closing.

                         (e)     As of the date of this Agreement, to the Knowledge of Sellers, no
           Designated Intellectual Property is being or has been infringed upon or misappropriated by any
           third patty.

                           (f)    As of the date of this Agreement, no Owned Intellectual Property has been
           or is now involved in any interference, reissue, reexamination, opposition, proceeding,
           cancellation, injunction, lawsuit, hearing, investigation, complaint, arbitration, mediation,
           demand, decree or any other dispute, disagreement or claim f“JP Dispute”"), nor, to the
           Knowledge of Sellers, has any IP Dispute been threatened, challenging the legality, validity,
           enforceability or ownership of any Owned Intellectual Property. To the Knowledge of Sellers,
           no circumstances or grounds exist that would give rise to an IP Dispute. No Seller has sent any
           notice of any IP Dispute, and to the Knowledge of Sellers, there exists no circumstances or
           grounds upon which Sellers could assert any IP Dispute. No Owned Intellectual Property is
           subject to any outstanding injunction, judgment, order, decree, ruling charge, settlement or other
           disposition of any IP Dispute.



                                                            14
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 31 of 152
                                                                         INDEX NO.                                  651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                            RECEIVED NYSCEF: 03/26/2019




                            (g)     Except as set forth on Section 2.1 1(g) of the Disclosure Schedule, Sellers
            have not transferred ownership of, granted any exclusive license of or exclusive right to use, oi
            granted any exclusive rights in or to joint ownership of, any Owed Intellectual Property (or any
            Intellectual Property that was Owned Intellectual Property prior to the transfer) to any other
            Person.

                            (h)    All Owned Intellectual Property is fully transferable, alienable and
            licensable by the Sellers without restriction and without payment of any kind to any Person.

                            (i)     As of the date of this Agreement, each item of Registered Intellectual
            Property is valid, subsisting and enforceable. Sellers or their Affiliates have made all necessary
            filings and recordations with the relevant patent, copyright, trademark or other authorities in the
            United States or foreign jurisdictions, as the case may be, and paid all registration, maintenance
            and renewal fees that were or are due and payable to protect and maintain their interest in the
            Registered Intellectual Property. There are no actions that must be taken by Sellers or Buyer
            within 90 days of the Closing Date, including the payment of any registration, maintenance or
            renewal fees or the filing of any documents, applications or articles for the purposes of
            maintaining, perfecting or preserving or renewing any Registered Intellectual Property.

                           a)        Sellers have taken all commercially reasonable steps necessary to protect
            the Sellers’ rights in their Trade Secrets, or Trade Secrets provided by any other Person to
            Sellers.

                           (k)     Except for the Intellectual Property licensed pursuant to the licenses set
            forth in Section 2.11(b) of the Disclosure Schedule,: all Intellectual Property used in or necessary
            to the conduct the Business as presently conducted and proposed to be conducted by Sellers w'as
            created solely by either (1) employees of Sellers acting within the scope of their employment
            who have validly assigned all of their rights in such Intellectual Property, including Intellectual
            Property rights therein, to Sellers, or (2) other Persons who validly assigned all of their rights in
            such Intellectual Property, including Intellectual Property rights therein, to Sellers and no other
            Person owns or has any rights to any portion of such Intellectual Property.

                           (l)    No Intellectual Property that is or was Designated Intellectual Property has
            been unintentionally permitted to lapse or enter the public domain.

                          (m)     There are no Contracts between Sellers and any other Person with respect
           to Designated Intellectual Property under which there is currently any dispute regarding the
           scope of such Contract, or performance under such Contract including with respect to any
           payments to be made or received by Sellers thereunder.

                           (n)     Neither this Agreement nor the transactions contemplated hereby,
            including the assigmnent to Buyer of any Contracts to which a Seller is a party, will result in:
            (1) Buyer or a Seller granting to any Person any right to any Intellectual Property owned by, or
            Licensed to, Buyer or a Seller, (2) Buyer or a Seller being bound by, or subject to, any non­
            competition or other material restriction on the operation or scope of their respective businesses,
            or (3) Buyer or a Seller being obligated to pay any royalties or other material amounts to any




                                                             15
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 32 INDEX
                                                                           of 152NO.                                  651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMi
NYSCEF DOC. NO. 3                                                                              RECEIVED'NYSCEF: 03/26/2019




           Person in excess of those payable by any of them, respectively, in the absence of this Agreement
           or the transactions contemplated hereby.

                            (o)    None of the Owned Intellectual Property was developed by or on behalf
           of, or using grants or any other subsidies of, any Governmental Entity or any university, and no
           government funding, facilities, faculty or students of a university, college, other educational
           institution or research center or funding from third par ties. No current or former employee of a
           Seller, who was involved in, or who contributed to, the creation or development of any
           Designated Intellectual Property, has performed services for a Governmental Entity, university,
           college, or other educational institution or research center during a period of time during which
           such employee was also performing services for a Seller.

                           (p)     Except as set forth on Section 2. lift/) of the Disclosure Schedule, there
           are no royalties, fees or other amounts payable by Sellers to any Person by reason of the
           ownership, license, sale or disposition of the Designated Intellectual Property, incl uding any
           Seller Product, other than salaries, sales commissions and other forms of compensation paid to
           employees and sales agents in the ordinary course of business.

                             (q)     Section 2, Ilia-) of the Disclosure Schedule lists all the Software,
            equipment and information systems ^“Information Systems”! owned, licensed, leased or
            controlled by Sellers that are material to the operation of the Business. None of the Information
            Systems depend upon any technology or information of any third party (other than the Internet).
            Such Information Systems are sufficient for the conduct of the Business as currently conducted
          . and as anticipated to be. conducted by Buyer. Each Seller uses reasonable means, consistent with
          : state of the art generally available to the public, to protect the security and integrity of all such :
            Information Systems. Sellers’ use of any Software or Information Systems does not exceed the
            scope of the rights granted to Sellers with respect thereto, incl uding any applicable limitation
            upon the usage, type or number of licenses, users, hardware, time, services or systems.

                          (r)     Except as set forth in Section 2.11 (r) of the Disclosure Schedule, no third
           party has any license or right to the use of any of the Designated Intellectual Property.

                    2.12   Contracts.

                           (a)     Section 2.12(a) of the Disclosure Schedule lists all of the Contracts as of
           the date hereof within the categories described in clauses (1) through (19) of .this Section 2.12fal
           (A) to which a Seller is a party and is bound primarily in connection with the Business or the
           Acquired Assets or (B) under which a Seller (as relates to the Acquired Assets or Assumed
           Liabilities) currently has, or may in the future have, any rights or obligations, and all of the
           Contracts within the categories set forth in clauses (1) through (19) of this Section 2.12(a) that
           are identified by an asterisk in Section 2.12(a) of the Disclosure Schedule constitute the
           “Designated Contracts”:

                                  (1)     any Contract (or group of related Contracts) for the purchase or
           sale of products or services that involves aggregate payments to be made by or to a Seller, with
           respect to the Business, in excess of $ 1. ,000,000 in the 365 consecutive day period ending on the




                                                              16
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 33 of 152
                                                                         INDEX NO. 651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                            RECEIVED NYSCEF: 03/26/2019




            date hereof (and not fully performed) or in the year ending on the first anniversary of the date of
            this Agreement;

                                  (2)     any Contract (or group of related Contracts) for the lease of
            personal property from or to any third party involving a remaining cost or obligation in excess of
            $250,000 and providing for performance over a period in excess of one year;

                                  (3)     any Contract for the purchase or sale of Personal Property in
            excess of $250,000 in the 365 consecutive day period ending on the date hereof (and not fully
            performed) or in the year ending on the first anniversary of the date of this Agreement;

                                   (4)     any Contract for the lease, future purchase or future sale by a
            Seller of any real property;

                                  (5)      any Contract (other than Contracts of employment and Contracts
            for COTS Software) providing for the license or sublicense by or to a Seller of any Intellectual
            Property or Software that is used in connection with the Business:

                                   (6)   any Contract relating to the ownership of, investments in or loans
            and advances to any Person (other than advances to employees in the ordinary course of
            business), including investments in partnerships, joint ventures and minority equity investments;

                                   (7)    any Contract creating, incurring, assuming or guaranteeing (or that
            may create, incur, assume or guarantee) indebtedness, or under which a Security Interest has
            been imposed on any Acquired Asset, in cither case tangible or intangible, other than a Permitted
            Lien and any trade accounts payable incurred in the ordinary course of business;

                                 (8)     any Contract relating to the acquisition or disposition of any
            business (whether by merger, sale of stock, sale of assets or otherwise) entered into during the
            one-year period immediately preceding the date of this Agreement;

                                  (9)      any Contract that limits, or purports to limit, the ability of Sellers
           (A) to engage in any line of business that is competitive with the Business or (B) with respect to
           the Business, to compete with any Person or in any geographic area or during any current or
           future period of time, or that restricts the right of Sellers with respect to the Business to sell to
           any Person or to hire any individual, or that grants the other party “most favored nation” status or
           any volume or early payment discount rights;

                                   (10)    any joint venture or partnership, merger, asset or stock purchase or
           divestiture Contract;

                                   (11)    any agency, dealer, sales representative, marketing or similar
           Contract;

                                    (12) any Contract between or among a Seller, on the one hand, and any
           Affiliate of Sellers or any officers, directors or equity holders of Sellers or any members of his or
           her Immediate Family or any of their respective Affiliates, on the other hand;



                                                             17
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 34 INDEX
                                                                          of 152NO. 651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05; 23 PMl
NYSCEF DOC. NO. 3                                                                            RECEIVED NYSCEF: 03/26/2019




                                 (13) any Contract involving settlement of any administrative or judicial
            proceeding to which conditions precedent to the settlement thereof have not been satisfied;

                                  (14) any settlement agreement entered into since January 1, 2009 that
            contains continuing obligations on any Seller with respect to the Business, other than releases
            immaterial in nature or amount entered into in the ordinary course of business with former
            employees in connection with the cessation of such employee’s employment;

                                   (15) any federal Government Contract and any other Government
            Contract that involves aggregate payments to be made to a Seller, with respect to the Business, in
            excess of $ 1,000,000 in the 365 consecutive day period ending on the date hereof (and not fully
            performed) or in the year ending on the first anniversary of the date of this Agreement;

                                   (16) any Contract requiring annual payments of $100,000 or more in
            any 12-month period (A) with a Person to provide services to the Business on an independent
            contractor or consultant basis or (B) of secondment or other agreement under which Sellers
            provide employees to provide services to another Person or is provided employees by another
            Person;

                                (17) any Contract with any labor union, providing for benefits under
            any Employee Benefit Plan or creating an obligation to contribute to any multi-employer pension
            plan;

                                   (18)    any franchise or similar Contract; and

                                    (19) any Contract, with respect to the Business, either (A) under which
            a Seller is obligated to pay, reimburse or indemnify any other Person for any Taxes (other than
            the collection and remittance of sales and use taxes, goods and services tax or value added tax in
            connection with Seller Products) or (B) for which a Seller is otherwise responsible for the Taxes
            of any counterparty to such Contract.

                            (b)     A complete and accurate copy of each Designated Contract has been made
            available to Buyer. As to each Designated Contract that is not a Government Contract, with
            respect to the Seller that is a party, (x) the Designated Contract is valid, binding enforceable, and
            in full force and effect in all material respects, except as enforceability may be limited by
            bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium or other similar Laws
            relating to or affecting the rights of creditors generally and by equitable principles, including
            those limiting the availability of specific performance, injunctive relief and other equitable
            remedies and those providing for equitable defenses, (y) as of the date of this Agreement, no
            event has occurred that with notice or lapse of time would permit termination, modification or
            acceleration under the Designated Contract and the Seller has not received any notice that it has
            breached, violated or defaulted under die Designated Contract and (z) the Seller has not
            repudiated any material provision of the Designated Contract. As to each Designated Contract,
            with respect to any party thereto other than the Seller, as of the date of this Agreement (1) to the
            Knowledge of Sellers, the Designated Contract is valid, binding, enforceable and in full force
            and effect in all material respects, except as enforceability may be limited by bankruptcy,
            insolvency, reorganization, fraudulent transfer, moratorium or other similar Laws relating to or



                                                             18
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 35 of 152
                                                                         INDEX NO.                                  651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                            RECEIVED NYSCEF: 03/26/2019




            affecting the rights of creditors generally and by equitable principles, including those limiting the
            availability of specific performance, injunctive relief and other equitable remedies and those
            providing for equitable defenses, (2) to the Knowledge of Sellers, no such party is in material
            breach or default, and no event has occurred that with notice or lapse of time would constitute a
            material breach or default, or permit termination, modification or acceleration, under the
            Designated Contract, and (3) no such party has repudiated any material provision of the
            Designated Contract. Other than the Designated Contracts, there are no Contracts that relate
            solely to the Business that (x) require more than twelve months’ prior notice to be terminated and
            (y) involve a remaining cost or obligation of more than $100,000. As to each Contract included
            in the Acquired Assets (other than the Contracts set forth or described under the heading
            “Acquired Assets -Certain Contracts” in Schedule 11.11. with respect to the Seller that is a party,
            (A) the Seller is not in material breach or default and no event has occurred that with notice or
            lapse of time would constitute a material breach or default under the Contract, disregarding any
            notice, consent or waiver requirement that arises from the execution and delivery by Sellers of
            this Agreement or the Ancillary Agreements or the consummation by Sellers of the transactions
            contemplated by this Agreement or the Ancillary Agreements, and (B) no event has occurred that
            obligates, or would reasonably be expected to obligate, the Seller to pay liquidated damages to
            the counterparty under the Contract.

                    2.13   Government Contracts.

                           (a)      Except as would not, in each individual case or in the aggregate, be
            materially adverse to the Business as conducted by Sellers, Sellers have complied with each
            Government Contract and all applicable Laws with respect to each Government Contract. No
            Seller has made a voluntary disclosure in writing to any Governmental Entity with respect to any
            violation or potential violation of Law or any Government Contract. Neither a Governmental
            Entity nor any prime contractor or subcontractor has notified a Seller that any Seller has
            breached or violated any applicable Law, certification, representation, clause, provision or
            requirement with respect to any Government Contract awarded to a Seller or with respect to any
            bid, quotation or proposal submitted by a Seller.

                            (b)     All certifications, representations or disclosure statements submitted by a
            Seller with respect to any Government Contract were accurate and complete in all material
            respects as of the date of submission, and were properly updated in all material respects to the
            extent required by applicable Law or the applicable Government Contract.

                           (c)     No Seller, nor any of its officers, directors, owners, or a Person having
            management or supervisory responsibilities within a Seller, is or has been debarred or suspended
            from doing business with a Governmental Entity. No Seller has been declared ineligible to do
            business with a Governmental Entity in connection with the Business. There are no
            circumstances that would be reasonably expected to warrant the institution of debarment or
            suspension or ineligibility proceedings against any Seller, or any of its officers, directors,
            owners, or a Person having management or supervisory responsibilities within a Seller.

                           (d)     No Seller, nor any of its officers, directors, owners, or a Person having
            management or supervisor}' responsibilities within a Seiler, is currently civilly charged,
            criminally indicted or under investigation with respect to any alleged irregularity, violation,


                                                             19
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 36 INDEX
                                                                          of 152NO.                                651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                           RECEIVED NYSCEF: 03/26/2019




            misstatement or omission arising under or in any way relating to any Government Contract.
            Sellers are not in material breach or default in the performance of any Government Contract, and
            no termination for convenience, termination for default, show cause notice or cure notice has
            been issued against a Seller with respect to any Government Contract in connection with the
            Business. To the Knowledge of Sellers, no event has occurred that would constitute a material
            breach or default, or permit termination for cause, of any Government Contract in connection
            with the Business. No negative determination of responsibility has been issued against a Seller
            with respect to the performance of any Government Contract or any bid, quotation or proposal
            submitted by a Seller to a Governmental Entity or any prospective prime contractor or
            subcontractor of a Governmental Entity in connection with the Business. To the Knowledge of
            Sellers, no costs incurred by a Seller with respect to any Government Contract have been
            formally questioned or disallowed as a result of a finding or determination of any kind by a
            Governmental Entity in connection with the Business.

                            (e)    To the Knowledge of the Sellers, there are no irregularities, violations,
            misstatements, omissions, or other facts or circumstances relating to any Government Contract
            that have led to, or would have a reasonable likelihood of leading to, (l) any administrative, civil
            or criminal complaint, investigation or indictment of a Seller, (2) the formal questioning or
            disallowance of any costs submitted for payment by a Seller or by Buyer, (3) the recoupment of
            any payments previously made to a Seller, or (4) the assessment of any material penalties or
            damages of any kind against either a Seller or Buyer arising out of such irregularities,
            misstatements or omissions.

                            (f)    In connection with the Business, (1) no Seller has been subject to or is
            currently subject to an audit, inspection, survey or examination of records by any Governmental
            Entity including the General Accounting Office, the Defense Contract Audit Agency, any state
            or federal agency Inspector General, the contracting officer with respect to any Government
            Contract, or the Department of Justice (including any United States Attorney) relating to any
            Government Contract, (2) no Seller has received notice of, nor been subject to, any investigation
            relating to any Government Contract, and (3) to Sellers’ Knowledge, no such audit or
            investigation of records is threatened.

                            (g)     No Seller in connection with the Business is required to possess security
            clearances or Permits (that Seller does not already hold) that are necessary for the execution of
            its obligations under the Government Contract to which it is a party or any Government Contract
            for which it has submitted a bid or proposal.

                     2.14 Litigation. Except as set forth on Section 2.14 of the Disclosure Schedule, (a)
            there is no (1) litigation, (2) arbitration or (3) enforcement action or proceeding administered by
            any Governmental Entity, in each case, pending or, to the Knowledge of Sellers, threatened
            against a Seller, that relates to the Acquired Assets or the Business and (b) no notice (oral or
            written) of any audit, review or investigation administered by any Governmental Entity that
            relates to the Acquired Assets or the Business has been received by a Seller and, to the
            Knowledge of Sellers, no such audit, review or investigation is pending or threatened. Sellers (to
            die extent relating to the Business) and the Acquired Assets are not subject to any judgments,
            decrees, injunctions, arbitration awards or to any rules or orders of any Governmental Entity' that
            are not applicable to Persons or businesses generally. As of the date of this Agreement, there are


                                                            20
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 37 of 152 NO.
                                                                         INDEX                                        651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                              RECEIVED NYSCEF: 03/26/2019




            no actions, suits, claims or legal, administrative or arbitral proceedings pending or, to the
            Knowledge of the Sellers, threatened seeking to prevent, hinder, modify, delay or challenge the
            transactions contemplated by this Agreement or the Ancillary Agreements.

                    2.15   Employment Matters.

                            (a)     Section 2,15(al of the Disclosure Schedule contains a true and complete
           list of all persons who are employees of Sellers with respect to the Business as of the date of this
           Agreement and who are not on long term disability under a plan provided or sponsored by
           Sellers, and sets forth for each such individual the following: (1) locati on; (2) employee
           identification number, (3) title or position (including whether full or part time employee);
           (4) hire date or seniority date, as applicable; (5) current annual base salary or hourly wage, as
           applicable; (6) an indication of whether the employee is exempt or non-exempt under the Fair
           Labor Standards Act; (7) an indication of whether the employee is eligible for commission,
           bonus, incentive-based compensation; (8) grade level; (9) an indication of whether the employee
           is eligible foT and participates in health, dental, disability or life insurance benefits as of the date
           hereof; and (10) for employees on l eave of absence, a brief description of the type of leave being
           taken (including short term leave for illness, workers’ compensation, military leave, maternity
           leave, intermittent or continuous leave under the Family and Medical Leave Act of 1993, short­
           term disability, salary continuation, on layoff with recall rights, fin-lough), the date upon which
           leave commenced, and, if known, anticipated return to work date. Within three days prior to the
           Closing Date, the Sellers will provide an updated version of Section 2,15fas) of the Disclosure
           Schedule reflecting the above information as of the payroll date immediately preceding the
           Closing. Sellers have provided true and correct copies of all Contracts with independent
           contractors providing services to the Business. As of the payroll date immediately preceding the
           Closing, all compensation, including wages, commissions and bonuses, payable to employees or
           independent contractors of Sellers for services performed in connection with the Business on or
           prior to that date will have been paid in full, and with respect to compensation, wages and
           bonuses earned during the payroll period which includes the Closing Date, Sellers will pay such
           compensation on Sellers’ next payroll date immediately following the Closing. Except as set
           forth on Section 2.15(V) of the Disclosure Schedule, there are no outstanding agreements,
           understandings or commitments in connection with the Business with respect to any
           compensation, commissions or bonuses.

                           (b)     Section 2.15(bl of the Disclosure Schedule lists each collective bargaining
           agreement, side agreement, memorandum or other written understanding with any Union to
           which any Seller is a party in connection with the Business or the Acquired Assets, including any
           supplemental pension agreements or participation agreements, and any amendments to such
           collective bargaining agreements, whether by memorandum of understanding, documented past
           practice or other written or oral agreement. Except as disclosed in Section 2.15(bl of the
           Disclosure Schedule, Sellers have not, at any time in the past three years, (1) recognized any
           union, works council or labor organization (collectively, a “Union”) as the representative of any
           Business Employees, and, to Sellers’ Knowledge, no Union or group of employees is currently
           seeking or has sought to organize any Business Employees for the purpose of collective
           bargaining or (2) experienced any labor strike, lockout, slowdown or other work stoppage.




                                                             21
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 38 INDEX
                                                                          of 152NO. 651762/2019
FILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                             RECEIVED NYSCEF: 03/26/2019




                            (c)    For the last three years, each Seller has complied and is complying with
            WARN or any other applicable Law respecting reductions in force or (he impact on employees
            of plant closings, mass layoffs or sales of businesses.

                           (d)     . In the last six months, no Seller has conducted any material layoff of any
            Business Employees at any facility related to the Business, and no Seller has conducted any
            closure of any facility related to the Business.

                           (e)     Since January 1,2011, Sellers have utilized the Department of Homeland
            Security’s e-Verify system to compare information from each newly hired employee’s Form 1-9,
            Employment Eligibility Verification, to data from U.S. Department of Homeland Security and
            Social Security Administration records to confirm employment eligibility under the Immigration
            Reform and Control Act of 1986. Since January 1, 2011, Sellers have maintained, the T-9 forms
            and confirming records from e-Verify as part of each such employee’s personnel records.

                           (f)    Since January 1,2011, Seller 1 has maintained a substance abuse policy at
            each facility where Business Employees are employed and has complied with the policy in all
            material respects.

                             (g)    Since January 1, 2011, in relation to the Business and the Acquired Assets,
            each Seller is and has been in compliance with the terms of the Collective Bargaining
            Agreements and all applicable Laws pertaining to employment and employment practices. Since
            January 1,2011, there have not been any lawsuits, audits, written notices received by a Seller of
            administrative actions, proceedings or, to Sellers’ Knowledge, investigations pending, and to
            Sellers’ Knowledge there are presently no lawsuits, audits, administrative actions, proceedings or
            investigations threatened to be brought or filed, against any Seller or the Business by or with any
            Governmental Entity or arbitrator in connection with the employment of any current or former
            applicant, employee, consultant, volunteer, intern or independent contractor performing services
            in relation to the Business.

                            (h)    All individuals characterized and treated by Sellers as independent
            contractors or consultants are properly treated as independent contractors under all applicable
            Laws and all Business Employees classified as exempt under the Fair Labor Standards Act and
            state and local wage and hour laws have been and are properly classified. All Persons engaged
            to perform personal services in relation to the Business or the Acquired Assets on behalf of
            Sellers as independent contractors are properly classified as such under applicable Law.

                    2.16   Employee Benefits.

                           (a)     Section 2.16('a'l of the Disclosure Schedule sets forth a correct and
            complete list of each material Employee Benefit Plan,

                           (b)     With respect to each Employee Benefit Plan, Sellers have made available
            to Buyer a current, accurate and complete copy of (1) the governing Employee Benefit Plan
            documents (or, if a plan is not written, a written description thereof), (2) to the extent applicable,
            any current summary plan description, and (3) the most recent determination letter for such
            Employee Benefit Plan as issued by the IRS, as applicable.



                                                             22
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 39 of 152 NO. 651762/2019
                                                                         INDEX
[FILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                             RECEIVED NYSCEF: 03/26/2019




                             (c)     Except as would not have a Business Material Adverse Effect, each
            Employee Benefit Plan has been maintained, operated, and administered in compliance with its
            terms and any related documents or agreements and in compliance with all applicable Law's and
            all contributions due under each Employee Benefit Plan have been paid. Each Employee Benefit
            Plan that is intend ed to be qualified under Section 401(a) of the Code (a “Qualified Benefit
            Plan”! has received a favorable determination letter from the TRS, or with respect to a prototype
            plan, can rely on an opinion letter from the IRS to the prototype plan sponsor, to the effect that
            such Qualified Benefit Plan is so qualified and that the plan and the trust related thereto are
            exempt from federal income Tax under Sections 401(a) and 501(a), respectively, of the Code,
            and, nothing has occurred that could reasonably be expected to cause the revocation of such
            determination letter from the IRS or the unavailability of reliance on such opinion letter from the
            IRS, as applicable.

                             (d)   Except as set forth on Section 2.16(d) of the Disclosure Schedule, no
            Employee Benefit Plan: (I) is subject to the minimum funding standards of Section 3 02 of
            ERISA or Section 412 of the Code or (2) is a “multi-employer plan” (as defined in Section 3(37)
            of ERISA). Except as would not have a Business Material Adverse Effect, Sellers have not:
            (A) withdrawn from any pension plan under circumstances resulting (or expected to result) in
            liability or (B) engaged in any transaction which would give rise to a liability under Section 4069
            or Section 42.12(c) of ERISA.

                           (e)      Neither the execution and delivery of this Agreement nor the
            consummation of the transactions contemplated hereby will (alone or in combination with any
            other event): (1.) result in any payment becoming due to any employee of Sellers, (2) increase
            any benefits under any Employee Benefit Plan to any Business Employees, (3) result in the
            acceleration of the time of payment, vesting or funding of any such benefits under any Employee
            Benefit Plan of Sellers, or (4) result in any amount being nondeductible under Section 280G of
            the Code.

                           (JD     Except as set forth on Section 2.16(f) of the Disclosure Schedule, with
           respect to any Transferring Employee, Sellers do not maintain or contribute to any plan, fund,
           program or policy, whether oral or written, formal or informal, funded or unfunded, insured or
           uninsured, registered or unregistered, providing employee benefits, including medical, hospital
           care, dental, sickness, accident, disability, life insurance, pension, retirement or savings benefits,
           that is governed by the standards laws of any jurisdiction in Canada, including provincial
           pension standards laws and the Canadian Income Tax Act, and with respect to any employee or
           former employee, but excluding any plan maintained by any Canadian Governmental Entity or
           any Governmental Entity of any Province of Canada.

                    2.17   Environmental Matters.

                           (a)     The operations of the Business and the facilities and operations at the
            Transferred Real Properties and Transferred Leased Properties are, and, to the Knowledge of
            Sellers, have been during the period since January 1, 2009, in compliance with applicable
            Environmental Laws in all material respects.




                                                             23
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 40 INDEX
                                                                         of 152NO.                                651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                          RECEIVED NYSCEF: 03/26/2019




                             (b)    There is no pending or, to the Knowledge of Sellers, threatened civil or
            criminal litigation, written notice of violation or administrative proceeding or claim by any
            Governmental Entity or any other Person that asserts any actual or potential Environmental
            Liability relating to the Business or any of the Transferred Real Properties or the Transferred
            Leased Properties under any applicable Environmental Law;

                            (c)     Seller 1 has, and to the Knowledge of Sellers has had since January 1,
            2009, all material Permits required under Environmental Law to legally operate the Business and
            use and operate the Transferred Real Properties and the Transferred Leased Properties as
            currently conducted and operated by Seller 1 since January 1, 2009. Each such Permit is valid,
            subsisting and in full force and effect, and no appeals or other proceedings are pending or, to the
            Knowledge of Sellers, threatened with respect to the issuance, terms or conditions of any such
            Permit Since January 1, 2009, Sellers have not received any written notice or other written
            communication from any Governmental Entity or other Person regarding (1) any actual or
            alleged violation or failure to comply with any such Permit or (2) any revocation, withdrawal,
            non-renewal, suspension, cancellation or termination of any such Permit; and Sellers have not
            received any written notice or other written communication from any Governmental Entity,
            whether before or after January 1, 2009, regarding an actual or alleged violation of
            Environmental Law which has not been finally resolved. With respect to any Permits that are
            scheduled to expire within six months following the date of this Agreement, any applications for
            renewal of such Permit have been or will be duly filed with the applicable Governmental Entity
            within the time frame required under applicable Environmental Laws.

                             (d)     To the Knowledge of Sellers, no Materials of Environmental Concern
            have been Released by a Seller or any other Person at any Transferred Real Property, or at any
            other site in relation to the Business, in violation of applicable Environmental Law, except for
            any such Releases that have been remediated or that are not of a quantity or nature sufficient to
            require active remediation or otherwise would not reasonably be expected to result in a Material
            Environmental Liability pursuant to any applicable Environmental Law.

                            (e)    To the Knowledge of Sellers, there are no underground storage tanks at
            the Transferred Real Properties that any Seller has used, owned or operated. To the Knowledge
            of Sellers, any underground storage tanks previously located at the Transferred Real Properties
            have been removed or otherwise closed, plugged and abandoned in compliance with applicable
            Environmental Laws in effect at the time of such closure.

                            (f)     To the Knowledge of Sellers, (1) no PCB Equipment exists at the
            Transferred Real Properties in an aggregate amount that would reasonably be expected to result
            in a Material Environmental Liability, (2) to the Knowledge of Sellers, any PCB Equipment that
            previously existed at the Transferred Real Properties has been flushed of polychlorinated
            byphenyls or has been removed and properly disposed of, in compliance with applicable
            Environmental Laws, and (3) any remaining PCB Equipment at the Transferred Real Properties
            is labeled to (he extent required under applicable Environmental Laws and being managed in
            compliance with applicable Environmental Laws.

                           (g)     (1) To the Knowledge of Sellers, no Regulated Asbestos Containing
            Material exists in or on the Transferred Real Properties or the Transferred Leased Properties in


                                                           24
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 41 of 152 NO. 651762/2019
                                                                         INDEX
[FILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                           RECEIVED NYSCEF: 03/26/2019




            an aggregate amount that would reasonably be expected to result in a Material Environmental
            Liability and (2) any Regulated Asbestos Containing Material is being managed in compliance
            with all applicable Environmental Laws.

                          (h)    No notice to or approval by any Governmental Entity is required under
            any Environmental Laws prior to the transfer, sale, lease or change of control over any of the
            Transferred Real Properties or the Transferred Leased Properties.

                            (i)     To the Knowledge of Sellers, Sellers have delivered to Buyer or provided
            Buyer with access to (1) all material environmental site assessments or reasonable and accurate
            summaries thereof pertaining to Environmental Conditions on or at the Transferred Real
            Properties, (2) all material compliance audits or compliance assurance reviews prepared within
            the previous five years or reasonable and accurate summaries thereof relating to compliance with
            Environmental Laws by the Business, and (3) reasonable and accurate summaries of, or all
            material documents pertaining to, any known and unresolved Material Environmental Liability
            incurred in relation to the Business; in each case, to the extent possessed by or under the
            reasonable control of Sellers.

                            (j)      Sellers have fully and accurately disclosed, or shall before binding of the
            Environmental Insurance Policy fully and accurately disclose, to Buyer for disclosure to the
            insurer providing the Environmental Insurance Policy any Pollution Event at a Covered Location
            (as defined in the Environmental Insurance Policy) known to any of either Seller’s principals,
            partners, directors, officers, managers or members, or employees with responsibility for
            compliance, environmental or legal affairs, or risk management, or any manager or supervisor
            responsible for the Covered Locations.

                           (k)     The Parties agree that the only representations and warranties of Sellers in
            this Agreement as to any Environmental Liabilities or any other obligation or liability with
            respect to Materials of Environmental Concern are those contained in this Section 2,17 and
            Section 2.19.

                    2.18   Legal Compliance.

                            (a)      In connection with the Business, each Seller is in compliance as of the
            date of this Agreement, and will be in compliance on the Closing Date, in all material respects
            with all applicable Laws with respect to the operation of the Business and the ownership, lease or
            use of the Acquired Assets. During the past five years, no Seller has received any notice of any
            pendi ng action, suit, proceeding or claim relating to the Business alleging any failure to so
            comply.

                             (b)    Each Seller is in compliance in all material respects with all applicable
            customs, international trade and bidding and contracting Laws with respect to the Business.
            There are no material unresolved questions or claims concerning any material liability of either
            Seller in respect of the Business and relating to any false statement or omission made by either
            Seller related to any custom, international trade or bidding or contracting Law. Neither Seller 1
            nor Seller 2 (in connection with the Business) nor, to the Knowledge of Sellers, any director,
            officer, agent, employee or other Person acting directly on behalf of either Seller (in connection



                                                            25
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 42 INDEX
                                                                           of 152NO.                               651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                            RECEIVED NYSCEF: 03/26/2019




            with the Business), has in the course of its actions for, or on behalf of, any of them, (1) used any
            corporate funds for any unlawful contribution, gift, entertainment or other unlawful expenses
            relating to contracting, bidding or political activity; (2) made any direct or indirect unlawful
            payment or furnished anything of value to any foreign or domestic government office or
            employee from corporate funds; (3) violated any provision of the U.S. Foreign Corrupt Practices
            Act of 1977, as amended (including the rules and regulations promulgated thereunder); or
            (4) made any unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
            payment to any foreign or domestic government official or employee.

                    2.19 Permits. To the Knowledge of Sellers, the Permits listed on Section 2.1,9 of the
            Disclosure Schedule (the “Material Permits”') constitute all Permits that are material and
            necessary for each Seller to own, lease or use the Acquired Assets owned, leased or used by it
            and for the operation of the Business as presently conducted. Each Material Permit is in full
            force and effect, Sellers are not in violation of or default under any Material Permit in any
            material respect and no suspension or cancellation of any such Material Permit has been
            threatened in writing.

                    2.20   Customers and Suppliers.

                           (a)     Section 2.20(a) of the Disclosure Schedule sets forth: (1) a list of the
            Business’ top five suppliers based on amounts invoiced during the most recent fiscal year (each,
            a “Material Supplier”!: and (2) the amount of purchases from each Material Supplier during such
            period. As of the date of this Agreement, no Material Supplier has indicated that it shall,stop, or
            materially decrease the rate of, supplying materials, products or services to such Seller in
            connection with the Business.

                          (b)    Section 2.20(b) of the Disclosure Schedule sets forth: (1) a list of the
           Business’ top 20 customers based on the total revenues during the most recent fiscal year (each,
           a “Material Customelr”!: and (2) the amount of consideration paid by each Material Customer
           dur ing such period. As of the date of this Agreement, since January 1,2011, none of the
           Material Customers has stopped or, to the Knowledge of Sellers, has indicated any intent to stop,
           buying products or services from Sellers in connection with the Business, except in connection
           with the completion of projects or in accordance with normal customer buying patterns.

                  2.21 Credit Support Instruments. Section 2.21 of the Disclosure Schedule lists all
           indemnities, surety bonds, letters of credit or similar assurances or credit support that are
           provided by any insurer, creditor or other third party for the benefit of or in connection with the
           Business or any Assumed liability as of the date of this Agreement /“Credit Support
           Instruments”!.

                    2.22   Product Liability and Warranty.

                           (a)     There are no pending or, to the Knowledge of the Sellers, threatened
           product liability, warranty, material backcharge, material additional work, field repair or other
           claims by any third party (whether based on contract or tort and whether relating to personal
           injury, including death, property damage or economic loss) arising from (1) services rendered by
           or on behalf of the Business during the period through and including the Closing Date ox (2) any'



                                                             26
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 43 of 152
                                                                         INDEX NO. 651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                                RECEIVED NYSCEF: 03/26/2019




            product, good, component or other item manufactured, sold or delivered by or on behalf of the
            Sellers in connection with the Business.

                           (b)     To Sellers’ Knowledge, (1) there is no defect in any product or service of
            the Business that would reasonably be expected to give rise to a product liability or product
            warranty claim, individually or in the aggregate with similar such defects, in excess of
            $1,000,000 and (2) there are no defects in any products or services of the Business that would
            reasonably be expected to give rise to product liability or product warranty claims in the
            aggregate (with all defects) in excess of $5,000,000, in each case, after the Closing.

                           (c)     The terms and conditions of sale for all products and goods sold by Sellers
            in connection with the Business on or prior to the date hereof do not, and for any products or
            goods that will be sold by Sellers in connection with the Business prior to the Closing Date will
            not, provide any warranty as to the effects of wind-induced vibration on the structural integrity of
            the towers manufactured and sold by Sellers.

                   2.23 Conflict Minerals. To the Knowledge of Sellers, no Conflict Minerals are
            necessary to the functionality or production of. or are used in the production of, a product
            manufactured or currently proposed to be manufactured by Sellers or any of their Affiliates or on
            behalf of a Seller, in each case, in connection with the Business.

                     2.24 Insurance. Section 2.24 of the Disclosure Schedule sets forth a true and complete
            list of all material casualty, directors and officers liability, general liability, product liability and
            all other material types of insurance maintained with respect to the Business and the Acquired
            Assets.

                    2.25 Solvency. Immediately after giving effect to the transactions contemplated by
           this Agreement, each Seller shall be able to pay its debts as they become due and shall own
           property having a fair saleable value greater than the amounts required to pay its debts (including
           a reasonable estimate of the amount of all contingent liabilities). Immediately after giving effect
           to the transactions contemplated by this Agreement, each Seller shall have adequate capital to
           carry on its business. No transfer of property is being made and no obligation is being incurred
           in connection with the transactions contemplated by thi s Agreement with the intent to hinder,
           delay or defraud either present or future creditors of any Seller.

                    2.26 Affiliated Transactions. Except as set forth in Section 2.26 of the Disclosure
           Schedule, no Affiliate of either Seller (a) has any claim or cause of action against the Business
           that is an Assumed Liability, will create a Security Interest in the Acquired Assets or otherwise
           adversely affect the Business being acquired, (b) will owe any money to, or will be owed any
           money by, the Business as of the Closing or (c) since December 31, 2013, has been a
           counterparty with either Seller to any Contract or transaction for the purchase or sale of Seller
           Products.

                 2.27 Brokers’ Fees. Sellers do not have any liability or obligation to pay any fees or
           commissions to any broker, finder or agent with respect to the transactions contemplated by this
           Agreement that would constitute an Assumed Liability.




                                                               27
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 44 INDEX
                                                                           of 152NO. 651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05;23 PMl
NYSCEF DOC. NO. 3                                                                           RECEIVED NYSCEF: 03/26/2019




                    2.28 Non-Reliance. Sellers acknowledge that (a) the representations and warranties of
            Buyer set forth in Article III constitute the sole and exclusive representations and warranties of
            the Buyer Parties to Sellers in connection with the transactions contemplated by this Agreement,
            and the Buyer Parties are not making and disclaim, and Sellers waive, any representation or
            warranty whatsoever, express or implied, beyond those expressly given in this Agreement and
            any Ancillary Agreement, and (b) the Seller Parties have not relied and will not rely on, and will
            not make any claim against the Buyer Parties with respect to the subject matter of this
            Agreement based on any representations or warranties other than those expressly given by Buyer
            in this Agreement.

                                                      ARTICLE III

                              REPRESENTATIONS AND WARRANTIES OF BUYER

                    Buyer represents and warrants to Sellers that the statements contained in this Article III
            are true and correct.

                    3.1     Organization. Buyer is a limited liability company duly organized, validly
            existing and in good standing under the Laws of Delaware.

                     3.2     Authority. Buyer and each of its Affiliates that are party to any Ancillary
            Agreement has all requisite corporate or other power and authority to execute and deliver this
            Agreement and the Ancillary Agreements to which it will be a party and to perform its
            obligations hereunder and thereunder. The execution and delivery by Buyer and its Affiliates of
            this Agreement and such Ancillary' Agreements and the consummation by Buyer and its
            Affiliates of the transactions contemplated by this Agreement and the Ancillary Agreements
            have been duly and validly authorized by all necessary corporate or other action on the part of
            Buyer and its Affiliates. This Agreement has been, and such Ancillary' Agreements will be,
            validly executed and delivered by Buyer and its Affiliates party thereto and, assuming this
            Agreement and each such Ancillary Agreement constitute the valid and binding obligation of
            Sellers, this Agreement and each such Ancillary Agreement constitute or will constitute valid
            and binding obligations of Buyer and its Affiliates party thereto, enforceable against Buyer and
            its Affiliates party thereto in accordance with its terms, except as enforceability may be limited
            by bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium or other similar Laws
            relating to or affecting the rights of creditors generally and by equitable principles, including
            those limiting the availability of specific performance, injunctive relief and other equitable
            remedies and those providing for equitable defenses.

                   3.3    Noncontravention. Subject to compliance with the applicable requirements of the
            Antitrust Laws, neither the execution and delivery by Buyer and its Affiliates party thereto of
            this Agreement or the Ancillary Agreements to which Buyer and its Affiliates will be a party, nor
            the consummation by Buyer and its Affiliates of the transactions contemplated by this
            Agreement and the Ancillary Agreements, will:

                           (a)   conflict with or violate any provision of the charter, bylaws or other
            organizational documents of Buyer or its Affiliates that are party to any Ancillary Agreement;




                                                            28
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 45 of 152
                                                                         INDEX NO.                                   651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                             RECEIVED NYSCEF: 03/26/2019




                            (b)     require on the part of Buyer or its Affiliates that are party to any Ancillary
            Agreement any filing or registration with, or notification to, or permit, authorization, consent or
            approval of, any Governmental Entity, except for any filing, registration, notification, permit,
            authorization, consent or approval which if not obtained or made would not reasonably be
            expected to result in a Buyer Material Adverse Effect;

                            (c)     conflict with, result in a breach of, constitute (with or without due notice
            or lapse of time or both) a default under, result in the loss of benefit under, result in the
            acceleration of obligations under, create in any party any right to terminate or modify, or require
            any notice, consent or waiver under, any Contract to which Buyer or its Affiliates that are party
            to any Ancillary Agreement is a party or by which Buyer or its Affiliates that are party to any
            Ancillary Agreement is bound, except for (1) any conflict, breach, default, acceleration or right
            to terminate or modify that would not reasonably be expected to result in a Buyer Material
            Adverse Effect or (2) any notice, consent or waiver the absence of which would not reasonably
            be expected to result in a Buyer Material Adverse Effect; or

                          (d)   violate any Law applicable to Buyer, its Affiliates that are party to any
           Ancillary Agreement or any of its properties or assets, except for any violation that would not
           reasonably be expected to result in a Buyer Material Adverse Effect.

                   3.4      Litigation. There are no actions, suits, claims or legal, administrative or arbitral
           proceedings pending against, or, to Buyer’s Knowledge, threatened against, Buyer or its
           Affiliates that are party to any Ancillary Agreement which would adversely affect Buyer’s or
           such Affiliates’ performance under this Agreement or the consummation of the transactions
           contemplated by this Agreement.

                   3.5     Financing. Buyer has, and at the Closing will have, sufficient cash or other
           sources of immediately available funds to enable it to consummate the transactions contemplated
           by this Agreement and to fulfill its obligations hereunder, including payment to Sellers of the
           Estimated Purchase Price at the Closing. Buyer and its Affiliates have not incurred any
           obligation, commitment, restriction or liability of any kind, and is not contemplating or aware of
           any obligation, commitment, restriction or liability of any kind, in either case which would
           impair or adversely affect such resources. Buyer’s obligations under this Agreement are not
           subject to any conditions regarding Buyer’s, its Affiliates’ or any other Person’s ability to obtain
           financing for the consummation of the transactions contemplated by this Agreement.

                   3.6 ■ Solvency. Assuming the accuracy of Seller 1 ’s representations and warranties set
           forth in Article II. immediately after giving effect to the transactions contemplated by this
           Agreement and tire closing of any financing to be obtained by Buyer or any of its Affiliates in
           order to effect the transactions contemplated by this Agreement, Buyer shall be able to pay its
           debts as they become due and shall own tangible and intangible property having a fair saleable
           value greater than the amounts required to pay its debts (including a reasonable estimate of the
           amount of all contingent liabilities). Assuming the accuracy of Seller 1 ’s representations and
           warranties set forth in Article II, immediately after giving effect to the transactions contemplated
           by this Agreement and the dosing of any financing to be obtained by Buyer or any of its
           Affiliates in order to effect the transactions contemplated by this Agreement, Buyer shall have
           adequate capital to parry on its business. No transfer of property is being made and no obligation


                                                             29
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 46 INDEX
                                                                         of 152NO.                                  651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05;23 PMl
NYSCEF DOC. NO. 3                                                                            RECEIVED NYSCEF: 03/26/2019




            is being incurred in connection with the transactions contemplated by this Agreement and the
            closing of any financing to be obtained by Buyer or any of its Affiliates in order to effect the
            transactions contemplated by this Agreement with the intent to hinder, delay or defraud either
            present or future creditors of Buyer.

                     3.7     Due Diligence by Buyer. Buyer acknowledges that (a) it has conducted to its
            satisfaction an independent investigation of the financial condition, results of operations, assets,
            liabilities, properties, operations, workforce and affairs of the business of the Business (including
            the Assumed Liabilities) and, in making its determination to proceed with the transactions
            contemplated by this Agreement, Buyer has relied solely on the results of its own independent
            investigation, as described above, and this Agreement, including the representations and
            warranties of Sellers set forth in Article II. as qualified and limited by the Disclosure Schedule,
            (b) the Buyer Parties’ reliance on such representations and warranties, as so qualified and limited
            and absent fraud, is for the limited purpose of Seller l’s indemnification obligations set forth in
            Article VI and, in the event of a breach or failure of such a representation or warranty to be true
            and correct, Buyer’s rights under Article VIII. (c) such representations and warranties, as so
            qualified and limited, constitute the sole and exclusive representations and warranties of the
            Seller Parties to Buyer in connection with the transactions contemplated by this Agreement, and
            the Seller Parties are not making and disclaim, and Buyer waives, any representation or warranty
            whatsoever, express or implied, beyond those expressly given in this Agreement and any
            Ancillary Agreement, including any implied warranties as to condition, merchantability, fitness
            for a particular puipose or suitability, as to any of the Acquired Assets or Assumed Liabilities of
            the Business, (d) the Buyer Parties have not relied and will not rely on, and will not make any
            claim against the Seller Parties with respect to the subject matter of this Agreement based on,
            any representations or warranties other than those expressly given by Sellers in this Agreement
            and ’any Ancillary Agreement, and (e) Buyer takes (to the extent otherwise conveyed by this
            Agreement) the Business and the Acquired Assets and Assumed Liabilities as-is and where-is,
            subject to the benefit of the representations and warranties set forth in Article II. as further
            disclosed, qualified or limited by the Disclosure Schedule, and Seller 1 \s indemnification
            obligations set forth in Article VI. Except in the case of fraud, Buyer acknowledges that Sellers
            and their Affiliates will not have and will not be subject to any liability to any Buyer Party
            resulting from the distribution to the Buyer Parties or the Buyer Parties’ use of any information
            regarding the Business or the transactions contemplated by this Agreement that is not
            specifically and expressly set forth in Article IT. as further disclosed, qualified or limited by the
            Disclosure Schedule, including any confidential information memoranda or financial databook
            distributed on behalf of Sellers or their Affiliates and any management presentations, other
            documents and other information provided or made available to the Buyer Parties in connection
            with the transactions contemplated by this Agreement. Buyer further acknowledges and agrees
            that the Seller Parties are not making any representation or warranty with respect to any cost
            estimates, projections or other predictions, including the reasonableness of any underlying
            assumptions that may have been provided to any Buyer Party. Buyer has no Knowledge that any
            of the representations and warranties of Sellers contained in this Agreement is not true and
            correct; provided, however, that, for purposes of the immediately preceding sentence, the
            Knowledge of Buyer shall be limited to the actual knowledge of Buyer’s Knowledge Persons as
            of the date of this Agreement, and shall not include any deemed or constructive knowledge or
            any imputed knowledge by virtue of the inclusion of any information in the virtual data room
            maintained by Sellers in connection with the transactions contemplated by this Agreement, any


                                                             30
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 47 of 152 NO. 651762/2019
                                                                         INDEX
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05;23 PMl
NYSCEF DOC. NO. 3                                                                            RECEIVED NYSCEF: 03/26/2019




            memoranda or other reports generated during the performance of due diligence by Buyer to
            which such Person may have had access, or otherwise. Nothing in this Section 3.7 shall limit the
            representations and warranties of Sellers contained in this Agreement or any Ancillary
            Agreement, serve as a defense to, or otherwise constitute a waiver of, any claim by Buyer of a
            breach of any representation or warranty by Sellers, or otherwise limit the rights of Buyer
            pursuant to Article VI.

                                                       ARTICLE IV

                                             PRE-CLOSING COVENANTS

                    4.1    Closing Efforts: Hart-Scott-Rodino Act.

                             (a)     Subject to the terms of this Agreement, each Party shall use reasonable
            best efforts to take all actions and to do all things reasonably necessary or advisable to
            consummate the transactions contemplated by this Agreement, including using reasonable best
            efforts to: (1) effect all applicable registrations, filings and notices with or to Governmental
            Entities, and (2) otherwise comply in all material respects with all applicable Laws in connection
            with the consummation of the transactions contemplated by this Agreement. Each Party shall
            promptly notify the other Party of any fact, condition or event known to it that would reasonably
            be expected to prohibit, make unlawful or delay the consummation of the transactions
            contemplated by this Agreement.

                             •(b)    Without limiting, the generality or effect of Section 4. Ifah as promptly as
            practicable after the date of this Agreement and in any event before or on the tenth Business Day
            after the date of this Agreement, Seller 1 and Buyer each shall file with the United States Federal
            Trade Commission (the “PTC5’) and the Antitrust Division of the United States Department of
            Justice (“DOJ”) notification and report forms relating to the transactions contemplated by this
            Agreement as required by the Hart-Scott-Rodino Act. As promptly as practicable and in any
            event prior to any relevant deadline, Seller 1 and Buyer each shall (1) supply the other with any
            additional information which may be required in order to effectuate such filings and (2) supply
            any additional information which reasonably may be required by the FTC or the DOJ and which
            the parties may reasonably deem appropriate. As promptly as practicabl e and in any event prior
            to any relevant deadline, Seller 1 and Buyer shall file with any other Governmental Entity any
            other filings, reports, information, and documentation required for the transactions contemplated
            by this Agreement pursuant to any other Antitrust Laws.

                            (c)     Without limiting the generality or effect of Section 4. Hah each Party shall
            (1) use its reasonable best efforts to obtain promptly (and in any event no later than the
            Termination Date) any clearance required under the Hart-Scott-Rodino Act and any other
            Antitrust Laws for the consummation of the transactions contemplated by this Agreement and
            shall keep each other apprised on a current basis of the status of any communications with, and
            any inquiries or requests for additional information from any governmental entities and shall
            comply promptly with any such inquiry or request, (2) use its reasonable best efforts to avoid or
            eliminate any impediment under any Antitrust Law, or regulation or rule, that may be asserted by
            any Governmental Entity, or any other Person, with respect to the transactions contemplated by
            this Agreement so as to enable the closing of the contemplated transacti ons to occur


                                                             31
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 48 INDEX
                                                                          of 152NO.                                  651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                             RECEIVED NYSCEF: 03/26/2019




            expeditiously (and in any event no later than the Termination Date), (3) use its reasonable best
            efforts to defend through litigation on the merits any claim asserted in any court, administrative
            tribunal or hearing that the transactions contemplated by this Agreement would violate any law,
            or any regulation or rule of any governmental entity, in order to avoid entry of, or to have
            vacated or terminated, any decree, order or judgment (whether temporary, preliminary or
            permanent) that would restrain or prevent consummation of the transactions contemplated by this
            Agreement, and (4) cause its respective inside and outside counsel to cooperate in good faith
            with counsel and other representatives of each other Party and use its reasonable best efforts to
            facilitate and expedite the identification and resolution of any such issues and, consequently, the
            expiration of the applicable Hart-Scott-Rodino Act waiting period and the waiting periods under
            any other Antitrust Law at the earliest practicable dates (and in any event no later than the
            Termination Date), such reasonable best efforts and cooperation to include causing their
            respective inside and outside counsel (A) to keep each other appropriately informed on a current
            basis of communications from and to personnel of any Governmental Entity, (B) to confer on a
            current basis with each other regarding appropriate contacts with and response to personnel of
            such Governmental Entities, and (C) to the extent practicable, to include each other in all
            meetings, discussions or other communications with personnel of any Government Entity.

                            (d)     Without limiting the generality or effect of Section 4.1 fa), each Party shall
            (1) give the other Parties prompt notice of the commencement of any legal or other proceeding
            by or before any Governmental Entity with respect to the transactions contemplated by this
            Agreement, (2) promptly inform the other Parties of any communication with any Governmental
            Entity regarding the transactions contemplated by this Agreement, and (3) keep the other Parties
            informed as to the status of any such proceeding or communication. Each Party shall consult and
            cooperate with the other Parties in connection with any analysis, appearance, discussion,
            presentation, memorandum, brief, argument, opinion or proposal made or submitted to any
            Governmental Entity in connection with any proceeding or communication relating to the
            transactions contemplated by this Agreement.

                             (e)     Except as otherwise contemplated by this Agreement (including
            Section 8. Iff)), in the event that any administrative or judicial action or proceeding is instituted
           (or threatened to be instituted) by a Governmental Entity or private party challenging the
           transactions contemplated by this Agreement, each of Buyer and Seller 1 shall cooperate in all
           respects with each other and use its respective reasonable best efforts to contest and resist any
           such action or proceeding and to have vacated, lifted, reversed or overturned any decree,
           judgment, injunction or other order, whether temporary, preliminary or permanent, that is in
           effect and that prohibits, prevents or restricts consummation of the transactions contemplated by
           this Agreement.

                            (f)     Notwithstanding the foregoing, Buyer’s “reasonable best efforts” shall in
            no event require Buyer to propose or agree to accept any undertaking or condition, to enter into
            any consent decree, to make any divestiture, to accept any operational restriction, or to take any
            other action that, in the reasonable judgment of Buyer, could limit the right of Buyer to own or
            operate all or any portion of its business or assets. Buyer agrees to pull-and-refile any filings
            made under the Hart-Scott-Rodino Act in connection with the transactions contemplated by this
            Agreement if, alter consultation with Sellers, such action is deemed by Sellers to be reasonably



                                                             32
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 49 of 152 NO. 651762/2019
                                                                         INDEX
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                            RECEIVED NYSCEF: 03/26/2019




            likely to result in the avoidance of the issuance of a request for additional information or
            documentary materials under the Hart-Scott-Rodino Act.

                     4.2   Operation of Business.

                          (a)     Except as otherwise contemplated by this Agreement, during the period
           from the date of this Agreement until (and including) the Closing Date, Sellers shall use
           commercially reasonable efforts to conduct the operations of the Business in the ordinary course
           of business.

                           (b)     Without limiting the generality of Section 4.2(a), during the period from
           the date of this Agreement until (and including) the Closing Date and subject to applicable Law,
           Sellers with respect to the Business shall use commercially reasonable efforts to, in a manner and
           to the extent consistent with the conduct of the Business in the ordinary course of business:

                                   (1)     preserve intact the business operations, organization and goodwill
           of the Business’

                                   (2)     keep available the services of the Business Employees;

                                   (3)    maintain existing material business relations with third parties;

                                   (4)    maintain insurance coverage at levels consistent with current
           levels;

                                   (5)    pay accounts payable and similar obligations in compliance with
           their terms, bill customers, collect receivables and purchase inventory;

                                 (6)     maintain its books, accounts and records and its current pricing
           policies and terms and conditions of sales; and

                                  (V)    maintain and service the tangible assets included in the Acquired
           Assets (including the Transferred Real Property) in good operating condition and repair, normal
           wear and tear excepted.

                           (c)    Without limiting the generality of Section 4.2f a), during the period from
           the date of this Agreement until (and including) the Closing Date, except as set forth in Section
           4.2(c) of the Disclosure Schedule, Sellers will not, without the prior written consent of Buyer,
           such consent not to be unreasonably withheld, conditioned or delayed, solely with respect to the
           Business:

                                  (1)     sell, lease, license, sublicense, allow to lapse, abandon or otherwise
           dispose of any Acquired Asset, other than the sale of inventory or the disposition of obsolete and
           unused assets, in each case, in the ordinary course of business;

                                (2)    materially increase the compensation or benefits payable or
           provided, or to become payable or provided, or pay, loan or advance any amount, to any of the
           Business Employees, other than (A) in the ordinary course of business or (B) as otherwise


                                                             33
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 50 INDEX
                                                                          of 152NO. 651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                           RECEIVED NYSCEF: 03/26/2019




            (x) required by any existing Employee Benefit Plan or Law, (y) contemplated by this Agreement
            or (z) agreed by the Parties;

                                  (3)    grant any transaction or sale bonus, severance or termination
            payments unless either (A) agreed to by the Parties or (B) retained by Sellers as an Excluded
            Liability;

                                  (4)    grant, create, incur, or suffer to exist any Security Interest on any
            Acquired Asset, other than Permitted Liens;

                                   (5)     cancel or compromise any material debt or claim or wai ve or
            release any material right of a Seller in connection with the Business;

                                    (6)    accelerate the collection of or discount any receivables, delay the
            payment of liabilities that would become Assumed Liabilities or defer expenses, or reduce or
            permit the depletion of inventories in connection with the Business, except in the ordinary course
            of business;

                                     (7)     make any Tax election, settle or compromise any federal, state or
            local Tax liability or file any amended Tax Return, in each case relating to the Business, other
            than on a basis consistent with past practice;

                                    (8)   except to the extent required by Law or GAAP, make any material
            change to its cash management practices (including with respect to accounts receivable and
            inventoiy) or any of its methods of accounting or methods of reporting revenue and expenses or
            accounting practices or make any write down in the value of its inventory, in each case which
            would affect in any material manner the Business;

                                   (9)    terminate, modify, waive any right under or amend any Designated
            Contract, except in the ordinary course of business, or enter into any new Contracts related to the
            Business, except Contracts made in the ordinary course of business;

                                 (10) move or relocate any assets, properties or rights (that would
            otherwise be Acquired Assets) from any Transferred Real Property to any location that is not
            Transferred Real Property;

                                  (11)    permit the lapse of any right rel ating to any Designated Intellectual
            Property;

                                  (12) terminate, cancel or fail to renew any Transferred Permits or
            Permits required under Environmental Law related to the Business;

                                   (13) engage in any layoff of any Business Employees or any plant
           closing of any facility related to the Business;

                                  (14)    terminate, modify, renew or amend any Collective Bargaining
            Agreement;



                                                            34
             Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 51 of 152 NO. 651762/2019
                                                                        INDEX
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                         RECEIVED NYSCEF: 03/26/2019




                                    (15) commence or settle any proceeding (including any civil, criminal,
            administrative, investigate or appellate proceeding and any informal proceeding), audit or similar
            examination again st, rel ating to or affecting the business of the Business, except for (A) the
            commencement of any proceeding in general collection matters and (B) any settlement that does
            not give rise to an Assumed Liability or require modification to the methods of operating the
            Business in the ordinary course of business; or

                                     (16)   agree or commit to do any of the foregoing.

                    4.3    Access.

                           (a)      Sellers shall permit the representatives of Buyer to have access (at
           reasonable times, on reasonable prior written notice and in a manner so as not to interfere with
           the normal business operations of the Business) to the Acquired Assets and the premises,
           properties, financial, and accounting records, sales and use Tax records solely related to the
           Business and the Acquired Assets, Contracts, and other records and documents of Sellers
           pertaining to the Business and the Acquired Assets. Notwithstanding the foregoing, Sellers shall
           not be obligated (1) to provide any information, documents or access to any person unless Buyer
           is responsible, pursuant to the terms of the Confidentiality Agreement, for the use and disclosure
           of any information obtained by such person from a Seller; (2) to provide any information,
           documents or access that would (A) violate the provisions of any applicable Laws or any
           Contract to which it is a party or (B) cause the loss of the attorney-client privilege with respect
           thereto, except that in the case of this clause (2), Sellers shall use commercially reasonable
           efforts to provide such information, documents or access in a manner that does not violate Law
           or Contract or, subject to the reasonable cooperation of Buyer,- including the entry into-a joint
           defense agreement, if requested by Sellers, cause the loss of attorney-client privilege; (3) to
           provide access that would result in unreasonable interference with any of the businesses or
           operations of Sellers; or (4) to provide access to conduct any sampling or testing of Environment,
           building materials or building conditions without Sellers’ prior written consent, which consent
           shall be at Sellers’ sole discretion. Prior to the Closing, Buyer and its representatives shall not
           contact or communicate with any Business Employees without prior consent of Seller 1, which
           consent shall not be unreasonably withheld, delayed or conditioned, and shall not contact or
           communicate with the customers and suppliers of Sellers in connection with the transactions
           contemplated by this Agreement, except with the prior written consent of Seller 1, which consent
           shall not be unreasonably withheld, delayed or conditioned.

                            (b)    Notwithstanding anything to the contrary in this Agreement or the
           Confidentiality Agreement, the Confidentiality Agreement shall remain in foil force and effect in
           accordance with its terms and shall survive the Closing or any termination of this Agreement,
           and any information provided by or on behalf of Sellers or any of Sellers’ Affiliates to Buyer
           pursuant to this Agreement shall be deemed Evaluation. Material (as defined in the
           Confidentiality Agreement) and treated in accordance with the Confidentiality Agreement,
           except that if the Closing occurs, the Confidentiality Agreement, insofar as it covers Evaluation
           Material relating exclusively to the Business, shall terminate effective as of the Closing.

                          (c)     Notwithstanding any provision of this Agreement to the contrary, Buyer
           and its representatives shall not have any access at any time prior to the Closing to any


                                                            35
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 52 INDEX
                                                                          of 152NO.                                  651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC.. NO. 3                                                                            RECEIVED NYSCEF: 03/26/2019




             information regarding (1) pending or proposed bids for new contracts or subcontracts or any
             related information where Buyer or an Affiliate of Buyer also has submitted or intends to submi t
             a bid for such contract or subcontract or (2) pending or proposed materials or product supply or
             service contracts.

                             (d)      Seller 1 shall create on Seller l’s systems a secure virtual private network
             tunnel for Buyer to support the sendees to be provided by Sellers to Buyer pursuant to the
             Transition Services Agreement and to support the sharing of information and data contemplated
             by the Transition Services Agreement, subject to and conditional on Buyer’s compliance with the
             security and technical protocols, policies and procedures of, and cooperation with, Seller 1 and
             any of its Affiliates, independent contractors and consultants engaged in establishing the secure
             virtual private network tunnel.

                    4.4     Replacement of Credit Support. At its sole cost and expense, no later than at the
            Closing, Buyer (a) will cause to be in effect replacement arrangements for the Credit Support
            Instruments that are in effect immediately before the Closing, including the surety bond listed on
            Section 2.21 of the Disclosure Schedule, and (b) will provide to Seller 1 written evidence
            reasonably satisfactory to Seller 1 that the replacement arrangements are in effect at the Closing.
            During the period from the date of this Agreement until (and including) the Closing Date, Sellers
            shall not enter into, renew, extend, amend or otherwise modify any Credit Support Instruments
            without the prior written consent of Buyer (which consent shall not be unreasonably withheld,
            conditioned or delayed).

                .    4.5    Transfer of Permits.

                            (a)     The Parties acknowledge that (1) Buyer requires the Permits set forth on
            Section 2.19 of the Disclosure Schedule in order to lawfully own, lease and use the Acquired
            Assets, operate the Business and occupy and use the Transferred Real Properties after the
            Closing, and (2) the transfer, assignment or revocation and reissuance of such Permits is or may
            be subject to the approval of the issuing Governmental Entity. Unless and until the issuing
            Governmental Entity recognizes Buyer’s right to operate under the terms of any such Permit,
            Sellers shall continue to maintain such Permits to the maximum extent permissible under
            applicable Law or otherwise allowed by the applicable Governmental Entity, except that Buyer
            shall (A) promptly pay or satisfy the corresponding liabilities for the enjoyment of such Pennit
            by Buyer and tie Business after the Closing, (B) promptly pay all reasonable out-of-pocket costs
            and expenses incurred by Sellers in providing such arrangements and taking such actions, and
            (C) indemnify Sellers in full for any fines or penalties for violations of any such Permit suffered
            or incurred by Sellers to the extent arising from Buyer’s utilization of any such Permit.

                            (b)     The Parties shall use commercially reasonable efforts to have transferred,
            assigned or revoked and reissued, any Permits held by Sellers that are necessary for the Buyer to
            operate the Business at the t ransferred Real Properties. Buyer shall, at Buyer’s sole cost and
            expense, timely prepare, submit and diligently prosecute applications for the transfer or
            reissuance to Buyer of any such Permits held by Sellers that Buyer is required to hold to operate
            the Business at the Transferred Real Property, and Sellers shall reasonably cooperate with Buyer
            to obtain the relevant issuing Governmental Entity’s approval of the transfer, assignment or
            revocation and reissuance of such Permits.


                                                             36
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 53 of 152
                                                                         INDEX NO.                                651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                          RECEIVED NYSCEF: 03/26/2019




                    4.6    Novation of Government Contracts.

                             (a)    As soon as practicable, Sellers shall prepare (with Buyer’s assistance) and
            submit to the Responsible Contracting Officer, as determined and defined pursuant to FAR
            42.1202, novation documents in accordance with Subpart 42.12 of the Federal Acquisition
            Regulation (“FAR”) and any applicable agency regulations or policies governing the novation of
            Government Contracts. The novation documents shall include all required and applicable
            documents, including those listed at FAR 42.1204(e) and (f). The novation documents shall
            include a request for the novation of all applicable federal Government Contracts from
            Section 2.12(a) of the Disclosure Schedule. The appropriate Seller(s) and Buyer shall enter into
            a novation agreement (which is required to be submitted as a part of the novation documents)
            that is of similar form and substance to the agreement template provided at FAR 42.1204(i)
            (each, a “Novation Agreement”). Subject to the requirements of FAR Part 42, if the applicable
            Governmental Entity approves the novation, all of Sellers’ rights, title and interests in and to
            such Government Contracts shall be validly conveyed, transferred, and assigned and novated to
            Buyer. Sellers and Buyer shall each use commercially reasonable efforts to obtain all consents,
            approvals and waivers required for the purpose of processing, entering into and completing all
            novation documents (including the Novation Agreement), including responding to any requests
            for information by a Governmental Entity. To the extent that any state or local Government
            Contracts and/or applicable Law require a novation process and/or agreement similar to the
            federal requirements set forth in FAR Part 42, Sellers shall similarly comply with and assist in
            the applicable state or local novation Laws and process in a manner sufficient to effect a proper
            assignment and novation of the state or local Government Contracts. The representations and
            covenants in Sections 4.6(b) and (c) below shall apply to the state or local Government Contract
            novation process and requirements, if any.

                            (b)    The parties acknowledge that the novation of the Government Contracts is
            subject to the Responsible Contracting Officer’s approval of a novation agreement pursuant to
            FAR 42.1203 recognizing Buyer as the successor-in-interest to Sellers. Unless and until the
            Responsible Contracting Officer recognizes Buyer as the successor-in-interest to the applicable
            Seller under any Government Contract, then such Seller shall, through a subcontracting
            arrangement or otherwise, provide to Buyer all of such Seller’s rights under such Government
            Contract to the maximum extent permissible under Law. In connection therewith, Buyer shall
            perform on behalf of the applicable Seller all of such Seller’s obligations under such Government
            Contract, and Sellers shall remit to Buyer all payments received under such Government
            Contract with respect to obligations performed by Buyer. The parties shall take all necessary
            steps and actions to provide Buyer with the benefits of such Government Contracts, including
            entry into subcontracts for the performance thereof.

                           (c)     If Sellers are unable to make the equitable transfer described in the
           preceding paragraph, or if such attempted transfer of rights would give rise to any right of
           termination, or would otherwise adversely affect the rights of Sellers or Buyer under such
           Government Contracts, Sellers and Buyer shall continue to cooperate and use their commercially
           reasonable efforts to provide Buyer with all rights and obligations under such Government
           Contracts. To the extent that any such consents, novations and waivers are not obtained, or until
           the impediments to such assignment are resolved, Sellers shall use their commercially reasonable
           efforts to: (1) provide to Buyer, at the request of Buyer, the benefits of any such Government


                                                            37
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 54 INDEX
                                                                          of 152NO. 651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05; 23 PMl
NYSCEF DOC. NO. 3                                                                          RECEIVED NYSCEF: 03/26/2019




            Contract to the extent related to the Business, (2) cooperate in any lawful arrangement designed
            to provide such benefits to Buyer, and (3) enforce, at the request of and for the account of Buyer,
            any rights of Sellers arising from any such Government Contract against any third party
            (including any Governmental Entity), including the right to elect to terminate in accordance with
            the terms thereof upon the advice of Buyer. As between Buyer and Seilers, the novation
            contemplated by this Section 4.6 shall not affect the terms of this Agreement or otherwise limit
            Sellers’ obligations hereunder.

                    4.7      Transition Services Agreement. Sellers and Buyer shall negotiate in good faith to
            prepare and agree to the terms of Schedule A of the Transition Servi ces Agreement as promptly
            as practicable following the date of this Agreement, and in any event prior to Closing. A copy of
            the Transition Services Agreement is included as Exhibit E to this Agreement. The preliminary
            version of Schedule A that is included in Exhibit F to this Agreement, as modified in accordance
            with the first sentence of this Section 4.7 to include such additional services as are provided by
            Seller 1 to the Business on the date hereof at the cost set forth in the schedule made available to
            Buyer by Seller 1, as may be reasonably requested by Buyer, shall constitute Schedule A of the
            Transition Services Agreement to be executed and delivered at Closing.

                    4.8    Notification of Certain Matters.

                            (a)     Sellers shall give prompt written notice to Buyer of (1) the occurrence or
           nonoccurrence of any change, fact, circumstance, condition or event, the occurrence or
           nonoccurrence of which would render any representation or warranty of Sellers contained in this
           Agreement.or any Ancillary Agreement, if made on or immediately following the date of such
           event, untrue or inaccurate such that the Business as conducted by Seller's would be materially
           adversely affected, (2) the occurrence of any change, fact, circumstance, condition or event that
           has had or is reasonably likely to have a Business Material Adverse Effect, (3) any failure of a
           Seller to comply with or satisfy any covenant or agreement to be complied with or satisfied by it
           hereunder, which failure would result in the conditions set forth in Section 5.1 not being
           satisfied, (4) any notice or other communication from any Person party to a Designated Contract
           for which consent is required under Section 5.1 or any other Person alleging that the consent of
           such Person is or may be required in connection with the consummation of the transactions
           contemplated by this Agreement or the Ancillary Agreements or (5) any legal action, lawsuit or
           court or arbitration proceeding pending or, to Sellers’ Knowledge, threatened against a Party or
           the Parties relating to the transactions contemplated by this Agreement or the Ancillary
           Agreements.

                           (b)     Any change, fact, circumstance, condition or event included in a notice
           delivered pursuant to Section 4.8(al shall not be deemed to have cured any inaccuracy in or
           breach of any representation or warranty contained in this Agreement or limit or otherwise affect
           the rights or remedies available under this Agreement to Buyer, including for purposes of the
           indemnification or termination rights contained in this Agreement and determining whether the
           conditions set forth in Section 5.1 have been satisfied.

                  4.9     Environmental Insurance Policy. Buyer shall give Seller 1 a reasonable
           opportunity, substantially contemporaneously with Buyer’s preparation and review, to review the
           insurance application to be submitted by Buyer to the underwriter of the Environmental


                                                              38
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 55 of 152
                                                                         INDEX NO.                                    651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                              RECEIVED NYSCEF: 03/26/2019




            Insurance Policy. Buyer shall not submit any insurance application to the underwriter without
            the consent of Seller 1, such consent not to be unreasonably withheld, conditioned or delayed.
            Within five Business Days following receipt of the Environmental Insurance Policy, Buyer shall
            deliver to Seller 1 a true and correct copy of the Environmental Insurance Policy.

                    4.10 Data Room. Within five Business Days following the Closing Date, Seller 1 shall
            deliver to Buyer two DVD copies of the virtual data room maintained by the Sellers in
            connection with the transactions contemplated by this Agreement as of the Closing Date.

                    4.11 Title Certificates. Within 10 Business Days following the Closing Date, Seller 1
            shall deliver to Buyer the original (or replacement) title certificate to each vehicle and trailer, and
            other rolling stock, included in the Acquired Assets.

                    4.12 Certain Rights and Obligations. Certain rights and obligations of Buyer and
            Seller 1 in respect of Excluded Liability E are as set forth in Schedule 1.2.


                                                ARTICLE V
                                     CONDITIONS PRECEDENT TO CLOSING

                    5.1     Conditions to Obligations of Buyer. The obligation of Buyer to consummate the
            transactions contemplated by this Agreement to be consummated at the Closing is subject to the
            satisfaction (or written waiver by Buyer) of the following conditions:

                           : (a)     each of the representations and warranties of Sellers set forth in Article II
             shall be true and correct in all respects at and as of the date hereof and at and as of the Closing
             Date with the same effect as though made at and as of such date, except (1) for those
             representations and warranties that address matters only as of a particular- date (which shall be
             true and correct as of such date, subject to the following clause (2)), (2) where the failure of any
             such representation or warranty to be true and correct would not reasonably be expected to,
             individually or in the aggregate, result in a Business Material Adverse Effect (it being agreed that
             (A) any materiality or Business Material Adverse Effect qualification in a representation and
           ' warranty that limits the representation and warranty shall be disregarded in determining whether
             any such failure would reasonably be expected to result in a Business Material Adverse Effect
             for purposes of this clause (2) and (B) this clause (2) will not be an exception in respect of the
             representation and warranty set forth in Section 2.5fbT) and (3) for the representations and
             warranties of Sellers set forth in Section 2.18. which shall be true and correct in all material
             respects, without giving effect to any materiality limitation included in such representations and
             warranties (as if such representation and warranties contained no materiality limitations therein),
             at and as of the date hereof and at and as of the Closing Date with the same effect as though
             made at and as of such date;

                           (b)    each Seller shall have performed or complied in all material respects with
            each of the agreements and covenants required to be performed or complied with by such Seller
            under this Agreement as of or prior to the Closing;




                                                             39
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 56 INDEX
                                                                          of 152NO.                               651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                           RECEIVED NYSCEF: 03/26/2019




                           (c)     (1) no judgment, order, decree, stipulation or injunction materially
            delaying, enjoining or preventing the consummation of the transactions contemplated by this
            Agreement shall be in effect, and (2) no action or proceeding by a Governmental Entity shall be
            pending or threatened that seeks to materially delay, enjoin or prevent the consummation of the
            transactions contemplated by this Agreement;

                           (d)    Seller 1 shall have executed and delivered to Buyer the Sellers’
            Certificate;

                           (e)    all applicable waiting periods (and any extensions thereof) under the Hart-
            Scott-Rodino Act shall have expired or otherwise been terminated and any consents required
            thereunder shall have been obtained;

                           0)    there shall not have occurred since the date of this Agreement any
            Business Material Adverse Effect;

                           (g)    each deliverable of Sellers under Section 1.4(b) shall have been delivered
            to Buyer;

                          (h)    Buyer shall have received evidence that all consents to the assignments of
            the Designated Contracts set forth on Schedule 5.1(hj have been obtained;

                           (i)    the Environmental Insurance Policy shall have been issued, naming Buyer
            as the Named Insured and Seller 1 as an Additional Insured, or a binding commitment therefor
            shall have been received by Buyer with no outstanding conditions to the binding of the policy
            other than payment of the premium; and

                            0)     a reputable national title insurance company acceptable to Buyer shall be
           prepared to issue to Buyer an owner policy of title insurance insuring that Buyer has good fee
           simple title to each parcel of Transferred Real Property subject to no Security Interest other than
           Permitted Liens.

                    5.2     Conditions to Obligations of Sellers. The obligation of each Seller to
            consummate the transactions contemplated by this Agreement to be consummated at the Closing
            is subject to the satisfaction (or written waiver by such Seller) of the following conditions:

                            (a)    each of the representations and warranties of Buyer set forth in Article III
           shall be true and correct in all respects at and as of the date hereof and at and as of the Closing
           Date with the same effect as though made at and as of such date, except (1) for those
           representations and warranties that address matters only as of a particular date (which shall be
           true and correct as of such date, subject to the following clause (2)), and (2) where the failure of
           any such representation or warranty to be true and correct would not reasonably be expected to,
           individually or in the aggregate, result in a Buyer Material Adverse Effect (it being agreed that
           any materiality or Buyer Material Adverse Effect qualification in a representation and warranty
           that limits the representation and warranty shall be disregarded in determining whether any such
           failure w'ould reasonably be expected to result in a Buyer Material Adverse Effect for purposes
           of this clause (2));



                                                            40
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 57 of 152
                                                                         INDEX NO. 651762/2019
[FILED: NEW YORK COUNTY CLERK 03/26/2019 05;23 PMl
NYSCEF DOC. NO. 3                                                                            RECEIVED NYSCEF: 03/26/2019




                             (b)    Buyer shall have performed or complied in all material respects with its
            agreements and covenants required to be performed or complied with by it under this Agreement
            as of or prior to the Closing;

                           (c)     (1) no judgment, order, decree, stipulation or injunction materially
            delaying, enjoining or preventing the consummation of the transactions contemplated by this
            Agreement shall be in effect, and (2) no action or proceeding by a Governmental Entity shall be
            pending or threatened that seeks to materially delay, enjoin or prevent the consummation of the
            transactions contemplated by this Agreement;

                            (d)    Buyer shall have executed and delivered to Seller 1 the Buyer’s
            Certificate;

                           (e)    all applicable waiting periods (and any extensions thereof) under the Hart-
            Scott-Rodino Act shall have expired or otherwise been terminated and any consents required
            thereunder shall have been obtained;

                            (f)    the Environmental Insurance Policy shall have been issued, naming Buyer
            as the Named Insured and Seller 1 and its Affiliates as set forth in Exhibit G as Additional
            Insureds, or a binding commitment therefor shall have been received by Buyer with no
            outstanding conditions to the binding of the policy other than payment of the premium; and

                           (g)     each deliverable of Buyer under Section 1.4flff shall have been delivered
            to Seller 1.

                     5.3    Deemed Waiver. If either Party is not obligated to perform the Closing pursuant
            to this Agreement, but nevertheless elects to perform, and actually performs, the Closing, and the
            other Party is obligated to perform, the Parties shall proceed with the consummation of this
            Agreement as if all Parties were obl igated to do so, and the Party who is not obligated to proceed
            but elects to do so (the “Waiving Party”') shall be deemed to have specifically waived the
            fulfillment of the condition or conditions, the nonfulfillment of which excused the obligation of
            the Waiving Party to perform pursuant to this Agreement as contemplated by Sections 5.1 and
            5.2. as the case may be.

                    5.4      Frustration of Closing Conditions. Buyer may not rely on the failure of any
            condition set forth in this Article V to be satisfied if such failure was caused by Buyer’s failure to
            act in good faith or to use its reasonable best efforts to cause the closing conditions of Sellers to
            be satisfied, as required by Section 4.1(a). Sellers may not rely on the failure of any condition
            set forth in this Article V to be satisfied if such failure was caused by a Seller’s failure to act in
            good faith or to use its reasonable best efforts to cause the closing conditions of Buyer to be
            satisfied, as required by Section 4.1 fa).

                                                       ARTICLE VI

                                                  INDEMNIFICATION

                    6.1    Indemnification by Seller 1. Subject to the terms and conditions of this
            Article VI. from and after the Closing, Seller 1 shall defend, indemnify and hold harmless Buyer,


                                                             41
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 58 INDEX
                                                                           of 152NO. 651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05;23 PM)
NYSCEF DOC. NO. 3                                                                           RECEIVED NYSCEF: 03/26/2019




            its Affiliates and their respective successors, permitted assigns, stockholders, partners, members,
            managers, agents, representatives, officers, directors and employees (each, a “Buyer Party”! from
            and against Damages sustained, incurred or paid by a Buyer Party directly or indirectly arising
            from or in connection with:

                          (a)     any failure of a representation or warranty of Sellers contained in this
            Agreement (other than Section 2.17(i)) to be true and correct on the date hereof and on the
            Closing Date as if made on such date;

                          (b)      any failure by a Seller to perform any covenant or agreement contained in
            this Agreement;

                           (c)     any Excluded Liabilities;

                           (d)     the Special Indemnification Matter; or

                            (e)   any Pre-Closing Environmental Liabilities or any failure of the
            representations and warranties of Sellers in Section 2,17(1) to be true and correct on the date of
            the binding of the Environmental Insurance Policy.

                     6.2    Indemnification by Buyer. Subject to the terms and conditions of this Article VI.
            from and after the Closing, Buyer shall defend, indemnify and hold harmless each Seller, their
            respective Affiliates and their respective successors, permitted assigns, stockholders, partners,
            members, managers, agents, representatives, officers, directors and employees (each, a “Seller
            Party”') from and against Damages sustained, incurred or paid by a Seller Party directly or
            indirectly arising from or in connection with:

                          (a)    any failure of a representation or warranty of Buyer contained in this
            Agreement to be true and correct on the date hereof and on the Closing Date as if made on such
            date;

                          (b)      any failure by Buyer to perform any covenant or agreement contained in
            this Agreement;

                           (c)     any Assumed Liabilities, subject to the Buyer Parties’ indemnification
            rights under Sections 6.1 (d) and 6.1(e): or

                           (d)     any obligations arising after the Closing Date under Credit Support
            Instruments that are in effect immediately before the Closing (and either listed on Section 2,21 of
            the Disclosure Schedule or consented to by Buyer pursuant to Section 4.4) and not replaced by
            Buyer pursuant to Section 4.4.

                    6.3    Claims for Indemnification.

                             (a)    Procedure for Third-Party Claims. Except as provided in Section 7.4(b)
            (relating to certain Tax matters) and in Schedule 6.1 A, all claims for indemnification made under
            this Agreement resulting from, related to or arising out of a third-party claim against an
            Indemnified Party shall be made in accordance with the following procedures. An Indemnified


                                                            42
             Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 59 of 152 NO. 651762/2019
                                                                        INDEX
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                          RECEIVED NYSCEF: 03/26/2019




           Party shall notify the Indemnifying Party promptly, and in any event not more than 30 days after
            becoming aware of any third-party claim, of the commencement of any action, suit or proceeding
           relating to a third-party claim for which indemnification may be sought or, if earlier, upon the
           assertion of any such claim by a third party, by delivering a Claim Notice with respect thereto.
           No delay on the part of the Indemnified Party in notifying an Indemnifying Party shall relieve the
           Indemnifying Party from any obligation hereunder unless (and then solely to the extent) the
           Indemnifying Party is thereby prejudiced. At any time within 45 days after delivery of such
           notification, the Indemnifying Party may, upon written notice thereof to the Indemnified Party,
           assume control of the defense of such action, suit, proceeding or claim. If the Indemnifying
           Party does not assume control of such defense, the Indemnified Party shall control such defense.
           The Party not controlling such defense may participate therein at its own expense. The Party'
           controlling such defense shall keep the other Party advised substantially contemporaneously of
           the status.of such action, suit, proceeding or claim and the defense thereof. No Party shall agree
           to any settlement of such action, suit, proceeding or claim without the prior written consent of
           the other Parties (which consent shall not be unreasonably withheld, conditioned or delayed).
           For purposes of this Article VI. no Party shall be deemed to have unreasonably withheld,
           conditioned or delayed such consent if such settlement (1) would result, or would reasonably be
           expected to result, in the sustaining of Damages by the Party having the right to consent that are
           in excess of the amounts indemnifiable pursuant to this Article VI, (2) is by its terms materially
           detrimental to the business, operations or results of operations of the Indemnified Party and its
           Affiliates in the aggregate or where a Buyer Party is the Party from which consent is sought,
           such settlement would reasonably be expected to limit or restrict, in any material way, the
           ownership or use of any Acquired Assets or the conduct or operations of the Business, as
           conducted by or at the direction of Buyer, as long as any confidentiality undertaking that is
           customary for settlement agreements and required of a Buyer Party is deemed to not be a
           limitation or restriction, or (3) contains any admission detrimental to the Indemnified Party or
           any Affiliate thereof. Notwithstanding anything to the contrary contained in this Article VI. the
           Indemnifying Party shall not have the right to control the defense of any third party claim against
           an Indemnified Party if such third party claim (x) seeks an injunction or other equitable relief
           against an Indemnified Party, its business or any Affiliate thereof, (y) is a criminal claim or (z)
           would reasonably be expected to result in the Indemnified Party sustaining Damages in excess of
           50% of the amount of indemnification available for the circumstances giving rise to such
           Damages under this Article VI.

                           (b)     Procedure for Claims for Indemnification. An Indemnified Party wishing
           to assert a claim for indemnification under this Article VI shall deliver to the Indemnifying Party
           a Claim Notice. Except to the extent otherwise expressly stated in a written notice delivered by
           the Indemnifying Party within 45 days following receipt of the Claim Notice, the Indemnifying
           Party shall be deemed to have objected to all claims described in the Claim Notice. If a dispute
           relating to a Claim Notice is not resolved by Buyer and Seller 1 within 120 days following the
           delivery of the Claim Notice, the Indemnifying Party and the Indemnified Party shall each have
           the right to submit such dispute to a court of competent jurisdiction in accordance with
           Section 12.11. Any claim for indemnification asserted pursuant to this Article VI shall survive
           in accordance with Section 6.4 until the applicable claim is fully and finally resolved and the
           amount of Damages arising out of or related thereto has become finally determined.

                    6.4   Survival.


                                                           43
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 60 INDEX
                                                                          of 152NO. 651762/2019
FILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                            RECEIVED NYSCEF: 03/26/2019




                            (a)    The representations and warranties and pre-Closing covenants of Sellers
            and Buyer set forth in this Agreement, the Sellers’ Certificate and the Buyer’s Certificate shall
            survive the Closing and the consummation of the transactions contemplated by this Agreement
            and continue until (and including) the 180th day following the first anniversary of the Closing
            Date, at which time they shall expire, except with respect to (1) the Fundamental
            Representations, which representations and warranties shall survive indefinitely, (2) the
            representations and warranties set forth in Section 2.22fc). which shall survive until the sixth
            anniversary of the Closing Date, (3) the representations and warranties set forth in Section
            2.17(il„ which shall survi ve until the end of the initial 10-year coverage period of the
            Environmental Insurance Policy, and (4) any covenant, indemnification obligation or provision
            that contemplates performance after the Closing, which shall survive the Closing in accordance
            with its terms.

                           (b)     Seller 1 ’s indemnification obligations with respect to Excluded Liabilities
            pursuant to Section 6.lie) shall survive indefinitely,

                          (c)    Seller i’s indemnification obligations with respect to the Special
            Indemnification Matter pursuant to Section 6.Hdl shall survive as provided in Schedule 6.1 A.

                         (d)      Seller 1 ’s indemnification obligations with respect to Pre-Closing
            Environmental Liabilities pursuant to Section 6.Hel shall survive as provided in Schedule 6. IB.

                             (e)      For the avoidance of doubt, all applicable statutes of limitations or other
             claims periods set forth in this Section 6.4 with respect to claims for Damages pursuant to this
           : Article VI shall be shortened or extended to the applicable claims periods set forth in Section 6.4
             and all applicable claims periods and survival periods expressly set forth in this Section 6.4 shall
             be definitive, and shall not be modified or superseded by any statutory or other limitations
             period, except that, if an indemnification claim is properly asserted in writing pursuant to
             Section 6.3 prior to the expiration of the representation, warranty, co venant or agreement
             (including Sections 6.Kcl. 6.1(dl and 6. Hell that is the basis for such claim, then such
             representation, warranty, covenant or agreement shall survive until, but only for tire purpose of,
             the resolution of such claim, and all applicable statutes of limitations and other claim periods
             shall be tolled until such claim is fully and finally resolved. For the avoidance of doubt, if a
             Claim Notice is delivered within the applicable period provided in this Section 6,4, nothing in
             this Agreement shall limit the Indemnified Party’s right thereafter to commence an action in a
             court of competent jurisdiction with respect to any dispute relating to such Claim Notice,
             regardless of whether the applicable representation, warranty, covenant or agreement (including
             Sections 6. Kcl. 6.1(d) and 6. Kell has subsequently expired.

                    6.5    Limitations.

                          (a)    The following limitations shall apply to indemnification claims (as
            described below) under this Article VI (other than as to Excluded Liabilities):

                                  (1)     Seller 1 shall not be liable for any Damages under Section 6.1fal
            (other than Damages arising from or in connection with the Fundamental Representations or the
            representations and warranties set forth in Section 2.17(11 or Section 2.22fcll unless and until the



                                                             44
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 61 INDEX
                                                                         of 152 NO.                                 651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05;23 PM|
NYSCEF DOC. NO. 3                                                                             RECEIVED NYSCEF: 03/26/2019




            aggregate amount of all Damages which the Buyer Parties have become entitled to recover under
            Section 6.1 fa) (other than Damages arising from or in connection with the Fundamental
            Representations or the representations and warranties set forth in Section 2.17(1') or Section
            2.22(c)) exceeds 1% of the Adj usted Purchase Price (the “Basket”'), whereafter the Buyer Parties
            shall be entitled, subject to this Article VI. to recover Damages in excess of the Basket.

                                    (2)     Seller 1 shall not be liable for any Damages under Section 6.1(a')
            (other than Damages arising from or in connection with the Fundamental Representations or the
            representations and warranties set forth in Section 2.17(iV) to the extent that such Damages, when
            aggregated with all other Damages to which the Buyer Parties have become entitled to recover
            under Section 6.1 fa) (other than Damages arising from or in connection with the Fundamental
            Representations or the representations and warranties set forth in Section 2.17(iT) exceed
            $30,000,000.

                                   (3)     Seller 1 shall not be liable for any Damages under Section 6.1 to
            the extent that such Damages, when aggregated with all other Damages to which the Buyer
            Parties have become entitled to recover under this Agreement (other than pursuant to
            Sections 6.1 fcY) exceed the Adjusted Purchase Price.

                                    (4)    Seller l’s liability for any Damages under Section 6.1. (cf) shall be
            limited as set forth in Schedule 6.1 A,

                                    (5)    Seller 1,’s liability for any Damages under Section 6.1 (el shall be
            limited as set forth in Schedule 6. IB.

                                   (6)     The amount of Damages to which a Buyer Party is entitled with
           respect to any claim shall be calculated net of any accruals, reserves or provisions for such
           Damages that are reflected as a liability in the Balance Sheet (to the extent such liability is an
           Assumed Liability) in respect of Damages under Sections 6.1(c) and 6.1 (d) and in respect of
           Damages under Section 6. lie) with respect to Lancaster Corrective Action Obligations (which
           accrued liability is addressed in Schedule 6.IB).

                                    (7)     The amount of Damages recoverable by a Buyer Party under this
           Agreement (but not any cap on Sellers’ indemnification obligations) shall be reduced by the
           amount of any payment, indemnity, contribution or similar benefit received by the Buyer Party
           with respect to such Damages from any insurance provider or any other third party (net of any
           costs of collection and increases in premiums, in each case, that are directly attributable to the
           claim). If the Buyer Party actually receives any insurance or other third-party payment in
           connection with any claim for Damages for which it has already received a payment from Seller
           1 (or any of its Affiliates), the Buyer Party shall pay to Seller 1 or Seller 1 ’s designee, within 30
           days after such payment is actually received, an amount equal to the difference of (A) the
           amount previously recei ved by the Buyer Party from Seller 1 (or any of its Affiliates) with
           respect to such claim plus the amount of such insurance or other third party payment (net of any
           costs of collection and increases in premiums, in each ease, that are directly attributable to the
           claim.) minus (B) the amount of Damages to which the Buyer Party has become entitled from
           Seller 1 under this Agreement in connection with such claim without giving effect to any




                                                             45
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 62 INDEX
                                                                          of 152NO.                                651762/2019
[FILED; NEW YORK COUNTY CLERK 03/26/2019 05; 23 PMl
NYSCEF DOC. NO. 3                                                                            RECEIVED NYSCEF: 03/26/2019




            insurance or other third-party payment received by the Buyer Party in connection with the claim
            for Damages.

                                    (8)     If the Buyer Parlies may be entitled to assert a claim for
            indemnification on the basis of a set of facts and circumstances under either Section 6.1 Cal or
            Section 6.1 fbi in respect of any failure by a Seller to perform any covenant or agreement to be
            performed on or prior to the Closing Date, then the Buyer Parties shall assert the claim under
            Section 6.1 tat, except that the Buyer Parties shall have the right to assert under Section 6.1(b1
            any claim for indemnification based on a breach by a Seller of any covenant or agreement
            contained in Section 4,2. If the Seller Parties may be entitled to assert a claim for
            indemnification on the basis of a set of facts and circumstances under any of Sections 6.2(a) or
            6.2(b). then the Seller Parties shall assert the claim under Section 6.2(a).

                                  (9)      In no event shall any Seller, Buyer or their respective Affiliates
            have any obligation or liability for

                                            (A)     any Damages arising from or relating to, directly or
            indirectly, any legislation or accounting principle not in force on the date of this Agreement (or
            any alteration or repeal of any legislation or accounting principle in force on the date of this
            Agreement), or which takes effect retroactively;

                                            (B)     any Damages arising from or relating to any act, omission
            or transaction carried out by or at the request, or with the written consent of (x) Buyer or any
            Affiliate thereof, with respect to Damages claimed by a Buyer Party, or (y) Seller 1 or any
            Affiliate thereof, with respect to Damages claimed by a Seller Party; or

                                          (C)    any Damages claimed for breach of a representation or
            warranty in any Claim Notice received by Seller 1 after the end of the survival period for the
            representation or warranty provided for in Section 6.4.

                             (b)    Die Indemnified Party shall (and shall cause its Affiliates to) use
            commercially reasonable efforts to pursue all legal rights and remedies, available in order to
            minimize the Damages to which it may be entitled under this Agreement. As used in this
            subparagraph (b), “commercially reasonable efforts” shall not require the commencement of
            litigation proceedings and shall exclude efforts that the Indemnified Party reasonably, in good
            faith believes would (1) damage one or more material commercial relationships, (2) require any
            modification to a material agreement or contract, (3) involve admission of wrongdoing or breach,
            or (4) in the reasonable determination of an executive officer of Buyer’s ultimate parent entity,
            have a materially damaging effect on the reputation of Buyer or any of its Affiliates.

                            (c)     From and after the Closing, except with respect to (1) claims for fraud,
            (2) claims for equitable relief, including specific performance, made with respect to breaches of
            any covenant or agreement contained in this Agreement or the Ancillary Agreements, (3) claims
            subject to resolution in accordance with the procedures set forth in Sections 1.5 and L6 and
            (4) claims for breach of Section 10.4 ot Section 10.6. the rights provided to the Parties under this
            Article VI shall be the sole and exclusive remedies of the Parties and their respective Affiliates
            with respect to the subject matter of this Agreement, and the Parties and their respective



                                                             46
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 63 of 152
                                                                         INDEX NO. 651762/2019
FILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                           RECEIVED NYSCEF: 03/26/2019




            Affiliates waive any and all rights and remedies at law or in equity against adverse Parties and
            their respective Affiliates (including under the Comprehensive Environmental Response,
            Compensation and Liability Act, 42 U.S.C. § 9601 et seq. and other Environmental Laws), with
            respect to claims under this Agreement. Without limiting the meaning of the preceding sentence,
            except in the case of fraud, in no event shall any Party, its successors or permitted assigns be
            entitled to claim or seek rescission of the transactions contemplated by this Agreement.

                          (d) - Unless such Person is a Parly, no stockholder, director, officer, members,
            managers, employee or Affiliate of any Party shall have any liability or obligation with respect to
            this Agreement or any claim or cause of action based upon, arising out of or related to this
            Agreement or the negotiation, execution or performance of this Agreement.,

                            (e)     Neither Party may recover under this Article VI for the matters that are
            subject to resolution in accordance with the procedures set forth in Sections 1.5 and L6.

                   6.6     Materiality Qualifications. For purposes of calculating Damages (but not for
           determining the failure of any representation or warranty to be true and correct) hereunder, any
           qualification in the representations and warranties herein as to materiality, Business Material
           Adverse Effect, Buyer Material Adverse Effect or words of similar import shall be disregarded,
           except for such qualifications included within the definition of “Business Material Adverse
           Effect” or “Buyer Material Adverse Effect,” in each case, to the extent such terms are included in
           any representation or warranty, and the $100,000 amount in the defined term “Material
           Environmental Liability” as used in the representations and warranties herein shall be deemed to
           have been replaced with $0.

                  6.7    Treatment of Indemnification Payments. The Parties shall treat all
           indemnification payments made under this Agreement as an adjustment to the Adjusted Purchase
           Price.

                   6.8     Manner of Payment, The Buyer Parties and the Seller Parties shall effect any
           indemnification pursuant to this Article VI by wire transfer of immediately available funds from
           Seller 1 or Buyer, as the case may be, to an account designated by Buyer or Seller I, as the case
           may be, within 10 days after the determination of the amount of the indemnification obligation
           pursuant to this Article VI.

                   6.9    Special Indemnification Matter and Pre-Closing Environmental Liabilities.
           Schedule 6.1 A sets forth certain agreements of the Parties regarding the Special Indemnification
           Matter, and Schedule 6. IB sets forth certain agreements of the Parties regarding the Pre-Closing
           Environmental Liabilities.

                    6.10 Acknowledgement of Agency. Seller 2 acknowledges and agrees that for
           purposes of this Agreement, it appoints and empowers Seller 1 to act as its agent and attorney-in-
           fact in all matters, to negotiate the resolution of any dispute arising out of this Agreement or any
           document or instrument delivered in connection herewith or pursuant hereto, to sign its name on
           any document or instrument that may be advisable or required after Closing in connection with
           the transactions contemplated hereby, to direct any payment to be made by Seller 2 to any
           account, to settle any claim in connection with this Agreement or the transactions related hereto,



                                                            47
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 64 INDEX
                                                                         of 152NO.                                   651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                             RECEIVED NYS.CEF: 03/26/2019




            and to in all matters act on its behalf. The Buyer Parties shall have no liability for relying in full
            on any representation (oral or written) made by Seller 1, and no obligation to make any queries
            of Seller 2, with regard to the matters contemplated herein or on any document, certificate,
            instrument, agreement or other writing delivered by Seller 1 on behalf of Seller 2.

                                                       ARTICLE VII

                                                     TAX MATTERS

                    7.1     Payment of Transfer Taxes. Each of Buyer, on the one hand, and Sellers, on the
            other hand, shall be responsible for the payment of one-half (1/2) of the transfer, sales, use,
            stamp, conveyance, value added, recording, registration, documentary, filing and other non­
            income Taxes and administrative fees (including notary fees) arising in connection with the
            consummation of the transactions contemplated by this Agreement f“Transfer Taxes”). Each of
            Buyer and Sellers, as appropriate pursuant to applicable Law, shall, at its own expense (but
            subject to reimbursement by the other Party for its share of Transfer Taxes three Business Days
            prior to the due date of any Transfer L ax Return), timely file any Transfer Tax Return or other
            document with respect to Transfer Taxes (and each non-filing Party shall cooperate and cause its
            Affiliates to cooperate with respect thereto as necessary)

                    7.2      Allocation of Property Taxes. Real, personal, intangible and ad valorem Taxes
            with respect to the Acquired Assets attributable to any period that includes, but does not end on,
            Hie Closing Date shall be prorated to the portion of such period ending on the Closing Date by
            multiplying the amount of such Taxes for the. entire period by a fraction, the numerator of which
            is the number of days in the portion of such period ending on the Closing Date and the
            denominator of which is the total number of days in such period. Sellers shall be responsible for
            the payment of such Taxes for the portion of such period ending on the Closing Date and Buyer
            shall be responsible for the payment of such Taxes for the portion of such period beginning on
            the date after the Closing Date.

                    7.3      Refunds. Buyer shall promptly forward to or reimburse Sellers for any Tax
            refunds (including any interest paid thereon) due to a Seller (pursuant to clause (e) of the
            definition of “Excluded Assets”) after receipt thereof, and each Seller shall promptly forward to
            or reimburse Buyer for any Tax refunds (including any interest paid thereon) due Buyer after
            receipt thereof.

                    7.4    Cooperation on Tax Matters: Tax Audits.

                            (a)    Buyer and Sellers and their respective Affiliates shall cooperate in the
            preparation of all Tax Returns and resolution of all Tax Audits and contests for any Tax periods
            for which one Party could reasonably require the assistance of the other Party in obtaining any
            necessary or appropriate information. Such cooperation shall include, but not be limited to,
            furnishing in a timely manner any information within a Party’s possession or subject to that
            Party’s control as may be reasonably requested by the Party filing such Tax Returns. Such
            cooperation and information also shall include provision of powers of attorney for the purpose of
            signing Tax Returns and defending Tax Audits and contests and promptly forwarding copies of
            appropriate notices and forms or other communications received from or sent to any Taxing


                                                             48
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 65 of 152
                                                                         INDEX NO.                                651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                           RECEIVED NYSCEF: 03/26/2019




            Authority which relate to the Acquired Assets or the Business. Buyer, Sellers and their
            respective Affiliates (i) shall make their respective employees and facilities available on a
            mutually convenient basis to explain any documents or information provided hereunder and
            (ii) agree, upon request, to use commercially reasonable efforts to obtain any certificate or other
            document from any Taxing Authority or any other Person as may be necessary or appropriate to
            mitigate, reduce or eliminate any Tax that could be imposed (including with respect to file
            transactions contemplated by this Agreement).

                           (b)      Each Seller shall have the right, at its own expense, to control any Tax
           Auditor contest and to resolve and defend against any assessment, notice of deficiency, or other
           adjustment or proposed adjustment relating to any Taxes or Tax Returns of such Seller. Buyer
           shall have the right, at its own expense, to control any other Tax Audit or contest and to resolve
           and defend against any other assessment, notice of deficiency, or other adjustment or proposed
           adjustment relating to Taxes or Tax Returns with respect to the Acquired Assets or the
           operations of the Business for any period beginning on or after the Closing Date. This
           Section 7.4(b) rather than Section 6.3fat shall govern with respect to the allocation of
           responsibility for the conduct of Tax Audits, Tax contests, claims for Tax refunds, and
           proceedings relating to assessments, notices of deficiency or other adjustments or proposed
           adjustments relating to Taxes.

                    7.5    Scope of Article VII. For the avoidance of doubt, any claim by any Party relating
            to a breach by another Party of its obligations under this Article VII shall be pursued in
            accordance with the procedures for indemnification claims, and, except as set forth in
            Section 7.4. shall be subject to the terms, conditions and limitations, set forth in Article VI.

                                                     ARTICLE VIII

                                                    TERMINATION

                  8.1     Termination of Agreement. The Parties may terminate this Agreement prior to
           the Closing as provided below:

                         (a)      the Parties may terminate this Agreement by mutual written consent of
           Buyer and Seller 1;

                           (b)      Seller 1 may terminate this Agreement by written notice to Buyer if (1) a
           breach or failure to perform any covenant or agreement on the part of Buyer set forth in this
           Agreement shall have occurred, or (2) any representation or warranty of Buyer under this
           Agreement shall not be true and correct, which, in either case, (A) is incapable of being cured
           (or, if capable of being cured, shall not have been cured by the earlier to occur of (x) the last
           Business Day immediately preceding the Termination Date or (y) the 20th Business Day
           following receipt by Buyer ofnotice of such breach from Seller 1) and (B) would result in the
           failure to be satisfied of one or more of the conditions to the obligations of Sellers to
           consummate the Closing contemplated by this Agreement as set forth in Article V; provided that
           neither Seller is then in material breach of any provision of this Agreement;




                                                            49
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 66 INDEX
                                                                         of 152NO.                                651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                           RECEIVED NYSCEF: 03/26/2019




                           (c)      Buyer may terminate this Agreement by written notice to Seller 1 if (1) a
           breach or failure to perform any covenant or agreement on the part of Sellers set forth in this
           Agreement shall have occurred, or (2) any representation or warranty of Sellers under this
           Agreement shall not be true and correct, which, in either case, (A) is incapable of being cured
           (or, if capable of being cured, shall not have been cured by the earlier to occur of (x) the last
           Business Day immediately preceding the Termination Date or (y) the 20th Business Day
           following receipt by Seller 1 of notice of such breach from Buyer) and (B) would result in the
           failure to be satisfied of one or more of the conditions to the obligations of Buyer to consummate
           the Closing contemplated by this Agreement as set forth in Article V: provided that Buyer is not
           then in material breach of any provision of this Agreement;

                           (d)    Buyer or Seller 1 may terminate this Agreement by written notice to Seller
           1 or Buyer, respectively, if any Governmental Entity with jurisdiction over such matters shall
           have issued a judgment, order, decree, stipulation or injunction (a “Governmental Order”!
           enjoining or preventing the consummation of the transactions contemplated by this Agreement
           and such Governmental Order shall have become final and unappealable, except that this
           Section 8.ltd) shall not be available to Buyer or Seller 1 unless Buyer and Seller 1, respectively,
           shall have used their respective reasonable best efforts to oppose or have made inapplicable to
           the transactions contemplated by this Agreement any such judgment, order, decree, stipulation or
           injunction and such efforts have not been successful by the Termination Date;

                           (e)     Buyer may terminate this Agreement by written notice to Seller 1 if (1)
           there shall have occurred any Business Material Adverse Effect or (2) any change, effect, event,
           occurrence, condition or circumstance that together with other changes, effects, events,
           occurrences, conditions or circumstances could reasonably be expected to have a Business
           Material Adverse Effect, which, in either case, is incapable of being cured (or, if capable of
           being cured, shall not have been cured by die earlier to occur of (x) the last Business Day
           immediately preceding the Termination Date or (y) the 20th Business Day following receipt by
           Seller 1 of notice of such breach from Buyer); and

                            (0     Buyer or Seller 1 may terminate this Agreement by giving written notice
           to the other if die Closing shall not have occurred on or before October 24, 2014 (the
           “Termination Date”! by reason of the failure of (1) in the case of a termination by Buyer, any
           condition precedent under Section 5,1 (unless the failure results from, a material breach by Buyer
           of any representation, warranty, covenant or agreement contained in this Agreement) or (2) in the
           case of a termination by Sel ler 1, any condition precedent under Section 5.2 (unless the failure
           results from a material breach by a Seller of any representation, warranty, covenant or agreement
           contained in this Agreement).

                   8.2     Effect of Termination. If any Party terminates this Agreement pursuant to
           Section 8.1, except for Article XI. this Section 8.2 and Sections 4.3fb). 12.1, 12.2, 12.3, 12.4,
           12.5.12.7. 12.8. 12.10.12.11. 12.13. 12.15. 12.16. 12.17 and 12,18 (which shall survive any
           such termination), all obligations of the Parties hereunder shall terminate without any liability of
           any Party to the other Parties, and there shall be no liability on the part of any Party or its
           officers, directors, members, managers, stockholders or Affiliates. Notwithstanding the
           preceding sentence, termination of this Agreement shall not relieve any Party from liability for



                                                            50
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 67 of 152 NO. 651762/2019
                                                                         INDEX
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05;23 PMl
NYSCEF DOC. NO. 3                                                                            RECEIVED NYSCEF: 03/26/2019




            any Damages resulting from willful breach, prior to such termination, of any covenant or
            agreement set forth in this Agreement.

                                                      ARTICLE IX
                                               EMPLOYEE MATTERS
                   9.1     Offer of Employment: Continuation of Employment. On or before the Closing
           Date, Buyer shall make offers of employment, which shall be conditional on the occurrence of
           the Closing, to all Business Employees who are employed by Seller 1 on the Closing Date
           (including any such Business Employees who are on approved leave on the Closing Date
           because of jury duty, family or medical leave, sick leave, vacation, salary continuation or
           military duty or who are on short-term disability, but excluding any such Business Employees
           who are on long-term disability). Each such offer shall provide for (a) base compensation that is
           the same as or greater than the base compensation paid to such Business Employee immediately
           prior to the Closing Date, (b) authority, duties and responsibilities that are the same as or greater
           than the authority, duties and responsibilities that each such Business Employee had immediately
           prior to the Closing Date and (c) the same working location where each such Business Employee
           worked immediately prior to the Closing Date. Unless any such Business Employee declines
           Buyer’s offer of employment, each such Business Employee shall be deemed to have accepted
           Buyer’s offer of employment and shall become an employee of Buyer as of the Closing Date and
           shall cease participating in any Employee Benefit Plans, except as provided in Section 9.2. The
           Business Employees employed by Seller 1 who accept (or are deemed to accept) employment
           with Buyer shall be referred to herein as the “Transferring Employees.”

                  9.2     Continued Benefits. From the Closing until the last day of the month that is more
           than 30 days following the Closing (the “Benefits Transition Period”), Seller 1 shall continue to
           allow all Transferring Employees to remain covered under any Employee Benefit Plan that is a
           welfare benefit plan in which such Transferring Employee participates immediately prior to
           Closing on the same terms as continuing active employees of Seller 1.

                           (a)    Cooperation. Seller 1 agrees to fully cooperate with Buyer to provide
           Buyer access to its payroll, timekeeping and employee benefits information systems and
           hardware and to provide consulting assistance to Buyer in transitioning all data, data processes
           systems and, as appropriate, hardware for payroll, timekeeping and employee benefits from
           Seller l’s systems to Buyer’s systems so as to ensure the timely and orderly transition of all
           Transferring Employees from the Employee Benefit Plans to the Buyer Plans.

                           (b)     Indemnification. Buyer agrees to indemnify and hold Seller 1 harmless
           for any and all Damages arising or resulting from each and every claim for benefits made against
           Seller 1 that arises out of o r is made in connection with the continued participation of the
           Transferring Employees in Employee Benefit Plans that are welfare benefit plans. For purposes
           of the preceding sentence, “claim for benefits” shall mean and include any and all claims,
           including claims for benefits in the ordinary course of plan administration and distributions, and
           including grievances, demands, actions, causes of action, liability, suits, arbitrations or hearings,
           of any kind or nature whatsoever, arising out of the continued participation of the Transferring
           Employees in the Employee Benefit Plans, other than any grievances, demands, actions, causes


                                                            51
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 68 INDEX
                                                                          of 152NO.                                651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PM)
NYSCEF DOC. NO. 3                                                                            RECEIVED NYSCEF: 03/26/2019




            of action, liability, suits, arbitrations or hearings, of any ldnd or nature, that are the result of
            Seller l’s improper administration of such Employee Benefit Plans. Buyer shall be permitted to
            receive information regarding, but not to control, the defense of any claim indemnifiable under
            this Section 9.2(b) except to the extent that Seller 1 determines that such receipt of information
            could result in the loss of any attorney-client privilege or right under the work-product doctrine
            of Seller 1, Buyer wilt cooperate fully with Seller 1 in exchanging such information and
            providing such assistance as Seller 1 may reasonably request in connection with the defense of a
            claim indemnifiable under this Section 9.2.

                    9.3    Compensation; Employee Benefits: Plans,

                            (a)      Except where otherwise provided by applicable Laws and subject to any
            “actively at work” requirements applicable under any Buyer Plan, from the Closing Date until
            the first anniversary of the Closing Date, Buyer shall, or shall cause one of its Affiliates to,
            provide the Transferring Employees with: (a) total cash compensation, including base salary and
            bonus opportunity, and (b) employee benefit plans, programs and arrangements, that are
            substantially similar in the aggregate to those provided to the Transferring Employees (not
            including any Transferring Employees residing in Canada) immediately prior to the Closing
            Date. To the extent that the terms of the Collective Bargaining Agreement provide requirements
            or benefits that differ from those set forth in this Section 9.3. such terms shall govern in lieu of
            this Section 9.3. In cases where benefit plans or benefit coverages provided to Transferring
            Employees covered by the Collective Bargaining Agreement are maintained under Employee
            Benefit Plans, Buyer will bargain and negotiate in good faith and use its commercially
            reasonable efforts to enter into agreements with the labor union representing such Transferring
            Employees to substitute the benefit plans or benefit coverages provided by Seller 1 under the
            Collective Bargaining Agreement with benefit plans or coverages of Buyer and that otherwise
            comply with the Collective Bargaining Agreement.

                            (b)    Subject to Section 9.10 and except for commissions and sales incentive
            bonuses, Seller 1 shall be solely responsible, and Buyer shall have no obligations whatsoever, for
            any compensation or other amounts payable to any current or former employee of the Business,
            including hourly pay, bonus other than sales incentive bonus, salary, fringe, pension or profit
            sharing benefits or severance pay, for any period relating to the service with Seller 1 at any time
            prior to the Closing Date, and Seller 1 shall pay all such amounts to all entitled persons on or
            prior to the Closing Date or on the regular payroll date next following the Closing Date.

                             (c)    Seller 1 shall remain solely responsible for the satisfaction of all claims
            under the Employee Benefit Plans that are incurred by or in respect of current or former
            employees, officers, directors, independent contractors or consultants of the Business or the
            spouses, dependents or beneficiaries thereof prior to the end of the Benefits Transition Period,
            other than any self-funded Employee Benefit Plans, which claims, to the extent incurred on or
            after tire Closing Date but prior to the end of the Benefi ts Transition Period, shall be payable
            under the Employee Benefit Plans but shall be reimbursable to Seller 1 by Buyer. For purposes
            of this Agreement, the following claims shall be deemed to be incurred as follows: (i) life,
            accidental death and dismemberment, short-term disability, long-term disability and workers’
            compensation insurance benefits, on the event giving rise to such benefits; and (ii) medical,



                                                             52
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 69 of 152 NO. 651762/2019
                                                                         INDEX
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                            RECEIVED NYSCEF: 03/26/2019




            vision, dental, and prescription drug benefits, on the date the applicable services, materials or
            supplies were provided.

                           (d)     Buyer shall comply with Schedule 9,3fdt.

                     9.4     Eligibility. With respect to any Buyer Plan in which any Transferring Employee
            first becomes eligible to participate on or after the Closing Date, Buyer shall (or shall cause its
            Affiliates to): (a) waive all pre-existing conditions, exclusions and waiting periods with respect
            to participation and coverage requirements applicable to each such employee and his or her
            eligible dependents under a Buyer Plan providing group health benefits, except to the extent such
            pre-existing conditions, exclusions or waiting periods applied immediately prior to the Closing
            Date under the analogous Employee Benefit Plan; (b) credit such Transferring Employee and his
            or her eligible dependents under the Buyer Plans for the amount of any year to date deductible
            and/or out of pocket expenses that the Transferring Employee has previously paid up to the
            Closing Date against the applicable annual deductibles and out-of-pocket limits in the Buyer
            Plan’s based on the plan option and level of coverage selected under such Buyer Plan for the
            plan year in which such participation begins; and (c) recognize all service of such Transferring
            Employees with Seller 1 and its Affiliates and predecessors (including recognition of all prior
            service with any entity (including any such Affiliate prior to its becoming an Affiliate of Seller)
            that was recognized by Seller 1 (or any such Affiliate) prior to the date of this Agreement in the
            ordinary course of administering its (or such Affiliate’s) employee benefits), for purposes of
            eligibility to participate in and vesting in benefits under such Buyer Plan, to the extent that such
            service was recognized for such purpose under the analogous Employee Benefit Plan; provided,
            however, that such service shall not be recognized to the extent that (x) such recognition would :
          : result in a duplication of benefi ts or (y) such service was not recognized under the corresponding
            Employee Benefit Plan. In addition, within 30 days of the Closing Date, Buyer shall credit the
            Transferring Employees’ Health Reimbursement Account (“HRA”), to the extent electing to
            participate in the Trinity Self-Directed Plan and still participating therein on such date, with the
            greater of: (y) the HRA amount that would normally apply under the Buyer Plan (based on time
            of hire, medical plan option, and level of coverage elected); or (z) the 2014 year-to-date H.RA
            balance, which shall equal the amount of 2014 HRA contributions made by Seller 1 prior to the
            Closing Date minus the amount of 2014 HRA reimbursements paid to the Transferring
            Employee from Sellers’ HRA.

                  9.5     Accrued Sick or Vacation Time. Except where otherwise provided by applicable
           Laws, Seller I shall, on or before the Closing Date or on the regular payroll date next following
           the Closing Date, pay each Transferring Employee for any accrued but unused vacation and sick
           leave earned as of the Closing under the vacation and sick leave policy of Seller 1 applicable to
           such Transferring Employee, and Buyer shall have no liability therefor following the Closing.
           Buyer shall accrue vacation and sick leave for each Transferring Employee according to its
           vacation and sick leave policies following Closing. Additionally, if a Transferring Employee has
           scheduled vacation time off for the period of time between the Closing Date and December 31,
           2014 for accrued time which Seller 1 has paid such Transferring Employee at Closing, then
           Buyer shall permit the Transferring Employee to take the scheduled time off without pay.

                 9.6     Flexible Account Plan. To the extent Transferring Employees participate in a
           dependent care or medical expense reimbursement account of Seller 1 (“Sellers’ Flexible


                                                            53
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 70 INDEX
                                                                           of 152NO.                                651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                             RECEIVED NYSCEF: 03/26/2019




            Account Plan”) during the calendar year that includes the Closing. Buyer shall establish (or
            cause its Affiliates, if applicable, to establish) one or more comparable plans and/or allow such
            Transferring Employees to participate in a dependent care or medical expense reimbursement
            account that Buyer presently maintains (“Buyer’s Flexible Account Plan”). Buyer shall cause
            the Buyer’s Flexible Account Plan to accept a spin-off of the accounts in the Sellers’ Flexible
            Account Plan of each Transferring Employee who participates in the Sellers’ Flexible Account
            Plan immediately prior to the end of the Benefits Transition Period and to honor and continue
            through the end of the plan year that includes the Closing Date the elections made by each
            Transferring Employee under the Sellers’ Flexible Account Plan. Effective with the end of die
            Benefits Transition Period, Sellers shall cause to be transferred from the Sellers’ Flexible
            Account Plan to the Buyer’s Flexible Account Plan the excess, if any, of the aggregate
            accumulated contributions to the accounts under the Sellers’ Flexible Account Plan made by the
            Transferring Employees prior to the end of the Benefits Transition Period during the year in
            which the Closing Date occurs over the aggregate reimbursement payouts paid to the
            Transferring Employees for such year from such accounts.

                    9.7     Defined Contribution Plan. To the extent Transferring Employees participate in a
            defined contribution plan of Seller 1 immediately prior to the Closing Date, Buyer shall, as soon
            as practicable after the Closing Date, establish a defined contribution plan for the benefit of such
            Transferring Employees and/or allow such Transferring Employees to participate in a defined
            contribution plan Buyer presently maintains. Effective as of the Closing Date, each Transferring
            Employee shall be fully vested in his or her account balance under the Thomas & Betts
            Corporation Employees Investment Plan (“Seller l’s 401(k) Plan”). In addition, Seller 1 shall, or
            shall cause one of its Affiliates to, ensure that Seller ;1 ’s 401(k) Plan allow any Transferring
            Employees who have an outstanding loan balance in Seller 1 ’s 401(k) Plan as of the Closing
            Date to make, without default, periodic loan repayments to Seller 1 ’s 401 (k) Plan via check or
            electronic funds transfer in accordance with any such Transferring Employee’s regular
            repayment schedule until such time as the outstanding loan balance is paid off.

                    9.8      Employees Subject to Collective Bargaining. To the extent required by applicable
            Law, Seller 1 will provide notice to the Union representing Business Employees of the
            transactions contemplated by this Agreement and engage in good faith bargaining over the
            effects of this transaction with that Union. Buyer shall recognize the Union and assume and
            comply with obligations to bargain with the Union regarding terms and conditions of
            employment for the bargaining unit.

                    9.9    Employment-Related Liabilities.

                            (a)     Buyer shall reimburse Seller 1 for, and shall indemnify and hold Seller 1
            harmless against, (l) any amounts to which any Business Employee becomes entitled under any
            Employee Benefit Plan or individual arrangement, applicable Law or otherwise (including any
            severance obligations) that exist or arise (or may be deemed to exist ot arise) as a result of, or in
            connection with Buyer’s failure to offer employment to the Business Employees or employ the
            Transferring Employees in accordance with this Article IX ot applicable Law, and (2) any
            liability and obligation relating to any Transferring Employee that arises on or after the Closing
            Date.



                                                             54
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 71 of 152 NO. 651762/2019
                                                                         INDEX
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05;23 PMl
NYSCEF DOC. NO. 3                                                                             RECEIVED NYSCEF: 03/26/2019




                             (b)     Seller 1 shall be responsible for, and shall indemnify and hold Buyer
            harmless against, (1) any amounts to which, any Business Employee becomes entitled under any
            Employee Benefit Plan or individual arrangement, applicable Law or otherwise (including any
            severance obligations) that exist or arise (or may be deemed to exist or arise) as a result of, or in
            connection with any Business Employee employed by Seller 1 who fails to accept Buyer’s offer
            of employment and whose employment is subsequently terminated by Seller 1, and (2) all
            liabilities and obligations relating to any claims by any Business Employee with respect to all
            actions, charges, grievances, arbitrations, suits, proceedings, disputes, claims or investigations
            that arise from or are in connection with acts, omissions or the operation of the Business by
            Sellers on or before the Closing Date, even if such claim is brought after the Closing Date.

                           (c)     Seller 1 shall be responsible for, and shall indemnify and hold Buyer
           harm less against, all obligations under Section 3(a) of the Retention Agreements arising from or
           in respect of the consummation of the transactions contemplated by this Agreement.

                   9.10 Workers Compensation. Seller 1 shall retain liability for any injuries or
            occupational injuries occurring prior to the Closing Date. Buyer shall be liable for injuries or
            occupational injur ies that occur on or after the Closing Date.

                   9.11 U.S. WARN Act. Buyer agrees to provide any required notice under WARN and
           any other simitar applicable Law and to otherwise comply with any such Law with respect to any
           “plant closing” or “mass layoff’ (as defined in WARN) or similar event affecting employees and
           occurring oil or after the Closing Date. Seller shall be. responsible for complying with. WARN
           and any other similar applicable Law with respect to any plant closing or mass layoff relating to
           the Business occurring before the Closing Date.

                   9.12 U.S. COBRA. Buyer shall have the sole responsibility for “continuation
           coverage” benefits provided on or after the Closing Date for all Transferring Employees and
           “qualified beneficiaries” of Transferring Employees for whom a “qualifying event” occurs on or
           after the Closing Date; provided, however, that during the Benefits Transition Period pursuant to
           Section 9.2. Seller .1. shall be responsible for all COBRA administration associated with any
           Transferring Employees and qualified beneficiaries of Transferring Employees for whom a
           qualifying event occurs during the Benefits Transition Period. Seller 1 shall retain full
           responsibility for any qualifying event occurring prior to the Closing Date. From and after the
           end of the Benefits Transition Period, Buyer shall be responsible for all COBRA administration
           associated with any Transferring Employees and qualified beneficiaries of Transferring
           Employees for whom a “qualifying event” occurs on or after the Closing Date. The terms
           “continuation coverage,” “qualified beneficiaries” and “qualifying event” shall have the
           meanings ascribed to them under Section 4980B of the Code and Sections 601-608 of ERISA.

                   9.13 Multiemployer Plan. Buyer and Seller 1 shall take all steps necessary under
           Section 4204 of ERISA so that the transaction contemplated by this Agreement will not
           constitute a partial or complete withdrawal under Section 4201 of ERISA. The parties hereto
           acknowledge and agree that the sale of assets under this Agreement constitutes a bona fide, arm’s
           length sale of assets between unrelated parties, and the parties intend that this Agreement will be
           covered by and satisfy all of the requirements of Section 4204 of ERISA. With respect to the
           Multiemployer Plan, Buyer and Seller 1 agree to the following:


                                                             55
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 72 INDEX
                                                                          of 152NO.                                651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05;23 PMl
NYSCEF DOC. NO. 3                                                                           RECEIVED NYSCEF: 03/26/2019




                            (a)    Contributions. Buyer agrees to contribute to the Multiemployer Plan, with
            respect to the covered operations, for substantially the same number of contribution base units
            for which Seller 1 had an obligation to contribute to the Multiemployer Plan as of the Closing.

                          (b)    Security. Buyer agrees that, if it does not qualify for an exemption
            pursuant to PBGC Regulation Section 4204.11(a), it will provide a bond or place an amount into
            escrow in accordance with Section 4204(a)(1)(B) of ERISA.

                           (o)      Seller 1. 's Secondary Liability. In the event Buyer withdraws from the
            Multiemployer Plan in a complete withdrawal, or a partial withdrawal with respect to the
            covered operations, during the five plan years commencing with the first plan year beginning
            after the Closing Date, Seller 1 shall be secondarily liable, but only to the extent required by
            Section 4204 of ERISA with respect to the covered operations if Buyer’s primary liability to the
            Multiemployer Plan is not paid. If Buyer withdraws from the Multiemployer Plan before the last
            day of the fifth plan year beginning after the Closing Date, and fails to make any withdrawal
            liability payment when due, then Seller 1 shall pay to the Multiemployer Plan an amount
            determined in accordance with the requirements of Section 4204 of ERISA, reduced, as
            permitted under Section 4204 of ERISA, by the amounts paid by Buyer.

                           (d)    Reduction of Liability. The liability of a party furnishing a bond or
            escrow shall be reduced, upon payment of any bond or escrow to the Multiemployer Plan, by the
            amount thereof in accordance with Section 4204(a)(4) of ERISA.

                             (e) . Buyer’s Indemnification. Buyer agrees that, to the extent Buyer is
            required to contribute to the Multiemployer Plan pursuant to this Agreement and, with respect to
            the Multiemployer Plan, for the five plan years beginning after the Closing Date, Buyer will
            make such contributions on a timely basis. Buyer further agrees that it shall be liable to Seller 1
            and shall defend, indemnify and hold Seller 1 and its shareholders, officers, directors, employees
            and agents harmless from any withdrawal liability, claims, costs, damages, expenses, taxes,
            penalties or fines arising solely out of any failure by Buyer to satisfy the requirements of this
            Section 9.13 and with respect to any actions Buyer may take after the Closing Date which results
            in any withdrawal liability under the Multiemployer Plan. Seller 1 agrees to provide Buyer with
            reasonable advance notice of any action or event which could result in the imposition of
            withdrawal liability by the Multiemployer Plan against Seller 1 and for which Seller 1 asserts
            Buyer may be liable as a result of Buyer’s failure to satisfy the requirements of this Section 9.13.
            In any event Seller I shall immediately furnish Buyer with a copy of any notice of withdrawal
            liability it may receive with respect to the Multiemployer Plan. If any such withdrawal liability
            shall be assessed against Seller 1, Seller 1 further agrees to provide Buyer with reasonable
            advance notice of any intention on the part of Seller l not to make full payment of any
            withdrawal liability when the same becomes due.

                   9.14 No Third-Party Beneficiary Rights. Nothing in this Article IX. whether express
            or implied, shall (a) create any third-party beneficiary or other rights in any present or former
            employee of any Seller (including any beneficiary or dependent thereof), any other participant in
            any Employee Benefit Plan or any other Person, (b) create any rights to continued employment
            with Buyer or any of its Affiliates, or (c) constitute or he deemed to constitute an amendment to



                                                            56
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 73 of 152 NO. 651762/2019
                                                                         INDEX
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                            RECEIVED NYSCEF: 03/26/2019




            any Employee Benefit Plan or any employee benefit plan, program, policy, agreement or
            arrangement sponsored or maintained by Buyer, any Seller or any of their respective Affiliates.

                                                       ARTICLE X

                                       OTHER POST-CLOSING COVENANTS

                    10.1 Claims Against Directors. Managers. Officers and Employees. Buyer shall not
            make, and shall cause Buyer’s Affiliates not to make, any claims against any current or former
            directors, managers, officers or employees of Seller 1 for their actions or omissions in their
            capacity as directors, managers, officers or employees of Seller 1, that took place on or before
            the Closing Date, except that this Section 10.1 shall not apply in the case of fraud, bad faith or
            intentional misconduct.

                    10.2 Payment of Certain Monies. In the event that a Seller (or an Affiliate thereof)
            receives an invoice for, or is otherwise charged with, after the Closing, any Assumed Liabilities,
            such Seller shall promptly forward to Buyer such invoice or details of such charge, and Buyer
            shall pay, discharge or otherwise assume responsibility for such invoice or charge. In the event
            that Buyer or any of its Affiliates receives an invoice for, or is otherwise charged with, after the
            Closing, any Excluded Liabilities, Buyer shall promptly forward to Seller 1 such invoice or
            details of such charge, and Seller 1 or its Affiliates shall pay, discharge or otherwise assume
            responsibility for such invoice or charge. Buyer shall promptly forward to Seller 1 all monies
            received by Buyer or its Affiliates following the Closing with respect to any Excluded Asset, and
          . Sellers shall promptly forward to Buyer all monies received by any Seller or its Affiliates
          : following the Closing with respect to any Acquired Asset.

                    10.3 Right to Assert or Waive Privilege. The Parties acknowledge that (a) at all times
           up to the Closing, in-house and outside counsel of Seller 1 and its Affiliates (’“Sellers’ Counsel”)
           have represented only the Sellers and (b) Sellers’ Counsel possess or will possess
           communications and documents that Sellers’ Counsel prepared or will prepare that relate to the
           Business or the transactions contemplated by this Agreement and were or will be delivered or
           prepared before the Closing (collectively, the “Sellers’ Counsel Work Product”'). The Parties
           further acknowledge that Sellers’ Counsel has been and will be providing before the Closing
           legal advice to Sellers relating to the Business and the transactions contemplated by this
           Agreement and in such capacity will have obtained privileged communications between Sellers’
           Counsel, on the one hand, and the Sellers, including their directors, officers and employees, on
           the other hand (the “Privileged Communications”! Buyer shall use commercially reasonable
           efforts to preserve any attorney-client privilege as to Privileged Communications that Buyer may
           be deemed to obtain as a result of the transactions contemplated by this Agreement. Subject to
           the last sentence of this Section 10.3. Buyer shall not seek disclosure or discovery of any item of
           Sellers’ Counsel Work Product or Privileged Communications to use in any legal proceeding
           (including arbitration) and shall not assert any right to waive or exercise any right to waive, or
           seek the waiver of, any attorney-client pri vilege as to Privileged Communications. Buyer shall
           have the right to (1) assert any attorney-client privilege as to Privileged Communications, except
           in any action, proceeding or arbitral action between the Parties as to transactions contemplated
           by or the subject matter of this Agreement or the Ancillary Agreements, and (2) waive such,
           attorney-client privilege as to Privileged Communications in connection with any disputes


                                                            57
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 74 INDEX
                                                                          of 152NO. 651762/2019
FILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                             RECEIVED NYSCEF: 03/26/2019




            between Buyer and any Person other than a Party, but only if such waiver (x) relates to
            Privileged Communications that are not related to the transactions contemplated by this
            Agreement, (y) would not create or increase any liability or obligation of Sellers and (z) relates
            to Privileged Communications that are not related to any Excluded Liability or any matter that
            could be subject to indemnification pursuant to Article VI.

                    10.4   Use of Names.

                             (a)     Sellers are not conveying any ownership rights in, or (except as expressly
            set forth in Section 10.4fb)) granting any license to use, any Seller Mark to Buyer or any of its
            Affiliates and, after the Closing, Buyer shall, and shall cause each of its Affiliates to, not use in
            any manner any Seller Mark. In the event Buyer violates any of its obligations under this
            Section 10.4. each Seller and its Affiliates may proceed against Buyer in law or in equity for
            such damages or other relief as a court may deem appropriate. Buyer acknowledges that a
            violation of this Section 10,4 may cause each Seller and its Affiliates irreparable harm which
            may not be adequately compensated for by money damages. Buyer, therefore, agrees that in the
            event of any actual or threatened violation of this Section 10.4, each Seller and any of its
            Affiliates shall be entitled, in addition to other remedies that they may have, to a temporary
            restraining order and to preliminary and final injunctive relief against Buyer or such Affiliate of
            Buyer to prevent any violations of this Section 10,4. without the necessity of posting a bond.

                           (b)      Buyer shall have a non-exclusive, non-transferable, fully-paid and royalty-
            free license (without the right to sublicense such rights) to use, solely in connection with the
            conduct of the Business in the ordinary course, the Licensed Seller Marks:

                                   (1)      for a period commencing on the Closing Date until (and including)
           the 180th calendar day following the Closing Date, (A) on building signage at the Transferred
           Real Property, (B) on product catalogs, product brochures and other product documentation that
           are used in the Business and physically existing as of the Closing Date, as long as any such
           catalog, brochure or documentation is marked or labeled with a sticker or stamp to the effect that
           the business conducted with the Acquired Assets is not affiliated with Sellers. (C) in any website
           or other digital content that is used as of the Closing Date by the Business, and (D) in new
           customer approval drawings, in-process customer approval drawings and fabrication drawings
           for customized structures in connection with the Business, in the case of clauses (A), (B), (C)
           and (D) as long as Buyer uses commercially reasonable efforts to cease usage of the Licensed
           Seller Marks as promptly as practicable; and

                                   (2)    for a period commencing on the Closing Date until (and including)
           the 90th calendar day following the Closing Date, in brochures and other documentation used in
           connection with the Business and indicating that Seller lisa former owner of the Business, as
           long as Buyer’s use of the Licensed Seller Marks under this clause (2) is limited to the name of
           Seller 1 in plain type, does not include use of any logo, symbol, design or image that is a
           Licensed Seller Mark and is subject to the consent of Seller 1, not to be unreasonably withheld,
           conditioned or delayed;

                           (c)   Notwithstanding anything to the contrary in this Section 10.4. from and
           after the Closing, Buyer shall, and shall cause each of its Affiliates to, make clear in all


                                                             58
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 75 of 152
                                                                         INDEX NO. 651762/2019
FILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                             RECEIVED NYSCEF: 03/26/2019




            correspondence, communications or other information disseminated by Buyer or its Affiliates
            regarding the business conducted with the Acquired Assets that the business conducted with the
            Acquired Assets is no longer affiliated with Sellers.

                     10.5 Post-Closing Access and Cooperation. After the Closing Date, each Party shall
            provide the other Parties with such reasonable assistance (without charge, unless any Party is
            entitled to indemnification therefor pursuant to Article VI or unless such assistance is otherwise
            covered by the Transition Services Agreement) as may be requested by the other Parties in
            connection with any matter, dispute, claim or audit of any kind or nature whatsoever or the
            preparation of any response, demand, inquiry, filing, disclosure or the like (including any Tax
            Return or form) relating to the Acquired Assets, the Excluded Assets, the Assumed Liabilities,
            the Excluded Liabilities, and the Business. Such assistance shall include permitting the Party
            requesting assistance to have reasonable access to the employees, books and records of the other
            Parties, except that any Party may restrict the foregoing access to. the extent that (a) such
            restriction is required by applicable Law, (b) such access would result in a violation of
            confidentiality obligations of the Party to a third party or (c) disclosure of any such information
            would result in the loss or waiver of the attorney-client privilege (as long as such Party or
            counsel for such Party use its commercially reasonable efforts to enter into such joint defense
            agreements or other arrangements, as appropriate, so as to allow for such disclosure in a manner
            that would not result in the loss of attorney-client privilege in the opinion of counsel from the
            Party to which access is sought).

                 . 10.6    Non-Competition and Non-Solicitation:

                            (a)     Subject to Section 10.6(f). until: the fifth anniversary of the Closing Date,
            Sellers agree that they shall not, and shall cause their Affiliates not to, directly or indirectly
            through any Person or contractual arrangement, own any interest in, manage, control, participate
            in, consult with, render services for or in any manner engage in any business engaged in or that
            otherwise competes with the Business. Sellers acknowledge that the Business is planned to be
            conducted throughout North America and agree that the provisions in this Section 10.6fa'l shall
            operate throughout North America. The preceding sentences shall not prevent a Seller or its
            Affiliates from acquiring any company or business that derived less than 15% of its revenue in
            the last completed fiscal year of the company or business for which financial results are available
            from the sale of products within the definition of Business.

                            (b)    Subject to Section 10.6(11. until the second anniversary of the Closing
           Date, Sellers agree that they shall not, and shall cause their Affiliates not to, directly or indirectly
           through any Person or contractual arrangement, (1) induce or attempt to induce any Transferring
           Employee to leave the employ of Buyer, or in any way interfere with the relationship between
           Buyer and any such Transferring Employee, (2) solicit, recruit or hire any employees of the
           Business, or (3) induce or attempt to induce any customer, supplier, vendor, service provider,
           licensee, licensor, lessor, franchisee or other business relation of the Business to cease doing
           business with the Business, or in any way interfere in material respect with the relationship
           between any such customer, supplier, vendor, service provider, licensee, licensor, lessor,
           franchisee or other business relation and the Business (including making any defamatory
           statements or communications about Buyer or the Business); provided, however, that general
           solicitations, including solicitations by search firms, recruiters or other placement specialists, and


                                                             59
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 76 INDEX
                                                                           of 152NO.                                   651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PM]
NYSCEF DOC. NO. 3                                                                              RECEIVED NYSCEF: 03/26/2019




            the hiring of any employee who responds to such solicitation, shall not constitute a violation of
            this Section 10.6(V|; provided, further, that the restrictions in this Section 10.6fb! shall not apply
            with respect to any such employee whose employment relationship with Buyer is terminated by
            either (x) such employee, as long as, in the case of employees who are employed at the
            Memphis, Tennessee facility of Seller 1 and have an annual base salary of more than $100,000,
            Sellers or their Affiliates do not hire such employee during the period from the date of such
            termination to the date that is 90 days after the date of such termination, or (y) Buyer or any of
            its Affiliates.

                             (c)     From the Closing Date until the second anniversary of the Closing Date,
            Buyer shall not, and shall cause its Affiliates not to, directly or indirectly through any Person or
            contractual arrangement, (1) induce or attempt to induce any employee of Sellers ("“Seller
            Employee'’') to leave the employ of Sellers or their Affiliates, or in any way interfere with the
            relationship between Sellers and any such Seller Employee, or (2) solicit, recruit or hire any
            Seller Employee; provided, however, that general solicitations, including solicitations by search
            firms, recruiters or other placement specialists, and the hiring of any employee who responds to
            such solicitation, shall not constitute a violation of this Section 10.6(c); provided, further, that the
            restrictions in this Section 10.6(c) shall not apply with respect to any such employee whose
            employment relationship with Sellers is terminated by either (x) such employee, as long as, in
            the case of employees who are employed at the Memphis, Tennessee facility of Seller 1 and have
            an annual base salary of more than $100,000, Buyer and its Affiliates do not hire such employee
            during the period from the date of such termination to the date that is 90 days after the date of
            such termination, or (y) any Seller or any of its Affiliates.

                            (d)     Each Seller acknowledges that the covenants of Seller set forth in this
            Section 10.6 are an essential element of this Agreement and that any breach by a Seller of any
            provision of this Section 10.6 will result in irreparable injury to Buyer. Each Seller
            acknowledges that in the event of such a breach, in addition to all other remedies available at
            Law, Buyer shall be entitled to equitable relief, including injunctive relief, and an equitable
            accounting of all earnings, profits or other benefits arising therefrom, as well as such other
            Damages as may be appropriate. Each Seller has independently consulted with its counsel and
            after such consultation agrees that the covenants set forth in this Section 10.6 are reasonable and
            proper to protect the legitimate interest of Buyer.

                          (e)     If a court of competent jurisdiction determines that the character, duration
           or geographical scope of the provisions of this Section 10.6 are unreasonable, it is the intention
           and the agreement of the Parties that these provisions shall be construed by the court in such a
           manner as to impose only those restrictions on Sellers’ conduct that are reasonable in light of the
           circumstances and as are necessary to assure to Buyer the benefits of this Agreement. If, in any
           judicial proceeding, a court shall refuse to enforce all of the separate covenants of this
           Section 10,6 because taken together they are more extensive than necessary to assure to Buyer
           the intended benefits of this Agreement, i t is expressly understood and agreed by the Parties that
           the provisions hereof that, if eliminated, would permit the remaining separate provisions to be
           enforced in such proceeding, shall be deemed eliminated, for the purposes of such proceeding,
           from this Agreement.




                                                              60
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 77 of 152 NO. 651762/2019
                                                                         INDEX
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 Pttfl
NYSCEF DOC. NO. 3                                                                            RECEIVED NYSCEF: 03/26/2019




                           (f)    This Section 10.6 shall bind only ABB Ltd and its direct and indirect
            Subsidiaries and controlled Affiliates, and not any other Affiliate of ABB Ltd that is not
            controlled by ABB Ltd.

                    10.7   Confidentiality.

                            (a)     For a period of five years following the Closing Date, Sellers shall not,
            and shall cause each of their Affiliates and their respective representatives not to, use for its or
            their own benefit or divulge or convey to any third party, any Confidential Information;
            provided, however, that a Seller or its Affiliates may furnish such portion (and only such portion)
            of the Confidential Information as such Seller or Affiliate reasonably determines it is legally
            obligated to disclose if: (1) it receives a request to disclose all or any part of the Confidential
            Information under the terms of a subpoena, civil investigative demand or order issued by a
            Governmental Entity; (2) to the extent not inconsistent with such request, it notifies Buyer of the
            existence, terms and circumstances surrounding such request and consults with Buyer on the
            advisability of taking steps available under applicable Law to resist or narrow such request; (3) it
            exercises its commercially reasonable efforts to obtain an order or other reliable assurance that
            confidential treatment will be accorded to the disclosed Confidential Information; and
            (4) disclosure of such Confidential Information is required to prevent such Seller or Affiliate
            from being held in contempt or becoming subject to any other penalty under applicable Law.
            For purposes of this Agreement, “Confidential Information” consists of all information and data
            relating to the Business (including Designated Intellectual Property, customer and supplier lists,
            pricing information, marketing plans, market studies, client development plans, business
            acquisition plans and all other infonnation or data), the Acquired Assets or the transactions
            contemplated by this Agreement, except for data or information that is or becomes available to
            the public other than as a result of a breach of this Section 10,7.

                             (b)     Effective as of the Closing, each Seller hereby assigns to Buyer all of such
            Seller’s right, title and interest in and to any confidentiality agreements entered into by such
            Seller (or its Affiliates or representatives) and each Person (other than Buyer and its Affiliates
            and representatives) who entered into any such agreement or to whom Confidential Information
            was provided in connection with any transaction involving the acquisition or purchase of all or
            any portion of the Business or the Acquired Assets. From and after the Closing, each Seller, at
            the expense of Buyer, will take actions reasonably requested by Buyer in order to assist Buyer in
            enforcing the rights so assigned, to the extent such actions do not unreasonably interfere with the
            day-to-day administration or business operations of such Seller.

                                                      ARTICLE XI

                                                     DEFINITIONS

                    11.1 Certain Definitions, For purposes of this Agreement, each of the following terms
            has the meaning set forth below.

                   “2012 Audited Financial Statements” means the audited statements of financial posi tion,
            operations, comprehensive income, cash flows and changes in parent company equity of the
            Business as of and for the fiscal, year ended December 31, 2012.


                                                             61
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 78 INDEX
                                                                           of 152NO. 651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05;23 PM]
NYSCEF DOC. NO. 3                                                                             RECEIVED NYSCEF: 03/26/2019




                   “2013 Audited Financial Statements” means the audited statements of financial position,
            operations, comprehensive income, cash flows and changes in parent company equity of the
            Business as of and for the fiscal year ended December 31,2013.

                   “2013 Baseline Financial Statements” means the internal unaudited combined balance
            sheet and income statement for the Business as of and for the fiscal year ended December 31,
            2013.
                     “Acquired Assets” means, other than the Excluded Assets, all of Seller 1 ’s and Seller 2’s
            right, title and interest in, to and under all of the assets, properties and rights of every kind,
            nature, character and description, whether tangible or intangible (including goodwill), real,
            personal or mixed, accrued or contingent, (1) located at the Transferred Real Properties and the
            Transferred Leased Properties, whether now existing or hereafter acquired prior to the Closing,
            whether carried or reflected on or specifically referred to in Sellers’ books or financial statements
            or in the Disclosure Schedule, which relate to, or are used or held for use in the Business, (2)
            located at Sellers’ facility in Memphis, Tennessee, whether now existing or hereafter acquired
            prior to the Closing, whether carried or reflected on or specifically referred to in Sellers’ books
            or financial statements or in the Disclosure Schedule, which are primarily used or held for use in
            the Business, and (3) wherever located, whether now existing or hereafter acquired prior to the
            Closing, whether carried or reflected on or specifically referred to in Sellers’ books or financial
            statements or in the Disclosure Schedule, which are exclusively used or held for use in the
            Business; including the following:

                            (a)    all accounts receivable and other receivables of Seller 1, whether or not
           billed, arising from or related to the Business, and any security, claim, remedy or other right
           related thereto; :

                            (b)     all inventory, raw materials, work-in-progress, supplies, spare parts,
            finished goods and other inventories, together with office supplies, maintenance supplies,
            manufacturing supplies, packaging materials and promotional materials, in each case, that is
            related to, used or held for use in connection with the Business;
                          ■(c)     all actions, claims, causes of action, rights of recovery, choses in action,
           and rights of setoff of any kind arising before, on or after the Closing Date relating to the
           Business or to any other Acquired Asset or any Assumed Liability;

                           (d)     the Personal Property;

                          (e)    the Designated Contracts, the Collective Bargaini ng Agreement, the
           Retention Agreements, the Employment Proprietary Information and Invention Agreements, and
           the Transferred Leases;

                           (f)     all Contracts that relate solely to the Business that are entered into on or
           after the date of this Agreement and before (and in effect as of) the Closing Date in tire ordinary
           course of business or not in contravention of this Agreement;




                                                             62
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 79 of 152 NO. 651762/2019
                                                                         INDEX
FILED; NEW YORK COUNTY CLERK 03/26/2019 05;23 PMl
NYSCEF DOC. NO. 3                                                                            RECEIVED NYSCEF: 03/26/2019




                           (g)     the Contracts set forth or described in Schedule 11.1 under the heading
            “Acquired Assets - Certain Contracts” and (unless otherwise consented to by Buyer) no other
            Contracts, except for the Contracts described in clauses (e) and (f) of this definition;

                           (h)      all unfulfilled purchase orders and all responses to requests for proposals
            or quotations that are capable of being accepted, in each case for the purchase or proposed
            purchase of any products or services that are offered by the Business;

                           (i)     the Transferred Real Property;

                           (j)     the Designated Intellectual Property;

                           (k)     the Transferred Permits;

                          (1)    all goods and services to be received subsequent to the Closing arising out
            of prepayments and payments by Seller 1 prior to the Closing that are reflected in the calculation
            of Actual Net Working Capital;

                           (m)    a copy of all books, records, accounts, ledgers, files, documents,
           correspondence, studies, reports and other electronically recorded, printed or written materials
           kept, used or prepared by Seller 1 primarily in connection with the Business, (1) excluding any
           materials containing any Privileged Communications and (2) subject to any restrictions imposed
           by applicable Law on the transfer of employee files; and

                          (n)     the Information Systems set foith or described in Schedule 11.1 under the
           heading “Acquired Assets - Information Systems” and the Information Systems that are
           exclusively used in the Business.

                   “Acquisition Proposal” means any proposal or offers from any Person relating to any
           acquisition or purchase of a material amount of the assets of, or any equity interest in, or any
           merger, consolidation or business combination with, the Business, but excluding proposals or
           offers relating to any acquisition or purchase of any equity interest in, or any merger,
           consolidation or business combination with, Seller 1 or any Affiliate controlling Seller 1 and
           which do not adversely affect the transactions contemplated by this Agreement or the rights of
           Buyer hereunder.

                  “Actual Net Working Capital” means the Net Working Capital as of immediately before
           the Closing, as determined in the Final Closing Statement.

                  “Actual Working Capital Adjustment” means the amount equal to the Actual Net
            Working Capital minus the Target Working Capital Amount.

                   “Adjusted Purchase Price” means (a) the Purchase Price minus (b) the absolute value of
           the Actual Working Capital Adjustment, if the Actual Working Capital Adjustment is negative.
           plus (c) the Actual Working Capital Adjustment, if the Actual Working Capital Adjustment is
           positive, minus (d) fi fty percent (50%) of the cost of the owner policies of title insurance
           described in Section 5.1(ih min us (e) the lesser of (1) $350,000 and (2) the amount of the



                                                              63
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 80 INDEX
                                                                          of 152NO.                                   651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                              RECEIVED NYSCEF: 03/26/2019




            premium for the Environmental Insurance Policy that is attached as Exhibit G (and not the
            Superseding Environmental Insurance Policy).

                    “Affiliate’* has the meaning assigned to it in Rule 12b-2 of the Securities Exchange Act
            of 1.934.

                     “Ancillary Agreements” means the agreements and instruments referred to in clauses (1),
            (2), (3), (5) and (7) of Section 1.4(b).

                   “Antitrust Laws” means the Hart-Scott-Rodino Act, the Sherman Act. the Clayton Act,
            the Federal Trade Commission Act, and any other federal, state or foreign Law, regulation or
            decree designed to prohibit, restrict or regulate actions for the purpose or effect of
            monopolization or restraint of trade.

                    “Applicable Remediation Standards” means the least restrictive standards allowed
            consistent with the most cost-effective, technically feasible remedy with respect to any
            Environmental Condition (including any applicable cleanup standards for industrial areas
            promulgated by the Governmental Entities having jurisdiction over such matter and/or site-
            specific risk-based cleanup standards, based upon future use of the affected property for
            industrial use and the use of institutional and engineering controls as provided under Section (g)
            of Schedule 6.1Bj which satisfy the requirements of Environmental Law and applicable
            Governmental Entities with respect to the required completion of Remedial Action with respect
            to such Environmental Condition,

                   “Assumed Liabilities” means solely the following liabilities and obligations, other than
            the Excluded Liabilities:

                             (a)    all liabilities and obligations of Seller 1 (l) reflected as liabilities in the
            Balance Sheet (other than deferred Taxes, liabilities and obligations to Affiliates of either Seller
            and liabilities under Seller l’s Supplemental Executive Investment Plan), to the extent not
            discharged as of the Closing and limited to the amounts thereof as of the Closing, or (2) reflected
            in the calculation of Actual Net Working Capital;

                           (b)    all liabilities and obligations arising before, on or after the Closing Date
            from or in connection with all Contracts included in the Acquired Assets (but not arising from a
            breach occurring before the Closing Date or from a Claim for liquidated damages arising from
            any event occurring before the Closing Date);

                            (c)    all liabilities, obligations, easements and rights of way arising before, on
            or after the Closing Date from or in connection with the ownership of the Transferred Real
            Property, except for such liabilities, obligations, easements and rights of way that are not
            Permitted Liens;

                           (d)    all liabilities and obligations arising before, on or after the Closing Date
            from or in connection with the Permits that are included in the Acquired Assets;




                                                              64
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 81 of 152
                                                                         INDEX NO.                                  651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                             RECEIVED NYSCEF: 03/26/2019




                           (e)    all liabilities and obligations arising on account of the manufacture or sale
            of any products or goods manufactured and sold on or after the Closing Date by or in connection
            with the Business;

                          (f)     all liabilities and obligations arising on or after the Closing Date out of or
            in connection with any deferred items under Section 1.7. except as otherwise provided therein;

                            (g)     all liabilities and obligations with respect to all actions, charges,
            grievances, arbitrations, suits, proceedings, disputes, claims or investigations arising on or after
            the Closing Date that arise from or are in connection with the operation of the Business on or
            after the Closing Date;

                             (h)     all liabilities and obligations arising before, on or after the Closing Date
            for any claim for breach of an express product warranty made in respect of any product or good
            manufactured or sold by Seller 1 before the Closing Date, but excluding, for the avoidance of
            doubt, all liabilities and obligations arising out of or relating to Excluded Liability A (which are
            Excluded Liabilities);

                           (i)     all liabilities and obligations arising under or relating to the Multiemployer
            Plan, except for the obligation to make contributions to the Multiemployer Plan before the
            Closing;

                           (j)     all liabilities and obligations arising from any Buyer New Environmental
            Condition;

                           (k)     all liabilities and obligations arising from the storage, transportation,
           treatment, disposal, discharge, recycling or Release at any Off-Site Location of Materials of
           Environmental Concern generated or used in connection with the Business or the Acquired
           Assets after the Closing, or the arrangement for such activities, by Buyer or any Person acting as
           agent for Buyer on or after the Closing Date;

                        (l)    all liabilities and obligations arising from any violation of any
           Environmental Law occurring on or after the Closing;

                           (m)     all Environmental Liabilities arising from any Preexisting Environmental
           Condition;

                          (n)    any fines or penalties arising from violation of Environmental Laws before
           the Closing Date in connection with the Seller’s operation of the Business, the Transferred Real
           Property or the Transferred Leased Property;

                           (o)     all Environmental Liabilities of Sellers arising before, on or after the
           Closing Date from the storage, transportation, treatment, disposal, discharge, recycling or
           Release at any Off-Site location of Materials of Environ mental Concern generated by Sellers in
           relation to Sellers’ operation of the Business at the Transferred Real Property or the Transferred
           Leased Property;




                                                             65
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 82 INDEX
                                                                           of 152NO.                                 651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PM)
NYSCEF DOC. NO. 3                                                                             RECEIVED NYSCEF: 03/26/2019




                           (p)     all liabilities and obligations assumed by Buyer pursuant to Article IX;
            and

                             (q)     all liabilities arising from the conduct of the business conducted by Buyer
            or its Affiliates with the Acquired Assets or the ownership, use or operation of the Acquired
            Assets by Buyer or its Affiliates on or after the Closing Date;

            provided, however, that, (1) with respect to the foregoing clauses (m), (n), and (o), (A) the term
            “Assumed Liabilities” does not include, and Buyer does not assume, any Environmental
            Liabilities or other liabilities or obligations of any Person other than Sellers, including any prior
            owner or operator of the Business; (B) Buyer shall not be deemed a successor to any other prior
            owner or operator of the Business or any other person with respect to an y Environmental
            Liabilities; and (C) Buyer is only assuming those specific Environmental Liabilities of Sellers as
            stated in the foregoing clauses (m), (n) and (o), and (2) with respect to the foregoing clauses (h),
            (m), (n),and (o), this definition shall not limit or otherwise affect Buyer’s rights under Article VI.

                   “Balance Sheet” means the unaudited balance sheet of the Business as of the Balance
            Sheet Date included in the Interim Financials.

                    “Balance Sheet Date” means March 31, 2014.

                    “Business Day” means any day other than (a) a Saturday or Sunday or (b) a day on which
            banicing institutions located in New York, New York are permitted or required by Law to remain
            closed.

                    “Business Employees” means the employees of Seller 1 who are employed by Seller 1
            exclusively or primarily in relation to the Business, who as of the date hereof are the individuals
            set forth in Schedule 11.1 under the heading “Business Employees.”

                    “Business Material Adverse Effect” means any change, effect, event, occurrence,
            condition or circumstance that together with other changes, effects, events, occurrences,
            conditions or circumstances has or would reasonably be expected to have a materially adverse
            effect on (a) the business, operations, assets, liabilities, condition (financial or otherwise) or
            results of operations of the Business as a whole, or (b) the ability of Sellers to consummate the
            transactions contemplated by this Agreement or the Ancillary Agreements, except that a
            “Business Material Adverse Effect” shall not include any adverse change, effect, event,
            occurrence, condition or circumstance arising out of, resulting from or attributable to (1) actions
            contemplated by the Parties in connection with this Agreement; (2) the announcement or
            performance of this Agreement or the transactions contemplated by this Agreement; (3) any
            change in GAAP or any change in applicable Laws or the interpretation thereof occurring after
            the date of this Agreement; (4) national or international political or social conditions, whether or
            not pursuant to the declaration of a national emergency or war, the occurrence of any military or
            terrorist attack, or any escalation or worsening of any such acts; (5) the financial, securities or
            capital markets or the economy; (6) changes in the industries in which the Business operates in
            general; (7) (he currency markets or currency fluctuations generally; (8) Buyer’s unreasonable
            refusal or unreasonable delay in granting a request to take or omit to take any action that a Seller
            is not permitted to take (or is required to omit from taking) under this Agreement without having



                                                             66
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 83 of 152 NO.
                                                                         INDEX                                        651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                              RECEIVED NYSCEF: 03/26/2019




            obtained the prior consent of Buyer; (9) any action taken at the written request of, or with the
            consent of, Buyer; or (10) earthquakes, hurricanes, tornadoes or other natural disasters; except
            that, in the cases of clauses (4), (5), (6), (7) and (10), any such change, effect, event, condition or
            circumstance shall be taken into account in determining a Business Material Adverse Effect to
            the extent that the Business is disproportionately affected thereby as compared to other
            companies or businesses operating in the principal industries in which the Business operates.

                    “Buyer's Certificate” means a certificate to the effect that each of the conditions specified
            in clauses (a) through (c) (insofar as clause (c) relates to a judgment, order, decree, stipulation or
            injunction against Buyer) of Section 5.2 is satisfied.

                   “Buyer Material Adverse Effect” means a material adverse effect on the ability of Buyer
            to consummate the transactions contemplated by this Agreement.

                   “Buyer New Environmental Condition” means, with respect to the Transferred Real
           Property or the Transferred Leased Property (a) an Environmental Condition resulting from a
           Release of Materials of Environmental Concern that first occurs on or after the Closing Date,
           (b) the quantity of Materials of Environmental Concern contributed to a Preexisting
           Environmental Condition from a continuing Release from any tank, equipment, pipe, stmcture or
           other unit being operated or used by tire Business after the 45th day following the Closing Date,
           and (c) any increase in the horizontal or vertical extent, concentration or rate of migration of any
           Preexisting Environmental Condition caused by the negligent or intentional actions of Buyer
           after the Closing Date.

                   “Buyer Plans” means the employee benefit plans, agreements, programs, policies and
            arrangements maintained by Buyer (or its Affiliates) for the benefit of Buyer’s employees.

                    “Claims” means any demand, claim, allegation, assertion, action or cause of action.

                   “Claim Notice” means a written notice signed by an officer of the Indemni fi ed Party
           which contains (a) a statement that the Indemnified Party has sustained or is reasonably likely, as
           determined by the Indemnified Party in good faith, to sustain (including as a result of a third
           party Claim) Damages that are indemnifiable under Article VI and a reasonable explanation of
           the basis therefor, including the Section whose breach or purported breach gives rise to such
           claim for Damages, (b) a reasonably specific description of and the amount of Damages that
           have been sustained by the Indemnified Party, if quantifiable at the time of delivery of the Claim
           Notice, and if not so quanti fied, a reasonable estimate thereof to the extent possible, (c) a
           demand for payment in the amount of the Damages and (d) if applicable, copies of all relevant
           documentation (including any summons, complaint, pleading, written demand or other available
           document or instrument).

                    “Closing” means the closing of the transactions contemplated by this Agreement.

                   “Closing Date” means the earlier of (a) the first Monday or (b) the first Business Day of a
           calendar month to occur on or after the third Business Day after the first date on which the
           cond itions to the obligations of the Parties to consummate the transactions contemplated by this
           Agreement (excluding the delivery of any documents to be delivered at the Closing by any of the



                                                             67
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 84 of 152
                                                                         INDEX NO.                                  651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                            RECEIVED NYSCEF: 03/26/2019




            Parties, it being understood that the occurrence of the Closing shall remain subject to the delivery
            of such documents) have been satisfied or waived.

                    ‘'Closing Statement” means a statement calculating the Actual Net Working Capital.

                    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1986.

                    “Code” means the Internal Revenue Code of 1986.

                  “Collective Bargaining Agreement” means any agreement set forth in Section 2.15(b) of
           the Disclosure Schedule.

                 “Confidentiality Agreement” means the confidentiality agreement dated January 16,2014
           between an Affiliate of Buyer and Seller 1.

                   “Conflict Minerals” means (a) columbite-tantalite (coltan), cassiterite, gold, wolframite,
           or their derivatives, which are limited to tantalum, tin and tungsten, and (b) any other minerals or
           derivatives designated as “Conflict Minerals” by the U.S. Secretary of State.

                    “Contract” means any contract, agreement, indenture, note, bond, loan, instrument,
           license, lease (including real and personal property leases), conditional sale contract, purchase or
           sales orders, mortgage, undertaking, commitment, understanding, undertaking, option, warrant,
           calls, rights or other enforceable arrangement or agreement, whether written or oral.

                   “COTS Software” means generally available, commercial, off-the-shelf software
           available on standard terms, the source code of which has not been modified or customized by or
           for Sellers and is licensed to Sellers pursuant to a Contract that does not require any future
           payment, including any applicable maintenance and support fees, of more than $5,000 per year.

                   “Cranewav Lease” means that certain Indefinite Term Lease, dated October 17, 1983, for
           real property in Hager City, Wisconsin between Burlington Northern Railroad Company and ITT
           Meyer Industries, a Division of ITT Grinnell Corp.

                    “Damages” means any and all claims, costs, losses, obligations, debts, interest, damages,
           fines, fees, penalties and expenses (including reasonable attorneys’ and other professionals’ fees,
           costs of investigation and amounts paid in defense or settlement), whether arising in contract,
           tort, strict liability or otherwise, but excluding (a) punitive damages and (b) any amount
           determined by applying a multiple of earnings, book value or cash flow, in each case, except to
           the extent arising in connection with a third-party claim.

                    “De Minimis Condition” means an Environmental Condition which does not present a
           threat to human health or the Environment and generally would not be the subject of an
           enforcement action if brought to the attention of the Governmental Entities having jurisdiction
           over such Environmental Condition.

                    “Designated Intellectual Property” means (1) all Intellectual Property described in clauses
           (a), (b) and (c) of the definition of Intellectual Property that is registered or subject to a pending
           application for registration and owned (or purported to be owned) by Sellers and that is primarily


                                                            68
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 85 of 152
                                                                         INDEX NO. 651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05;23 PMl
NYSCEF DOC. NO. 3                                                                              RECEIVED NYSCEF: 03/26/2019




            used or primarily held for use in connection with the Business, (2) all Intellectual Property
            described in clauses (b), (c), (d) (to the extent applicable to the Intellectual Property described in
            clause (c)), (e) and (f) of the definition of Intellectual Property that is owned (or purported to be
            owned) by Sellers and that is primarily used or primarily held for use in connection with the
            Business, and (3) all Intellectual Property licensed to a Seller under Contracts included in the
            Designated Contracts, including, in each case, all rights to (x) the underlying inventions and
            intellectual property relating thereto, and (y) damages for infringement, misappropriation and
            other violation thereof by third parti es.

                    “Disclosure Schedule” means the disclosure schedule provided by Sellers to Buyer on the
            date of this Agreement.

                   “Employee Benefit Plans” means (a) all “employee benefit plans,” as defined in
           Section 3(3) of ERISA, (b) all other severance pay, salary continuation, bonus, incentive, stock
           option, retirement, pension, profit sharing or deferred compensation plans, Contracts, programs,
           funds, or arrangements of any kind, and (c) all other employee benefit plans, Contracts,
           programs, funds or arrangements (whether written or oral, qualified or nonqualified, funded or
           unfunded, foreign or domestic, currently effective or terminated) and any trust, escrow or similar
           agreement related thereto, whether or not funded, in respect of any Business Employees that are
           sponsored or maintained by Sellers or any ERISA Affiliate or with respect to which Seller 1 or
           any ERISA Affiliate have made or are required to make payments, transfers or contributions.

                  “Employment Proprietary Information and Invention Agreements” means each and every
           “Employment Proprietary Information and Invention Agreement for Non-Exempt, Hourly and
           Other Employees” and “Employment Proprietary Information and Invention Agreement for
           Management, Salaried and Other Employees” between a Seller and any Business Employee.

                 “Environment” means any surface water, ground water, soil or subsurface strata,
           sediments or ambient air, including indoor air.

                   “Environmental Condition” means the Release of Materials of Environmental Concern
           on, in, under or within any property (including the presence in the Environment), other than the
           presence of Material of Environmental Concern in locations and at concentrations that are
           naturally occurring.

                   “Environmental Insurance Covered Claim” means any Environmental Liabilities to the
           extent covered by, not excluded from, and within the applicable coverage limits of the
           Environmental Insurance Policy. It is understood by the Parties that the Environmental
           Insurance Policy only provides insurance coverage for certain Environmental Liabilities arising
           from (i) a Preexisting Environmental Condition (referred to as a “Pollution Event” in the
           Environmental Insurance Policy) on, at or migrating from Sellers’ existing Hager City,
           Wisconsin, Houston, Texas, and Steele, Alabama facilities, and (ii) certain “Non-Owned
           Disposal Sites” (as defined in the Environmental Insurance Policy) as described in the
           Environmental Insurance Policy. Except as otherwise permitted under Section (a! of Schedule
           6.IB, the term “Environmental Insurance Covered Claim” does not include (1) any
           Environmental Liabilities arising from or related to Sellers’ Lancaster, South Carolina facility or
           any other property previously owned, leased or operated by the Business (unless such claims are


                                                             69
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 86 INDEX
                                                                           of 152NO. 651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                          RECEIVED NYSCEF: 03/26/2019




            covered by a Superseding Environmental Insurance Policy), (2) any Environmental Liabilities
            excluded from coverage under the Environmental Insurance Policy, and (3) any Environmental
            Inability to the extent that the amount of such Environmental Liability exceeds the applicable
            Preexisting Environmental Condition (referred to as a “Pollution Event” in the Environmental
            Insurance Policy) or aggregate coverage limits or sub-limits set forth in the Environmental
            Insurance Policy.

                    “Environmental Law” means any Law in effect on the Closing Date relating to the
            protection of the Environment, public or occupational health and safety (with respect to
            Materials of Environmental Concern), or Releases of Materials of Environmental Concern.

                    “Environmental Liabilities” means any Damages, legal obligation or liability arising
            under Environmental Law or related to or arising out of any Environmental Condition, including
            those consisting of or relating to any (a) duty imposed by, breach of or noncompliance with any
            Environmental Law; (b) environmental, health or safety matters or conditions (including on-site
            or off-site contamination, occupational safety and health and regulation of Materials of
            Environmental Concern); (c) Remedial Action undertaken by any person; (d) bodily injury
            (including illness, disability and death, and regardless of when any such bodily injury occurred,
            was incurred or manifested itself), property damage (including trespass, nuisance, wrongful
            eviction and deprivation of the use of real or personal property), or other losses or damages
            incurred by any other Person (including any employee or former employee of such person)
            incurred with respect to Materials of Environmental Concern; (e) any injury to, destruction of, or
            loss of natural resources, or costs of any natural resource damage assessments; (f) exposure, of
            any Person to any Materials of Environmental Concern; and (g) the Release of any Materials of
            Environmental Concern.

                    “ERISA” means the Employee Retirement Income Security Act of 1974.

                   “ERISA Affiliate” means any entity which is a member of (1) a controlled group of
            corporations (as defined in Section 414(b) of the Code), (2) a group of trades or businesses under
            common control (as defined in Section 414(c) of the Code), or (3) an affiliated service group (as
            defined under Section 414(m) of the Code or the regulations under Section 414(o) of the Code),
            any of which includes Seller 1,

                    “Estimated Net Working Capital” means Seller l’s good faith estimate of Net Working
            Capital as of immediately before the Closing,

                    “Estimated Purchase Price” means (a) the Purchase Price minus (b) the absolute value of
            the Estimated Working Capital Adjustment, if the Estimated Working Capital Adjustment is
            negative, plus (c) the Estimated Working Capital Adjustment, if the Estimated Working Capital
            Adjustment is positive, minus (d) fifty percent (50%) of the cost of owner policies of title
            insurance referenced in Section 5.1(13. minus (e) the lesser of (1) $350,000 and (2) the amount of
            the premium for the Environmental Insurance Policy that is attached as Exhibit Q (and not the
            Superseding Environmental Iasurance Policy).

                  “Estimated Working Capital Adjustment” means the difference of the Estimated Net
            Working Capital minus the Target Working Capital Amount.



                                                           70
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 87 of 152
                                                                         INDEX NO.                                  651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                             RECEIVED NYSCEF: 03/26/2019




                    “Excluded Assets” means the following assets, properties and rights of Sellers, wherever
            located:

                         (a)     all cash and cash equivalents or similar investments, bank accounts,
            commercial paper, certificates of deposit, Treasury bills and other marketable securities;

                           (b)     all receivables not arising from the sale of goods, spare parts or services of
            the Business and the trade accounts recei vables arising from sales in Canada by Thomas & Betts
            Limited of products manufactured or supplied by Seller 1 exclusively in connection with the
            Business;

                            (c)     all rights in any real property owned or leased by the Sellers or their
            Affiliates, other than the Transferred Real Property and the Transferred Leases;

                           (d)     all insurance policies and binders and related claims, rights, refunds and
            proceeds;

                           (e)     all rights relating to Tax refunds of Seller;

                            (f)     all actions, claims, causes of action, rights of recovery, choses in action
            and rights of setoff of any kind arising before, on or after the Closing Date relating to any other
            Excluded Asset or any Excluded Liability;

                           (8)      all assets, Contracts, rights, services and other resources generally made
            available by a Seller to its Affiliates,; including procurement assistance, human resources
            management, tax, legal and accounting assistance and other corporate services;

                            (h)    all enterprise resource planning systems, information technology systems,
            database management systems and databases that are not used exclusively in connection with the
            Business, incl uding instances, client applications or components thereof that remain on computer
            equipment that is an Acquired Asset;

                           (i)     all software or software systems licensed by a Seller under a site license,
            including instances, client applications or components thereof that remain on computer
            equipment that is an Acquired Asset;

                           0)      all assets held with respect to Employee Benefit Plans;

                           (k)     all Intellectual Property that is not Designated Intellectual Property;

                            (1)    all books, records, accounts, ledgers, files, documents, correspondence,
            studies, reports and other electronically recorded, printed or widen materials that are not kept,
            used or prepared primarily in connection with the Business, including any materials primarily
            related to any Excluded Assets or Excluded Liabilities;

                           (m)      all books, records, files, documents, correspondence, studies, reports and
            other electronically recorded, printed or written materials containing any Privileged



                                                             71
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 88 INDEX
                                                                           of 152NO.                               651762/2019
[FILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                           RECEIVED NYSCEF: 03/26/2019




            Communications and the right to assert or waive any attorney-client privilege as to any
            Privileged Communications;

                            (n)    all servers and related Software, routers and related Software, switches
            and related Software and other network infrastructure used in connection with the Business and
            not located at the Transferred Real Property;

                             (o)     all furniture and fixtures used in connection with the Business and located
            at Sellers’ facility in Memphis, Tennessee;

                           (p)     all goodwill associated with all Seller Marks and Sellers’ businesses other
            than the Business; and

                         (q)    all rights which accrue or will accrue to the benefit of Sellers under this
            Agreement and the Ancillary Agreements.

                    “Excluded Liability A” has the meaning set forth in Schedule 11,1.

                    “Excluded Liability B” has the meaning set forth in Schedule 11,1.

                    “Excluded Liability C” has the meaning set forth in Schedule 11.1.

                    “Excluded Liability D” has the meaning set forth in Schedule 11.1.

                    “Excluded Liability E” has the meaning set forth in Schedule 11.1.

                   “Final Closing Statement” means the Closing Statement as finally determined in
            accordance with Sections 1.5(c1 and 1.5(dV

                   “Financial Statements” means the (a) 2012 Audited Financial Statements, (b) the 2013
            Audited Financial Statements, and (c) the Interim Financials.

                    “FIRPTA Certification” means a certification of Seller l’s non-foreign status, dated as of
            the Closing Date and in form and substance as provided in Treasury Regulations section 1.1445-
            2(b)(2), that Buyer is exempt from withholding any portion of the Estimated Purchase Price or
            Adjusted Purchase Price allocated to Seller 1.

                    “Fundamental Representations” means those representation set forth in Sections 2.1
            (Sellers’ Organization, Qualification, Power), 22 (Sellers’ Authority), 2.6 (Title to and
            Sufficiency of Assets), 2.22 (Brokers’ Fees), 3J^ (Buyer’s Organization), 32 (Buyer’s
            Authority), and 3/7 (Buyer’s Due Diligence).

                   “GAAP” means United States generally accepted accounting principles, applied on a
            consistent basis throughout the period involved.

                   “Government Contract” means any Contract (including any prime contracts, grants,
            cooperative agreements, cooperative research and development agreements, “other transactions”
            authorized by 10 U.S.C. Section 2371, technology investment agreements, subcontracts at any



                                                            72
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 89 of 152
                                                                         INDEX NO. 651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05;23 PMl
NYSCEF DOC. NO. 3                                                                            RECEIVED NYSCEF: 03/26/2019




            tier under a Government Contract, any agreement that authorizes either Seller to serve as a
            distributor, reseller, or agent under a Government Contract held by a third party, or any basic
            ordering agreement, letter contract, purchase order, task order or delivery order of any kind with
            a Governmental Entity or any prime contractor or subcontractor of a Governmental Entity,
            including, as to all of the foregoing, all amendments, modifications and options thereunder or
            relating thereto) that is between Seller 1 and/or any Affiliate thereof creating rights and
            obligations with respect to the Business, on the one hand, and any Governmental Entity, on the
            other hand.

                    “Governmental Entity” means any United States, tribal or foreign governmental
            authority, including any supranational, national, federal, territorial, state, commonwealth,
            province, territory, county, municipal, district, local governmental jurisdiction of any nature or
            any other governmental or self-regulatory authority of any nature (including any governmental
            department, division, agency, bureau, office or branch), or court, arbitral tribunal, administrative
            agency or commission or other governmental, quasi-governmental or regulatory authority or
            agency.

                    “Hart-Scott-Rodino Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
            1976.

                   “Immediate Family.” with respect to any specified natural person, means such natural
            person’s spouse, parents, children and siblings, including adoptive relationships and relationships
            through marriage, or any other relative of such natural person that shares such natural person’s
            home.

                    “Indemnified Party” means the Person entitled to indemnification under Article VI.

                  “Indemnifying Party” means the Party from whom indemnification is sought by the
            Indemnified Party.

                    “Intellectual Property” means the rights associated with or arising out of all of the
            following (wherever recognized and located in any jurisdiction throughout the world)
            (a) domestic and foreign patents and patent applications together with all reissuances,
            divisionals, continuations, continuations-in-part, revisions, renewals, extensions and
            reexaminations thereof, and any identified invention disclosures (“Patents”), (b) trademarks,
            service marks, trade dress, trade names, slogans, logos, internet domain names, corporate names
            and other indicia of commercial source or origin (whether registered, common law, statutory or
            otherwise) (and all translations, transliterations, adaptations, derivations and combinations of the
            foregoing), and all registrations and applications to register the foregoing anywhere in the world
            and together with all of the goodwill associated therewith (“Trademarks”), (c) copyrights,
            copyrightable works, rights in databases, data collections, moral rights, mask works, copyright
            registrations and applications therefore and corresponding rights in works of authorship
            (“Copyrights”), (d) registrations, applications and renewals of or for any of the foregoing,
            (e) trade secret rights and corresponding rights in confidential and other non-public information,
            technology, know-how, inventions, ideas, formulas, compositions, inventor’s notes, discoveries
            and improvements, specifications, machining, tooling, engineering and manufacturing methods
            and processes, designs, formulae, techniques, technical data and manuals, research and


                                                             73
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 90 INDEX
                                                                           of 152NO.                             651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                          RECEIVED NYSCEF: 03/26/2019




            development information, customer lists and data, vendor lists, drawings, testing information,
            quality-control data, unpatented blueprints, drawings, specifications, plans, proposals and
            technical data, business and marketing plans, market surveys, market know-how and other
            confidential business information (“Trade Secrets”), and (f) computer software (including Seller
            Source Code, object code, data, databases and documentation).

                   “Interim Financials” means the internal unaudited balance sheet and income statement for
            the Business as of and for the three-month period ended on the Balance Sheet Date.

                    “IRS” means the Internal Revenue Service.

                     “Knowledge” means the actual knowledge of the individuals named on Schedule 11,1
            under the heading “Sellers’s Knowledge Persons” in the case of Sellers, and the individuals
            named on Schedule 11.1 under the heading “Buyer’s Knowledge Persons” in the case of Buyer,
            as the meaning of Knowledge of Buyer is further limited in Section 3,7 for the purpose stated
            therein.

                    “Lancaster Corrective Action Obligations” means corrective action obligations under
            §§ 3008(a) and (h), 3013 and 7003 of the Resource Conservation and Recovery Act, 42 U.S.C.
            § 6901 et seq. and 40 C.F.R. Parts 22 and 24 and counterpart South Carolina Environmental
            Laws in connection with the pre-Closing Releases at the Transferred Real Property in Lancaster,
            South Carolina as set forth in the Lancaster RCRA Hazardous Waste Permit, including all
            obligations to provide financial assurance (including insurance) for post-closure care obligations
            under the Lancaster RCRA Hazardous Waste Permit and applicable regulations.

                   “Lancaster RCRA Hazardous Waste Permit” means the Hazardous Waste Permit Number
            SCD 048 462 378 issued June 6, 2013 by South Carolina Department of Health and
            Environmental Control, as modified or amended.

                     “Law” means any domestic, tribal or foreign, international, federal, state or local law,
            statute, treaty, ordinance, rule, administrative ruling, common law, order, writ, award, judgment,
            injunction, directive, decree or any regulation, standard, code, requirement, ordinance, edict,
            directive, policy, license or permit or other requirement of any Governmental Entity.

                     “Licensed Seller Marks” means business names, trade names and trademarks consisting
            of, or that include, the names “Thomas & Betts,” “T&B” and “ABB.”

                   “Material Environmental Liability” means any Environmental Liability that could
            reasonably be expected to result in Damages in excess of $100,000.

                    “Materials of Environmental Concern” means (a) any hazardous substance, hazardous
            material, toxic substance, toxic pollutant, solid waste, municipal waste, industrial waste,
            hazardous waste, flammable material, radioactive material, pollutant or contaminant or words of
            similar meaning and regulatory effect under any applicable Environmental Law; (b) any
            petroleum or Petroleum Product, oil or waste oil; (c) any asbestos or polychlorinated byphenyls;
            and (d) any other chemical, material or substance (whether solid, liquid or gaseous) exposure to
            which or whose discharge, emission, disposal or Release is prohibited, limited or regulated under



                                                            74
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 91 of 152 NO. 651762/2019
                                                                         INDEX
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                           RECEIVED NYSCEF: 03/26/2019




            any applicable Environmental Law. “Materials of Environmental Concern” include any mixture
            or solution of the foregoing, and all derivatives or synthetic substitutes of the foregoing.

                    “Material Unreimbursed Implementation Cost” means any unreimbursed, out-of-pocket
            cost incurred by Buyer in connection with any institutional or engineering control (e.g,, the cost
            of inspecting and maintaining a cap above contaminated soil or of maintaining a monitoring well
            system), in excess of the otherwise expected cost of operating and maintaining the involved
            properties and operating the Business, where such unreimbursed out-of-pocket cost exceeds
            $10,000 per year. Material Unreimbursed Implementation Cost does not include (1) any cost
            that would have been incurred by Buyer for normal operation and maintenance of the Business
            or the Acquired Assets, or (2) any cost that would have been incurred to satisfy Buyer’s other
            obligations under this Agreement.

                  “Multiemnlover Plan” means the Boilermaker-Blacksmith National Pension Trust, as
            amended effective January 12,1983.

                   “Net Working Capital” means current assets of the Business minus current liabilities of
           the Business, except that (a) Net Working Capi tal shall include only those line items and
           adjustments set forth on Schedule 1.5. (b) Net Working Capital (and Schedule 1.51 shall include
           only those current assets that are Acquired Assets and only those current liabilities that are
           Assumed Liabilities, and (c) each line item and adjustment included in Net Working Capital
           shall be calculated on a basis consistent with the accounting principles, practices, policies and
           methods expressly set forth on Schedule 1.5 and, to the extent not inconsistent therewith, the
           accounting principles, practices, policies and procedures required or permitted by GAAP and
           applied in preparing the 2013 Audited Financial Statements.

                   “Neutral Accountant” means PricewaterhouseCoopers or, in the event that circumstances
           create an actual conflict of interest that would impair such Person’s ability to impartially
           determine any issue presented to it pursuant to this Agreement, a nationally recognized certified
           public accounting firm mutually agreed upon by Seller 1 and Buyer.

                   “Off-Site Location” means a location used for treatment, storage or disposal of waste or
           for recycling of materials other than (i) the Transferred Real Property or Transferred Leased
           Property or (ii) any location to which a Release from the Transferred Real Property or
           Transferred Leased Property has migrated.

                    “Owned Intellectual Property” means Intellectual Property owned by Sellers, in whole or
           in part, that is related to the Business.

                    “PBGC” means the Pension Benefit Guaranty Corporation.

                    “PCB Equipment” means PCB equipment as defined in 40 C.F.R. Part 761.

                   “Permits” means all licenses, permits, franchises, registrations, authorizations, consents,
           certifications, certificates or approvals issued or granted by any Governmental Entity.

                   “Permitted Liens” means (a) mechanic’s, materialmen’s, landlord’s and similar liens
           arising in the ordinary course of business for amounts that are not yet due and payable and that


                                                            75
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 92 INDEX
                                                                          of 152NO.                               651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                            RECEIVED NYSCEF: 03/26/2019




            are not, individually or in the aggregate, material (b) liens arising under worker’s compensation,
            unemployment insurance, social security, retirement and similar employment legislation, which
            are not yet due and payable, or, if due and payable, are being contested in good faith by
            appropriate proceedings, (c) liens on goods in transit incurred pursuant to documentary letters of
            credit, in each case arising in the ordinary course of business, which are not yet due and payable,
            or, if due and payable, are being contested in good faith by appropriate proceedings, (d) liens for
            Taxes not yet due and payable, (e) liens for Taxes which are being contested in good faith and by
            appropriate proceedings for which adequate reserves have been established on the Financial
            Statements in accordance with GAAP, (f) liens relating to capitalized lease financings or
            purchase money financings that have been entered into in the ordinary' course of business and are
            not yet due and payable, or are being contested in good faith by appropriate proceedings,
            (g) recorded easements, encumbrances, covenants and zoning ordinances, (h) matters that w'ould
            be disclosed by a complete and accurate survey of the Transferred Real Property and which do
            not materially impair, individually or in the aggregate, the use, occupation or enjoyment or
            marketability of die Transferred Real Property or the business conducted thereon, (i) restrictions
            imposed upon the Transferred Real Property by any Governmental Entity and which do not
            materially impair, individually or in the aggregate, the use, occupation or enjoyment or
            marketability of the Transferred Real Property or the business conducted thereon, (j) other
            restrictions which do not materially impair, individually or in the aggregate, the use, occupation
            or enjoyment or marketability of the Transferred Real Property or the business conducted
            thereon, (k) liens disclosed in Schedule 11.1 under the heading “Permitted Liens,” and (1) liens
            arising solely by actions of Buyer.

                   “Person” means an individual, corporation, partnership, limited liability company,
            association, trust or other entity or organization, including a Governmental Entity.

                    “Personal Property” means all computers, equipment, furniture, furnishings, fixtures,
            machinery, vehicles, tools and tooling, and other tangible personal property that is used or held
            for use i n connection with the Business.

                    “Purchase Price” means $600,000,000.

                    “Pre-Closing Environmental Liabilities” means

                            (a)     all liabilities and obligations (including the Lancaster Corrective Action
            Obligations) arising out of or relating to (1) any Preexisting Environmental Condition, (2) any
            fines or penalties from violation of any Environmental Law that occurred before Closing at the
            Transferred Real Property or Transferred Leased Property or that occurred from the operation of
            the Business prior to the Closing Date, and (3) any storage, transportation, treatment, disposal,
            discharge, recycling or Release before the Closing Date at any Off-Site Location of Materials of
            Environmental Concern generated in connection with operation of the Business, or the
            arrangement for such activities occurring before the Closing Date; and

                           (b)     all fines and penalties incurred as a resul t of, and costs to correct, any
            continuing violations of Environmental Law occurring on or after the Closing Date (other than
            new violations that first occur after the Closing) identified in environmental compliance audits
            conducted by Buyer, until and including the 45th day after the Closing Date; provided that this


                                                            76
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 93 of 152
                                                                         INDEX NO.                                  651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                             RECEIVED NYSCEF: 03/26/2019




            definition shall not include fines and penalties incurred as a result of, or costs to correct, any
            violations of Environmental Law that occur more than 45 days following the Closing Date.

                    “Preexisting Environmental Condition” means, with regal'd to the Transferred Real
            Property or the Transferred Leased Property, any Environmental Condition that occurred on or at
            such properties prior to the Closing, including the subsequent migration of any Materials of
            Environmental Concern comprising such Preexisting Environmental Condition.

                    “Regulated Asbestos Containing Material” means regulated asbestos containing material
            as defined by 40 C.F.R. § 61.141.

                   “Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
            discharging, injecting, depositing, escaping, leaching, dumping, or disposing or migration of any
            Materials of Environmental Concern into the Environment, including the abandonment or
            discarding of barrels, containers and other receptacles containing any Materials of Environmental
            Concern.

                    “Remedial Action” means any and all actions to (a) investigate, clean up, remediate,
            remove, treat, contain or in any other way address any Materials of Environmental Concern in
            the Environment, (b) prevent the Release or threat of Release or minimize the further Release of
            any Material of Environmental Concern so it does not migrate or endanger public health or
            welfare or the indoor or outdoor Environment, and (c) perform pre-remedial studies and
            investigations and post-remedial monitoring, maintenance and care. The term “Remedial
            Action” includes any action which constitutes a “removal”, “remedial action” or “response” as
            defined by Section 101 of CERCLA, 42 U.S.C. Section 9601(23), (24), and (25) and a :
            “corrective action” as defined in RCRA, 42 U.S.C. Section 6901 et scq.

                    “Remedial Action Required by Law” means any Remedial Action required by any
            injunction, order, consent order or Permit issued by a Governmental Entity having jurisdiction
            pursuant to applicable Environmental Law, or otherwise required to comply with any applicable
            Environmental Law, provided, that no Remedial Action shall be required to address any De
            Minimis Condition.

                    “Responsible Contracting Officer” has the meaning assigned to it in FAR Part 42.

                   detention Agreements” means the Employee Benefit Plans set forth in Schedule 11.1
            under the heading “Retention Agreements.”

                   “Security Interest” means any mortgage, deed of trust, pledge, hypothecation, security
           interest, encumbrance, right of first refusal, covenant, easement, right of way, title defect, charge,
           claim, restriction on transfer or use or other lien or encumbrance (whether arising by contract or
           by operation of Law).

                   “Sellers’ Certificate” means a certificate to the effect that each of the conditions specified
           in clauses (a) through (c) (insofar as clause (c) relates to a judgment, order, decree, stipulation or
           injunction against any Seller) and clause (f) of Section 5.1 is satisfied.




                                                             77
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 94 of 152 NO. 651762/2019
                                                                         INDEX
FILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PM]
NYSCEF DOC. NO. 3                                                                            RECEIVED NYSCEF: 03/26/2019




                    “Seller Marks” means (other than the trademarks, trade names, service marks and domain
            names included in the Designated Intellectual Property) all business names, trade names and
            trademarks of Sellers or any Affiliate of Sellers, any derivative thereof, or any word that is
            similar in sound or appearance to any of the foregoing and, for the avoidance of doubt, shall
            include all business names, trade names and trademarks consisting of, or that include, the names
            “Thomas & Betts,” “T&B” and “ABB.”

                   “Seller Products” means all products and service offerings of Sellers relating to the
            Business.

                    “Seller Source Code” means, collectively, any human readable software source code, any
            material portion or aspect of the software source code, or any material proprietary information or
            algorithm contained in, embedded in or combined with, in any manner, any software source
            code, in each case, that is Designated Intellectual Property.

                    “Software” means all computer software and code, including assemblers, applets,
            compilers, source code, object code, development tools, design tools, user interfaces and all
            related data, in any form or format.

                    “Special Indemnification Matter” has the meaning set forth in Schedule 11.1.

                    “Special Indemnification Matter Notice” has the meaning set forth in Schedule 11.1.

                    “Subsidiary” means, with respect to any Person, any corporation or other legal entity of
            which at least a majority of the total voting power of shares of stock or other equity interests
            entitled (without regard to the occurrence of any contingency) to vote generally in the election of
            directors, managers or trustees thereof is at the time owned or controlled, directly or indirectly,
            by such Person or one or more of the other Subsidiaries of such Person or a combination thereof.

                    “Target Working Capital Amount” means $42,500,000.

                    “Tax Audit” means any audit or examination of Taxes by any Taxing Authority.

                    “Tax Returns” means any and all reports, returns, declarations, statements, forms, claims
            for refund or other information required to be supplied to a Taxing Authority in connection with
            Taxes, including any form, schedule or attachment thereto and any amendment or supplement
            thereof.

                    ‘Taxes” means any and all (a) taxes (including income, gross receipts, license, ad
            valorem, value-added, excise, payroll, real property, personal property, sales, use, transfer,
            withholding, employment, estimated social security charges and franchise taxes) imposed by the
            United States of America or any state, local or foreign government, or any agency thereof, or
            other political subdivision of the United States or any such government, however computed, and
            including any interest, penalties, assessments or additions to tax resulting from, attributable to or
            incurred in connection with any tax, whether disputed or not, and (b) liabili ty for the payment of
            any amounts of the type described in clause (a) above as a transferee or successor, by Contract,
            or from any obligation to indemnify or otherwise assume or succeed to the liability of any other
            Person.


                                                             78
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 95 of 152 NO. 651762/2019
                                                                          INDEX
[FILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                           RECEIVED NYSCEF: 03/26/2019




                   “Taxing Authority” means any applicable Governmental Entity responsible for the
            imposition, collection or administration of Taxes.

                   “Transferred Leased Property” means the real property leased by Seller that are subject to
            the Transferred Leases.

                   “Transferred Leases” means leases, subleases, licenses and other Contracts pursuant to
            which a Seller holds a leasehold or subleasehold estate in, or is granted rights to use or occupy,
            any land, buildings, structures, improvements, fixtures or other interest in real property that is
            primarily used in the Business.

                  “Transferred Permits” means all Permits set forth on Schedule 11.1 of the Disclosure
            Schedule.

                    “Transferred Real Property” means all real property owned by a Seller that is primarily
            used in the Business, together with all buildings, structures, improvements and fixtures located
            thereon and all easements, rights of way, licenses, privileges, air rights and other rights and
            interests appurtenant thereto.

                       “WARN” means the Worker Adjustment and Retraining Notification Act.

                   11.2 Certain Additional Definitions. As used in this Agreement, the following terms
            have the respecti ve meanings ascribed thereto in the Section of this Agreement set forth opposite
            each such term below:

            Term                                                                                           Section
            Agreement..........................................                                           Preamble
            Basket.................................................                                     : 6.5(a)(1)
            Benefits Transition Period..................                                                          9.2
            Business.............................................                                        .. Recitals
            Buyer..................................................                                       Preamble
            Buyer Party.................................. .....                                                   6.1
            Buyer’s Flexible Account Plan...........                                                              9.6
            Closing Date Tax Allocation Schedule                                                                   1.6
            Confidential Information....................                                                      10.7(a)
            Counterparty......................................                                                     1.7
            Credit Support Instruments.................                                                          2.21
            Designated Contracts..........................                                       ........... 2.12(a)
            DOJ.....................................................                             ............4.1(b)
            Environmental Insurance Policy.........                                              Schedule 6. IB
            Excluded Liabilities............................                                                       1.2
            FAR.....................................................                                           4.6(a)
            FTC.....................................................                                           4.1(b)
            Governmental Order...........................                                                      8.1(d)
            HRA....................................................                                               9.4
            Information Systems............................                                                  2.1 l(q)
            EP Dispute............................................                                            2.11(f)


                                                                       79
                Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 96 of 152 NO.
                                                                           INDEX                                      651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                           RECEIVED NYSCEF: 03/26/2019




             Material Customer......                                                                       2.20(b)
             Material Permits..........                                                                       2.19
             Material Supplier........                                                                     2.20(a)
             Non-Assignable Assets                                                                              L.7
             Novation Agreement....                                                                .........4.6(a)
             Parties..........................                                                     .... Preamble
             Party                                                                                 .... Preamble
             Privileged Communications.....                                                                   10.3
             Qualified Benefit Plan..............                                                      ....2.16(c)
             Registered Intellectual Property                                                          ....2.11(a)
             Seller........................................                                             Preamble
             Seller 1..........................................................                         Preamble
             Seller l’s 401(k) Plan....................................                                        9.7
             Seller 2..........................................................                         Preamble
             Seller Employees..........................................                                ....10.6(c)
             Seller Party....................................................                                  6.2
             Seller’s Flexible Account Plan.......................                                             9.6
             Sellers............................................................                        Preamble
             Sellers’ Counsel.......... ..................................                                    10.3
             Sellers’ Counsel Work Product......................                                              10.3
             Superseding Environmental Insurance Policy                                          Schedule 6. IB
             Termination Date..........................................                                      8-1(0
             Transfer Taxes..............................................                                      7.1
             Transferring Employees.................................                                           9.1
           : Transition Services Agreement......................                                         1.4(b)(6)
             Union.............................................................                         ...2.15(b)
             Valuation Company.......................................                                           1.6
             Waiving Party................................................                                     5.3

                                                                         ARTICLE XII

                                                                    MISCELLANEOUS

                     12.1 Press Releases and Announcements. No Party shall issue (and each Party shall
            cause its Affiliates not to issue) any press release or public disclosure relating to the subject
            matter of this Agreement without die prior written approval of the other Party (which approval
            shall not be unreasonably withheld, conditioned or delayed), except that any Party may make any
            public disclosure it believes in good faith is required by Law, regulation or stock exchange
            rule (in which case the disclosing Party shall advise the other Party or Parties and the other Party
            or Parties shall, to the extent permitted by Law, have the right to review and comment on such
            press release or announcement, and the disclosing Party shall consider in good faith all
            reasonable comments of the other Party, prior to its publication).

                    12.2 No Third Party Beneficiaries. Except as set forth in Article VI with regard to the
            Buyer Parties and the Seller Parties, this Agreement shall not confer any rights or remedies upon
            any Person other than die Parties and their respecti ve successors and permitted assigns and, to
            the extent specified herein, their respective Affiliates.


                                                                                   80
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 97 of 152 NO. 651762/2019
                                                                         INDEX
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05;23 PMl
NYSCEF DOC. NO. 3                                                                              RECEIVED NYSCEF: 03/26/2019




                    12.3 Entire Agreement. This Agreement (including the Ancillary Agreements and the
            Disclosure Schedule) and the Confidentiality Agreement constitute the entire agreement between
            Buyer and Sellers. This Agreement supersedes any prior agreements, letters of intent, term
            sheets or understandings among Buyer and Sellers, and any representations or statements made
            by or on behalf of any Party, whether written or oral, with respect to the subject matter of this
            Agreement, other than in the Confidentiality Agreement, the Ancillary Agreements and the
            Disclosure Schedule, and the Parties hereto specifically disclaim reliance on any such prior
            representations or statements to the extent not embodied in this Agreement, the Ancillary
            Agreements or the Disclosure Schedule.

                     12.4 Succession and Assignment. No Party may assign either this Agreement or any of
            its rights, interests, or obligations hereunder without the prior written approval of Seller 1 (in the
            case of an assignment by Buyer) or Buyer (in the case of an assignment by a Seller), which
            written approval shall not be unreasonably withheld, conditioned or delayed. Notwithstanding
            the foregoing, (a) Buyer may assign this Agreement, and all rights, interests and obligations
            hereunder, without such consent, to any Affiliate of Buyer, but any such assignment shall not
            relieve Buyer of its obligations under this Agreement and (b) subject to Buyer’s delivery of
            written notice to Seller 1, Buyer may assign all of its rights and delegate all of its obligations
            then remaining under this Agreement, including Article VI, to any Person that (1) acquires all of
            the Transferred Real Property and (2) becomes an Additional Insured under the Environmental
            Insurance Policy during the policy period, whereupon Buyer shall have no further rights or
            obligations under Schedule 6.IB. This Agreement shall be binding upon and inure to the benefit
            of the Parties and their respective successors and permitted assigns.

                    12.5 Notices. Except as otherwise provided in Schedule 1.2 and Schedule 6.1 A. all
           notices, deliveries and other communications pursuant to this Agreement will be in writing and
           will be deemed given if delivered personally, emailed, telecopied or delivered by globally
           recognized express delivery service to the parties at the addresses or facsimile numbers set forth
           below or to such other address, email or facsimile number as the party to whom notice is to be
           given may have furnished to the other parties hereto in writing in accordance herewith. Any
           such notice, delivery or communication will be deemed to have been delivered and received
           (a) in the case of personal delivery, on (lie date of such delivery, (b) in the case of telecopy or
           email in Adobe Portable Document Format, on the day sent by telecopy or email if sent during
           normal business hours of the recipient (or if such day is not a Business Day, on the next Business
           Day), and on the next Business Day if sent after norm al business hours of the recipient, and (c) in
           the case of a globally recognized express delivery service, on the day that receipt by the
           addressee is confirmed pursuant to the service’s systems (or if such day is not a Business Day, on
           the next Business Day):

            If to Buyer:                                          Copies to:

            2525 N. Stemmons Freeway                              Trinity Industries, Inc.
            Dallas, TX 75207                                      2525 N. Stemmons Freeway
            Email: john.lee@trin.net                              Dallas, TX 75207
            Telecopy: 1-214-589-8824                              Email: theis.rice@trin.net
            Attention: John M. Lee                                Telecopy: 1-214-589-8824
                                                                  Attention: S. Theis Rice


                                                             81
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 98 INDEX
                                                                           of 152NO. 651762/2019
[FILED: NEW YORK COUNTY CLERK 03/26/2019 05;23 PM]
NYSCEF DOC. NO. 3                                                                            RECEIVED NYSCEF: 03/26/2019




                                                                 and
                                                                 K&L Gates LLP
                                                                 1717 Main St,, Suite 2800
                                                                 Dallas, TX 75201
                                                                 Email: mary.korby@klgates.com
                                                                         greg.hidalgo@klgates.com
                                                                 Telecopy: 1-214-939-5849
                                                                 Attention: Mary R. Korby
                                                                            P. Gregory Hidalgo
            If to a Seller:                                      Copies to:

            ABB Inc.                                             Thomas & Betts Corporation
            187 Danbury Road                                     8155 T&B Blvd;
            Wilton, CT 06897                                     Memphis, TN 31825
            Email: david.keating@us.abb.com                      Email: hal.fonville@tnb.com
            Telecopy: 1-203-563-0403                             Telecopy: 1-901-252-1374
            Attention: David Keating, Vice President             Attention : Hal Fonville, Senior Counsel
                                                                 and
                                                                 Jones Day
                                                                 1755 Embarcadero Rd.
                                                                 Palo Alto, CA 94303
                                                                 Email: drmitz@jonesday.com
                                                                         dychen@j onesday. com
                                                                 Telecopy: 1-650-739-3900
                                                                 Attention: Daniel R. Mitz
                                                                            David Y. Chen

                     12.6 Amendments and Waivers. The Parties may mutually amend or waive any
            provision of this Agreement at any time. No amendment or waiver of any provision of this
            Agreement shall be valid unless the same shall be in writing and signed by all of the Parties. No
            waiver by any Party of any default, misrepresentation, or breach of warranty or covenant
            hereunder, whether intentional or not, shall be deemed to extend to any prior or subsequent
            default, misrepresentation or breach of warranty or covenant hereunder or affect in any way any
            rights arising by virtue of any prior or subsequent such occurrence.

                    12.7 Severability. Any term or provision of this Agreement that is invalid or
           unenforceable in any situation in any jurisdiction shall not affect the validity or enforceability of
           the remaining terms and provisions of this Agreement or the validity or enforceability of the
           offending term or provision in any other situation or in any other jurisdiction. If the final
           judgment of a court of competent jurisdiction declares that any term or provision of this
           Agreement is invalid or unenforceable, the Parties agree that the body making the determination
           of invalidity or unenforceability shall have the power to reduce the scope, duration or area of the
           term or provision, to delete specific words or phrases, or to replace any invalid or unenforceable
            term or provision with a term or provision that is valid and enforceable and that comes closest to



                                                            82
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 99 of 152
                                                                         INDEX NO.                                651762/2019
[FILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PM)
NYSCEF DOC. NO. 3                                                                          RECEIVED NYSCEF: 03/26/2019




            expressing the intention of the invalid or unenforceable term or provision, and this Agreement
            shall be enforceable as so modified.

                     12.8 Expenses. Except as otherwise specifically provided to the contrary in this
            Agreement or any Ancillary Agreement, each of the Parties shall bear its own costs and expenses
            (including legal fees and expenses) incurred in connection with this Agreement and the
            transactions contemplated by this Agreement; provided, however, that (a) the cost of the owner
            policies of title insurance referenced in Section 5.1fi) shall be shared by Buyer, on the one hand,
            and Sellers, on the other hand, on a 50:50 basis, (b) the fees for any filings made under the Hart-
            Scott-Rodino Act in connection with the transactions contemplated by this Agreement shall be
            shared by Buyer, on the one hand, and Sellers, on the other hand, on a 50:50 basis, and (c) the
            premium for the Environmental Insurance Policy shall be borne by Sellers, except (1) for any
            amount by which the premium exceeds $350,000 and (2) for the difference between the premium
            for the Superseding Environmental Insurance Policy and the Environmental Insurance Policy
            that is attached as Exhibit G.

                     12.9 Specific Performance. Each Party acknowledges and agrees that the other Party
            or Parties would be irreparably harmed in the event any of the provisions of this Agreement are
            not performed in accordance with their specific terms, and that money damages or other legal
            remedies would not be an adequate remedy for any such harm. Accordingly, in any action
            seeking specific performance of this Agreement or any provision thereof, each Party
            (a) stipulates that there is no adequate remedy at law for the harm or prospective harm arising
            from a breach of the Agreement or any provision thereof and (b) agrees that the other Party or
            Parties may enforce specifically the terms and provisions of this Agreement, and this right shall.
          : include the right of Sellers to cause Buyer to cause the purchase transaction provided for in
            Article I to be consummated in accordance with, and subject to the conditions set forth in, this
            Agreement. A Party’s pursuit of specific performance at any time shall not be deemed an
            election of remedies or waiver of the right to pursue any other right or remedy to which such
            Party may be entitled.

                   12.10 Governing Law. This Agreement and any claims, disputes or controversies based
           upon, arising out of or related to this Agreement or the negotiation, execution or performance of
           this Agreement shall be governed by and construed in accordance with the internal laws of the
           State of New York, without regard to the laws of any other jurisdiction that might be applied
           because of the conflicts of laws principles of the State of New York other than sections 5-1401
           and 5-1402 of the New York General Obligations Law.

                    12.11 Submission to Jurisdiction. Each of the Parties hereby irrevocably and
           unconditionally agrees (a) to be subject to the jurisdiction of the courts of the State of New York
           and of the U.S. federal courts, in each case that are located in the Borough of Manhattan, and
           courts having appellate jurisdiction thereover, (b) that, to the fullest extent permitted by
           applicable Law, service of process may also be m ade on the Party in the same manner as notices
           may be delivered under Section 12,5. (c) that service made pursuant to clause (b) shall, to the
           fullest extent permitted by applicable Law, have the same legal force and effect as if served upon
           the Party personally within the State of New York and (d) to irrevocably waive any defenses it
           may have to service made pursuant to clause (b).



                                                            83
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 100INDEX
                                                                          of 152NO.                                 651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                           RECEIVED NYSCEF: 03/26/2019




                     12.12 Bulk Transfer Laws. Buyer and Sellers hereby waive compliance by Buyer and
            Sellers with the bulk sales law, bulk transfer law and any other similar Laws in any applicable
            jurisdiction in respect of the transactions contemplated by this Agreement, it being understood
            that any liability arising out of or relating to such noncompliance shall constitute an Excluded
            Liability.

                    12.13 Construction,

                           (a)     The language used in this Agreement shall be deemed to be the language
            chosen by the Parties to express their mutual intent, and no rule of strict construction shall be
            applied against any Party.

                           (b)     Any reference to any federal, state, local, or foreign statute or Law shall be
            deemed also to refer to any modification, amendment or re-enactment thereof, any legislative
            provision substituted therefore and all rules and regulations promulgated thereunder, unless the
            context requires otherwise.

                          (c)    The section headings contained in this Agreement are inserted for
            convenience only and shall not affect in any way the meaning or interpretation of this
            Agreement.

                           (d)    All references herein to “Articles,” “Sections,” “Exhibits” and
            “Schedules” shall be deemed to be references to Articles and Sections of. and Exhibits and
            Schedules to, this Agreement unless the context shall other wise require.

                           (?)     All references to “$,” or “dollars” refer to currency of the United States of
            America.

                           (f)     The defined terms herein shall apply equally to both the singular and
            plural forms of the terms defined. Whenever the context may require, any pronoun shall include
            the corresponding masculine, feminine and neuter forms.

                           (g)     The words “hereof,” “herein” and “hereunder” and words of similar
            import when used in this Agreement shall refer to this Agreement as a whole and not to any
            particular provision of this Agreement.

                          (h)    The words “include,” “includes,” “including” and similar terms shall be
            deemed to be followed by the words “without limitation.”

                          (i)     The term “ordinary course of business” and similar terms shall be deemed
            followed by “consistent with past practice”;

                           a)       Unless otherwise expressly provided herein, any agreement, instrument or
            statute defined or referred to herein or in any agreement or instrument that is referred to herein
            means such agreement, instrument or statute as from time to time amended, modified or
            supplemented, including by waiver or consent (in the case of agreements or instruments) and by
            succession of comparable successor statutes and references to all attachments thereto and
            instruments incorporated therein (in the case of statutes).


                                                            84
             Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 101 INDEX
                                                                          of 152NO. 651762/2019
[FILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                             RECEIVED NYSCEF: 03/26/2019




                            (k)     Unless otherwise expressly provided herein, all accounting terms used
            herein shall be interpreted, and all financial statements and certificates and reports as to financial
            matters required to be delivered hereunder shall be prepared, in accordance with GAAP.

                     12.14 No Solicitation; Acquisition Proposals. From the date of this Agreement until
            (and including) the Closing Date or until (and including) the date this Agreement is terminated as
            provided in Article VIII. Sellers shall not, directly or indirectly, through any officer, director,
            employee, stockholder, agent, representative or Affiliate or otherwise, except in furtherance of
            the transactions contemplated by this Agreement, (a) solicit, initiate, consider, accept or
            knowingly encourage submission of an Acquisition Proposal; (b) participate in any discussions,
            conversations, negotiations or other communications regarding, or furnish to any other Person
            any information with respect to, or otherwise cooperate in any way with or assist, facilitate or
            encourage any Acquisition Proposal by any Person; (c) enter into any agreement, arrangement or
            understanding with respect to an Acquisition Proposal; or (d) except for the sale of inventory in
            the ordinary course of business, sell, transfer or otherwise dispose of any interest in the Business.
            Sellers shall immediately cease and cause to be terminated all existing discussions,
            conversations, negotiations or other communications with any Persons conducted heretofore with
            respect to any Acquisition Proposal. Sellers shall notify Buyer promptly, but in any event within
            24 hours, orally and in writing, if any such Acquisition Proposal is made. Subject to any
            obligation of Sellers or any Affiliate of Sellers under any Contract entered into prior to the date
            of this Agreement, any such notice to Buyer shall indicate in reasonable detail the identity of the
            Person making such Acquisition Proposal and its terms and conditions.

                  . 12.15 Waiver of Jury Trial. To the extent permitted by applicable Law, each Party
            hereby irrevocably waives all rights to trial by jury in any action, proceeding or counterclaim
            (whether based on contract, tort or otherwise) arising out of or relating to this Agreement or the
            transactions contemplated by this Agreement or the actions of any Party in the negotiation,
            administration, performance and enforcement of this Agreement.

                    12.16 Incorporation of Exhibits and Schedules. The Exhibits and Schedules identified
            in this Agreement are incorporated herein by reference and made a part of this Agreement.

                     12.17 Further Representations. Each of Sellers and Buyer acknowledge and represent
            that it has been represented by its own legal counsel in connection with the transactions
            contemplated by this Agreement, with the opportunity to seek advice as to its legal rights from
            such counsel. Each of Sellers and Buyer further represent that it is being independently advised
            as to the tax consequences of the transactions contemplated by this Agreement and is not relying
            on any representation or statements made by the other as to such tax consequences.

                    12.18 Counterparts and Facsimile Signature. This Agreement may be executed in one
            or more counterparts, and by the different parties hereto in separate counterparts, each of which
            when executed will be deemed to be an original but all of which taken together will constitute
            one and the same agreement. Delivery of an executed counterpart of a signature page to this
            Agreement by telecopy or by electronic delivery in Adobe Portable Document Format or other
            electronic format based on common standards will be effective as delivery of a manually
            executed counterpart of this Agreement.



                                                             85
           Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 102INDEX
                                                                       of 152NO. 651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                           RECEIVED NYSCEF: 03/26/2019




                    The Parties hereby execute this Agreement as of the date first above written.
                                                         McKinley 2014 acquisition llc

                                                         By:                        an
                                                               John Lee
                                                               Vice President




                                      Signature Page to Asset Purchase Agreement
             Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 103 INDEX
                                                                          of 152NO.                           651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                             RECEIVED NYSCEF: 03/26/2019




                    The: Parties hereby, execute this Agreement as of the date first above written.

                                                          THOMAS & BETTS CORPORATION

                                                                                            •s\
                                                          By;     i              K
                                                                Charles L. Treadway
                                                                President and CEO
                                                                                                                          :

                                                                                                                      ;i
                                                          THOMAS & BETTS INTERNATIONAL, LLC                           M:


                                                          By;     f
                                                                Charles: L. Treadway
                                                                President



                                                                                                                     i




                                                                                                                     !i;


                                                                                                                     :
                                                                                                                          :
                                                                                                                     :i
                                                                                                                     i :




                                                                                                                     :
                                                                                                                     :




                                                                                                                     !:




                                                                                                                     ?;
                                                                                                                          :

                                                                                                                     l\
                                      Signature Page to Asset Purchase Agreement

                                                                                                                     \\
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 104INDEX
                                                                          of 152NO. 651762/2019
FILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
■NYSCEF DOC. NO.   3                                                                             RECEIVED NYSCEF: 03/26/2019




                                                          Schedule 1.2
                                                      Excluded Liability E

                   1. For the purpose of this Schedule 1.2, the following terms have the meanings set forth
                      below:

                          a. “Agreement” means that certain Asset Purchase Agreement, dated June 26,2014,
                             by and among Buyer, Seller 1 and the other parties thereto.

                          b. “Business” means the business of designing, manufacturing, marketing, selling
                             and distributing under the “MEYER” trademark engineered steel structures used
                             in electricity transmission and distribution.

                          c. “Business Day” means any day other than (a) a Saturday or Sunday or (b) a day
                             on which banking institutions located in New York, New York are permitted or
                             required by law to remain closed.

                          d. “Buyer” means McKinley 2014 Acquisition LLC, a Delaware limited liability
                             company.

                          e. “Closing” means the closing of the transactions contemplated by the Agreement.

                          f. “Closing Date” means the earl ier of (a) the first Monday or (b) the first Business
                             Day of a calendar month to occur on or after the third Business Day after the first
                             date on which the conditions to the obligations of the parties to the Agreement to
                             consummate the transactions contemplated by the Agreement (excluding the
                             delivery of any documents to be delivered at the Closing by any of the parties to
                             the Agreement, it being understood that the occurrence of the Closing shall
                             remain subject to the delivery of such documents) have been satisfied or waived.

                          g. “End User” means, for any purchase order, the party to whom Seller 1 will deliver
                             the Replacement Product subject to such purchase order.

                          h. “Excluded Liability E” means the replacement of galvanized structure arms
                             incorporating arm brackets formed from 1 'A inch-thick plate steel that were
                             manufactured at the Steele, Alabama facility of the Business from March 1,2005
                             to May 31,2013, including such arm brackets that were sold to Electric
                             Transmission Texas, LLC.

                          i.   “Party” means a party to the Agreement.

                         j.    “Replacement Product’ means galvanized structure arms incorporating arm
                               brackets formed from 1 'A inch-thick plate steel.

                         k. “Seller 1” means Thomas & Betts Corporation, a Tennessee corporation.

                         l.    “Seller Products” means all products and service offerings of Seller 1 relating to
                               the Business.

                                                                 l
                   Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 105INDEX
                                                                               of 152NO.                              651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05;23 PMl
NYSCEF' DOGV -NO;:'1 3 1 • v   '           .                                                       RECEIVED NYSCEF:- 03/26/'2019




                               m. “Special Indemnification Matter” means any breach of an express product
                                  warranty made in respect of any product, good, component or other item
                                  manufactured and sold by Seller 1 prior to the Closing Date, except that “Special
                                  Indemnification Mattel-” does not include matters included in Excluded Liability
                                  E.

                               n. “Specification” means the End User’s original specifications for the Replacement
                                  Products in effect as of the Closing Date, as are identified in a purchase order.

                     2. Buyer agrees to supply Replacement Products in accordance with the terms of this
                        Schedule 1.2 and any purchase order placed by Seller 1. Buyer shall use commercially
                        reasonable efforts to complete the full and timely provision of the Replacement Products
                        to Seller 1 or its designee in accordance with Seller l ’s purchase order.

                     3. Seller 1 may at any time submit purchase orders for the supply of the Replacement
                        Products. No purchase order shall become effective unless Buyer provides prior written
                        acceptance, which shall not be unreasonably conditioned, delayed or withheld. If Buyer
                        fails to provide Seller 1 prior written acceptance within two Business Days, such
                        purchase order shall be deemed accepted.

                     4. The price charged by Buyer to Seller 1 for the Replacement Product shall be limited to
                        (A) Buyer’s cost of manufacturing replacement arm brackets, calculated in accordance
                        with the methodology set forth in Annex A to this Schedule 1.2. and (B) the actual
                        amount reimbursed by Buyer to customers for reasonable labor and equipment costs
                        incurred to install the Replacement Product, determined on a basis consistent with Seller
                        l’s past practice for determining the amounts of such reimbursements and subject to
                        Seller l’s prior consent, not to be unreasonably conditioned, delayed or withheld.

                     5. For any Replacement Product delivered pursuant to a purchase order, Buyer will grant
                        Seller 1 the same warranty and other terms and conditions of sales that Seller 1
                        previously granted to the End User for the Seller Product that is replaced by the
                        Replacement Product, and such warranty and other terms and conditions shall be fully
                        assignable and transferable by Seller 1 to the End User without approval of Buyer. In the
                        event that the End User makes a claim against Seller 1 for a non-conforming
                        Replacement Product, Seller l will be entitled to rely upon the warranty granted to Seller
                        1 according to the preceding sentence. To the extent not inconsistent with such warranty,
                        (A) if any Replacement Product is found by Seller 1 or the End User not to function as
                        warranted during the warranty period, Buyer will repair or replace the Replacement
                        Product with equivalent conforming Replacement Product at Buyer’s cost and expense
                        and (B) any replacement Replacement Product will conform to the Specification and will
                        be equivalent to the original Replacement Product in all material respects. Buyer will
                        provide warranty services to Seller 1 or its assignees consistent with Buyer’s then-current
                        standard practices and response times.

                     6. Buyer shall not, directly or indirectly, (A) inform any customer of the Business of Seller
                        1 ’s obligations or Buyer’s rights under Excluded Liability E or the Special
                        Indemnification Matter, or (B) intentionally induce or encourage any customer to (x)

                                                                   2
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 106INDEX
                                                                           of 152NO. 651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
■NYSCEF DOC. NO.   3                                                                           RECEIVED NYSCEF: 03/26/2019




                       demand replacement of arm brackets formed from 1 'A inch-thick plate steel that were
                       manufactured at the Steele, Alabama facility of the Business from March 1, 2005 to May
                       31, 2013 or (y) make claims under any product warranty provided by Seller 1 before the
                       Closing. The preceding sentence does not limit Buyer’s right to communicate in the
                       ordinary course of business with customers regarding warranty rights and warranty
                       claims.

                   7. Each of Seller 1 and Buyer shall designate a point of contact who shall be responsible for
                      the implementation of this Schedule 1.2, including attempted informal resolution of any
                      issues that may arise during the performance of any of the Parties’ respective obligations
                      hereunder. The initial point of contact designated by Seller 1 shall be Stan Locke, and
                      the initial point of contact designated by Buyer shall be Aubrey Jackson (collectively, the
                      “Contact Managers”). Each of Seller 1 and Buyer may change its Contact Manager by
                      written notice to the other Party. In the event of a dispute or disagreement between the
                      Parties concerning any matters under this Schedule 1.2, the Contact Manager of Seller 1
                      or Buyer, as applicable, shall provide a written notice to the Contact Manager of the other
                      Party describing, in reasonable detail, the substance of such dispute or disagreement
                      (“Dispute Notice”). The Contact Managers shall meet, confer and attempt to resolve the
                      dispute or disagreement within a period of 10 Business Days following delivery of such
                      Dispute Notice. If the Contact Managers are unable to resolve such dispute or
                      disagreement, the dispute shall be referred to two senior executives (who are corporate
                      officers) of the Parties who do not have direct responsibility for administration of this
                      Schedule 1.2, who shall consult and attempt to resolve the dispute or disagreement no ;
                      later than 15 Business Days following delivery of the Dispute Notice.
                         /
                                                                                                                             I




                                                               3
           Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 107INDEX
                                                                       of 152NO.           651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOG. NO: 3                                                . .-KtlCk'iVKD. NiCijOE-f-:- 'U J/.ze/-zuiy


                                                                                                           i



                                                                                                           l

                                      Annex A to Schedule 1.2
                                             Attached.

                                                                                                           !

                                                                                                           r
                                                                                                           !



                                                                                                           !
                                                                                                           !




                                                                                                           ;
                                                                                                           !




                                                                                                       t




                                                                                                               !


                                                                                                               i
                                                                                                               i
                                                                                                               !
                                                                                                               i




                                                                                                               i

                                                                                                               i




                                                                                                               i




                                             4
                                                                                                               5




                                                                                                               i
           Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 108INDEX
                                                                       of 152NO. 651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                 RECEIVED NYSCEF: 03/26/2019




                            I

                                             I

                                                                 1

                                 1
                                I
                    Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 109 INDEX
                                                                                 of 152NO. 651762/2019
FILED; NEW YORK COUNTY CLERK 03/26/2019 05;23 PM)
NYSCEF--DOC-. NO::'3- *•-“       .......   *.i   i: .•
                                                                                 ;   ... RECEIVED’ NYSCEF': 03/26/20,19




                                                                                                                    ;

                                                             Schedule 1.5
                                                         Accounting Principles

                                                               Attached.




                                                                                                                    i
                                                                                                                    i




                                                                                                                    !
                                                                                                                    ;



                                                                                                                            1




                ■                                                    !
                                                                                                                        i

                                                                                                                     I
                       Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 110 of 152
<y\    CT\
qH     «—I
O      O
(N     CM

       lO
ID     CM
t.
rjH    m
in     o

       |X4
                             i*                                                                                                                                                                      S   •BS-           ;B-

                                                                                                s
                                                                                                                                                                 IIP.45®1!!! ■ I
©      w
                                                                                   a
f ^                          I                                                                                                   mSIi
                                                as SStillKS
       w
>&     >H
                             |# SC                                                                                                                           I
H
Q
S
w
       S
       Q
       W
       >
                             sit.                                                          :;
                                                                                                                                     m                                                                          r I IS®
       M
       w
                             §:                                                                       f*
       U
       w                         :i                                                                                                                                                                                                                               i
                             *                                                                                                                 &                                                                                                                  3
                        f*
                             Si

                             tip                            5 si IMltai.
                                                                                   la
                                                                                                             m it I faptssiiisiPS                                                                                                                             Sfi
                             M pi               Iffiiilllfr                                                                    in        .!>                                                                                       8B              llil
                             Vi
                             iI'ft                   I           ' I                                     i
                                                                                                                                     I                           ■«»*                                i     i                                                  B         S
                                                                                                                                               *
                             m                                                                                                           > I


                             m wiiiw S !w m i esgmmwmm ill!
                                                                                                                                                                                                                                                                  s


                                                ■tec IS ■ If
                        7

                        I*s«
                             M
                                                                                                      .i     .   •«    i
                                                                                                                                         At 4,1 T'JS?1’
                                                                                                                                                                 ailllisiit mml                                 •   <» 1                           '» !
                                                                                                                                               i.i
                             &                                                                                                                 ir,                                                                                                                8
                                                                                   ;                                                                                                                                                                              %
                                                                                                                                               3
                             *■
                                                                                       r        • i2 ■•! > ••• >            ■;                          A' •'    Z   i'   K lj   /      >•*                     . ... :V           '.«•   •    I


                                      4
                                                                 •   /   )    ■:

                                                                                                                                                                                                                                                                  >• -
                                                                                                                                               f,                                                                                                                 I         x—1


 fa                                                                                                                                            \                                                                                                                  1
ro
CN
                                                  I   ‘I-   1
                                                                                                                                 I   Ill                         i
                                                                                                                                                                     S’'*'-'                                                                           -i
                                                                                                                                                                                                                                                                  g
  ••                                                                                                                                           :«
in                      f                                                                                                                                                                                                                                         £
O
                                                                                                                                                                                                                                                                  «
(Ft
                                      ■I •' *   ;« *• -v :• ■•■;• >          «*        /        •..• v       t   i     i    f        :; »
                                                                                                                                               <!:o:'
                                                                                                                                                         I                                                                    ;•
                                                                                                                                                                                                                                                                  t     I
iH                                i                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                  ■1
O                                                                                                                           i                  /:•
CN                                                                                                                                             iV                                                                                                                 t
VO
                                                  i   :*    .(       ♦
                                                                                                             pi rs;                      sr
                                                                                                                                               £
                                                                                                                                                                             I   ■**   •*                       r •                x*     f-   ■   t      •
                                                                                                                                                                                                                                                                  'il

CN                                                                                                                          ?                  5



                                                                 w
m                                                                                                                                              l                                                                                                                  i
o
                        WWWm        mi
                                                                                                                                               wBmm
                                                                                                                                                                                                                      v.::
                                                                                                                                                                                                                                   W II
                                                                                                                                                                                                M




                                  P
 Oh
 w
                        "K^5a8      ill
                        58 si« IMS mm
                                                                                           S@9
                                                                                                ■.sc ri
                                                                                                                                                                                                                                   B                              V;

                                                                                                                                                                                                                                                                  t
 a                                                                                                                                             §                                                                                                                  %
 u                                                                                                                                                                                                                                                                a
                                                                                                                                               i                                                                                                                  $
                                                                                                S
 g                                                                                                                                              ■\




 o
 u           in              t ille
                                      III     II i
                                              11
                                               I                                                s •
                                                                                                                                               mIi -i f:                                      i' L
                                                                                                                                                                                                                                               ii
                                                                                                                                                                                                                                                              If 1
                                                                                                                                                                                                                                                                  a.
                                                                                                                                               s
                                                                                           •M                         ■V!
             ■ri
                               Ill H !il |!.4                                                                                                                                                                                             B.           II
                                                                                                                                                                 IliiiffliiiBi
                                                                 u                                  (j
             4     ;           it       lie 1 Ml 1'B-                                                                                                   IS                                                                         III
 Pi
 o     n
             ”8
             €v>             a
                                            iiiil                                  iI                                            b
                                                                                                                                         ?
                                                                                                                                                                                                                                          II i-1

 & o
 H s
       u
 ••    o
       Q
 P     fr|
 W     H
 P     O
 H w>H
 fa S
                           Case
IFILED-: - NEW—YQR-K—GQUNT-Y-   1:19-cv-07829-PAE
                              CLER-K-Q3               Document
                                         /2 6 /-2 Q-19-Q5        1-1 Filed 08/20/19 Page 111 of 152
                                                          :-2-3 PM1-----                                                                                       INDEX NO. 651762/2019
IYSCEF DOC. NO. 3                                                                                                                                        RECEIVED NYSCEF: 03/26/2019



                         Motes:
                  1..    Canadian;A/R is an Exclu ded Asset
                  2.     Buyefassumes USD 1 'million of warranty accrual
                  3..    RelatestqGBT ;Exteh'ded .warranty
  !
                 .4..    Relates.to ttquidarted’damagesKforiGBf to'be retained By Sellerl
                  S:     Related to Lancaster



                                                                                       ■Accounting, Polices

             .■inventory.
                                                                                                           •1


                  o Majority of the Business'! .inveritorySis mainiainedi.atactual cost, InelUdbgdtliplate rnateria't pti rchased forjobs.
                  «•' the only ^ffiption tO inventofy yaJuatipns at actyalcQrt.are ndh-platei jtemsisiJeh M.Bd'ftSj 'ladder.cfipsand rebar- which are valued at standard Cost
                          d Standard ya.luesia're set.an'nuaily;Basea oft market'prices
                  o      Amaterial bufdenjls added tova II inventoryTficetvedfwhefher'rerorded'^stajdardjoxiar^ljilojetttfbt^^
                         handlingcfasts.
                  o      plate steel for towers, base plate: pr/pther. unique requirements: Inventory is puithasedspecrficallyfor eachjob requirementand malntainedat
                         actual cost:,
                    «    Worlcinpfbfiterat
                             o MateriatsaretransferredtothejpbonceprqdyCtipn.tiegins
                             o Production hours are tracked to tWeiproject and additipnai iabdr arKj.Oyerheadcdsts afeapplied to: each job release,
                             o Galvanizing posts or Coste ;asva result of iother outside processeS woiild specifically be applied to tbejob-at actual costs
                             p fjj^OTmpjetidhofthdJp                    a recaptured at the’job release level and maihtarnednn Inventory. Unjdl shipment
                  ;®     'Detailed inventory fepprtirigj is maintained and reconciled to the ledger monthly/.

              ■Inventory reserves

                    *    InvehtbrylreServesfor slow rni^ngordbsql^eiit^;are-iJrpdated:£)n:a quarterly basis.
 • -r               o.   Opon the.rtem|zed inventory listing being reyiewed by: matehals man^eriient; e.ngineering;and lotaLptant-man^gemerrt/ia'aetailgd reserve
                         recOrrfmendatiph, by plant, is provided td DivisioKmanagement
                         5orne nor>jplate items, with.explrafion.datesjfiie. paint):are;dispos-edpf'suchdates

              Accounts Recewabie Reserves


                                                                                                 2
           Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 112INDEX
                                                                       of 152NO.   651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                 RECEIVED NYSCEF: 03/26/2019




   /



                    I


                                                     E




                                            I
             Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 113 INDEX
                                                                          of 152NO.                          651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3             ..............                                              RECEIVED NYSCEF: ' 63726/20119
                                                                                                                      I
                                                                                                                      i
                                                                                                                      i-
                                                                                                                      i
                                                                                                                      ■:

                                                                                                                      :

                                                      Schedule S.lfh)
                                               Designated Contract Consents                                           !

              °     Contract dated May 4, 2010, by and between CenterPoint Energy Houston Electric LLC
                    and Thomas & Betts Corporation
                                                                                                                      i
              o     Value Contract dated January 1, 2012, by and between Dominion Virginia Power and
                    Thomas & Betts
                                                                                                                      i
              o     Strategic Business Alliance Agreement dated October 2, 2002, by and between Idaho
                    Power Company and Thomas & Betts Corporation- Steel Structures Division

              °     Steel Pole Structures Consolidated Supply Contract, LG &E #870148/KU# 537825 dated
                    December 1, 2012 by and between Louisville Gas & Electric Company and Thomas &
                    Betts Corporation

              °     Letter Re. PO #00579728 - Addendum dated February 4, 2014 from Thomas & Betts ■                   i
                    Corporation to PPL Service Corporation                                                            !i

              o     Major Supply Agreement dated November 25, 2013, by and between Northern States
                    Power Company , d/b/a Xcel Energy and Thomas & Betts Corporation

              °     Strategic Sourcing Agreement dated April 1, 2013 by and between Oklahoma Gas and
                    Electric Company and Thomas & Betts Corporation

              o     Master Material Contract dated January 1, 2008, by and between Progress Energy Service
                    Company and Thomas & Betts Corporation

              ©     Blanket Major Supply Agreement dated March 18, 2011 by and between Xcel Energy
                    Services and Thomas & Betts Corporation




\-
                Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 114INDEX
                                                                            of 152NO. 651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05;23 PMl
■ NYSCEF DOC. NO.   3                                                                            RECEIVED NYSCEF: 03/26/2019




                                                          Schedule 6.1A
                                                 Special Indemnification Matter

                    1. Seller 1 ’s indemnification obligations with respect to the Special Indemnification Matter
                       pursuant to Section 6.1(d) shall survive until (and including) the sixth anniversary of the
                       Closing Date.

                    2. Seller 1 shall not be liable for any Damages under Section 6.1(d). unless and until the
                       aggregate amount of all Damages to which the Buyer Parties have become entitled to
                       recover under Section 6.1(d) exceeds $ 1,000,000, whereafter the Buyer Parties shall be
                       entitled, subject to Article VI. to recover Damages from Seller 1 in excess thereof as
                       follows:

                               a. sixty percent (60%) of aggregate Damages under Section 6.1(d) greater than
                                  $1,000,000 and less than $25,000,000; and

                               b. one hundred percent (100%) of aggregate Damages under Section 6.1(d)
                                  greater than or equal to $25,000,000 and less than or equal to $50,000,000;

                        provided, however, that the aggregate amount of Damages subject to indemnification
                        under Section 6.1(d) in accordance with the limitations set forth in this Schedule 6.1 A
                        shall not exceed $50,000,000.

                    3. In respect of the Special Indemnification Matter, Buyer shall use commercially
                       reasonable efforts to resolve all claims for breach of an express product warranty in a
                       commercially reasonable manner and shall use commercially reasonable efforts to notify
                       Seller 1 reasonably promptly, and in any event not more than 30 days after becoming
                       aware of any claim for breach of an express product warranty or, if earlier, upon the
                       assertion of any such claim by delivering a Special Indemnification Matter Notice with
                       respect thereto. No delay on the part of Buyer in notifying Seller 1 shall relieve Seller 1
                       from any obligation hereunder unless (and then solely to the extent) Seller 1 is thereby
                       prejudiced. Following such time as the aggregate amount of Damages suffered or
                       incurred by Buyer Parties in respect of the Special Indemnification Matter equals or
                       exceeds $25,000,000 and does not exceed $50,000,000, in addition to the obligations set
                       forth in the immediately preceding sentence, Buyer thereafter shall (a) reasonably
                       cooperate with and take into consideration the reasonable suggestions of Seller 1 when
                       developing and executing on a resolution plan for any such breaches of product warranty,
                       (b) keep Seller 1 reasonably informed in respect thereof, and (c) not resolve any such
                       claims without the consent of Seller 1, not to be unreasonably conditioned, withheld or
                       delayed; provided, that if Seller 1 has not delivered a written objection within the 30-day
                       period following the date of delivery by Buyer of a proposed resolution plan, Seller 1
                       shall be deemed to have consented to the proposed resolution plan, or, if Seller 1 timely
                       objects to Buyer’s proposed resolution plan, then Buyer and Seller 1 shall in good faith
                     • modify such plan until it is mutually acceptable to Buyer and Seller 1, with the
                       underlying intention of the parties being to resolve the product warranty claim in a
                       commercially reasonable manner. This Schedule 6.1 A rather than Section 6.3(a) shall
                       govern with respect to the Special Indemnification Matter.
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 115 INDEX
                                                                           of 152NO.                               651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05;23 PMl
                      .   I
NYS'CEF'^BOCy NO. 3                                                                .n .. . :-wi
                                                                                                  RECEIVED NYSCEFr' 03/2'6/20;l9




                4. Each of Seller 1 and Buyer shall designate a point of contact who shall be responsible for
                   the implementation of this Schedule 6.1 A. including attempted informal resolution of any
                   issues that may arise during the performance of any of the Parties’ respective obligations
                   hereunder. The initial point of contact designated by Seller 1 shall be Stan Locke, and
                   the initial point of contact designated by Buyer shall be Aubrey Jackson (collectively, the
                   “Contact Managers”). Each of Seller 1 and Buyer may change its Contact Manager by
                   written notice to the other Party. In the event of a dispute or disagreement between the
                   Parties concerning any matters under this Schedule 6.1 A. the Contact Manager of Seller 1
                   or Buyer, as applicable, shall provide a written notice to the Contact Manager of the other
                   Party describing, in reasonable detail, the substance of such dispute or disagreement
                   ('“Dispute Notice”'). The Contact Managers shall meet, confer and attempt to resolve the
                   dispute or disagreement within a period of 10 Business Days following delivery of such
                   Dispute Notice. If the Contact Managers are unable to resolve such dispute or
                   disagreement, the dispute shall be referred to two senior executives (who are corporate
                   officers) of the Parties who do not have direct responsibility for administration of this
                   Schedule 6.1 A. who shall consult and attempt to resolve the dispute or disagreement no
                   later than 15 Business Days following delivery of the Dispute Notice.




                                                                                                                             !




                                                            2
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 116INDEX
                                                                          of 152NO.                              651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
.NYSCEF DOC. NO. 3                                                                           RECEIVED NYSCEF: 03/26/2019




                                                    Schedule 6.1B
                                         Pre-Closing Environmental Liabilities

                 1. Seller 1 !s indemnification obligations with respect to Pre-Closing Environmental
                    Liabilities pursuant to Section 6.1(e) shall survive until (and including) the 20th
                    anniversary of the Closing Date.

                 2. Seller 1 shall not be liable for any Damages under Section 6.1(c) with respect to
                    Lancaster Corrective Action Obligations unless and only to the extent that such Damages
                    exceed the lesser of (A) Seller 1's accrued liability as of June 30, 2014 for probable
                    environmental remediation costs at Seller l’s Lancaster, South Carolina facility and (B)
                    $1,800,000.

                 3. Seller 1 shall not be liable for any Damages under Section 6.1(e) with respect to Pre-
                    Closing Environmental Liabilities (excluding Lancaster Corrective Action Obligations)
                    unless and until such Damages accruing from any claims for each separate Environmental
                    Condition or occurrence, or series of related Environmental Conditions or occurrences,
                    exceed $250,000.

                 4. Seller 1 shall not be liable for any Damages under Section 6.1 ('el with respect to Pre-
                    Closing Environmental Liabilities (including the Lancaster Corrective Action
                    Obligations) or any Damages under Section 6.1 (el with respect to any breach of the
                    representations and warranties in Section 2.17(11 to the extent that the aggregate amount
                    of all Damages to which the Buyer Parties have become entitled to recover from Seller 1
                    under Section 6.1 (el (exclusive of Damages paid by the Environmental Insurance Policy)
                    exceed $50,000,000.

                 5. Buyer will purchase (with premium fully paid as of Closing) one or more Pollution and
                    Remediation Legal Liability insurance policies covering Preexisting Environmental
                    Conditions and certain Non-Owned Disposal Sites on substantially the terms set forth in
                    the forms of policies attached to the Agreement as Exhibit G. subject to reasonable
                    exclusions and endorsements, including a waiver of subrogation, to be effective as of the
                    Closing, naming Buyer as the Named Insured and Seller 1 and its Affiliates as set forth in
                    Exhibit G as Additional Insureds and including an endorsement listing this Agreement as
                    an insured contract (collectively, the “Environmental Insurance Policy”), except that if
                    Buyer obtains a Pollution and Remediation Legal Liability insurance policy (the
                    “Superseding Environmental Insurance Policy”) that provides insurance coverage for
                    Environmental Liabilities arising from or related to Seller 1 ’s Lancaster, South Carolina
                    facility and provides insurance coverage for Environmental Liabilities arising from or
                    related to Seller l’s existing Hager City, Wisconsin, Houston, Texas, and Steele,
                    Alabama facilities that are no less favorable in any respect to the insured parties
                    thereunder than the Environmental Insurance Policy, then the Superseding Environmental
                    Insurance Policy shall be deemed to be the Environmental Insurance Policy for the
                    purposes hereof except for the definition of “Adjusted Purchase Price.” In addition,
                    Buyer may (but shall not be obligated to) purchase one or more Pollution and
                    Remediation Legal Liability insurance policies covering new Environmental Conditions
                    on such terms as acceptable to Buyer (collectively, the “New Conditions Policy”). If

                                                             1
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 117 INDEX
                                                                           of 152NO.                                651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05;23 PMl
                                                              i. .
NYSCEF DOC; 'NO. -3                                                               i
                                                                                               RECEIVED'NYSCEF: 03/26/20(19
                                                                                                                             !




                      Buyer purchases such New Conditions Policy, (1) Seller 1 and its Affiliates as set forth in
                      Exhibit G shall be Additional Insureds as to any quantity of Materials of Environmental                !
                      Concern contributed to a Preexisting Environmental Condition from a Release continuing
                      after Closing from any tank, equipment, pipe, structure or other unit being operated or
                      used by the Business until and including the 45th day following the Closing Date to the
                      extent that such matters are covered under the New Conditions Policy, and (2) such New
                      Conditions Policy shall include an endorsement listing this Agreement as an insured
                      contract. (As used in this Item 5. any capitalized terms not otherwise defined in the
                      Agreement shall have the meanings set forth in the Environmental Insurance Policy.) To
                      the extent that any claim by a Buyer Party for indemnification under Section 6.1
                      constitutes, in whole in part, an Environmental Insurance Covered Claim, the rights of
                      Buyer and any Buyer Party to indemnification under Section 6.1 shall be subject to the
                      following additional terms and conditions:

                         (a) Buyer shall timely make all claims and other notices to the insurer required under
                             the Environmental Insurance Policy. Buyer shall provide to Seller 1 a copy of
                             any such notice made to the insurer and copies of any other material
                             correspondence or documents concerning any claims under the Environmental
                             Insurance Policy and, with respect to claims relating to Preexisting Environmental
                             Conditions, Buyer, to the extent practicable, shall provide Seller 1 a reasonable
                             opportunity to review and consent (which consent shall not be unreasonably
                             vvithheld, delayed or conditioned) to any claims notice or documents which may
                             materially affect the Insurer’s approval of coverage under the Environmental
                             Insurance Policy (collectively, “Key Claims Documents”), prior to submitting to
                             the insurer; provided that no delay on the part of Buyer to provide a copy of such
                             notice or Key Claims Document to Seller 1 shall relieve Seller 1 from any
                             obligations hereunder unless (and then, solely to the extent) Seller 1 is thereby
                             prejudiced, and provided, further, that if Buyer determines that, in order to avoid
                             the loss of any rights under the Environmental Insurance Policy, Buyer must
                             submit such notice or Key Claims Document to the insurer before receiving Seller
                             1 ’s consent, Buyer shall be permitted to make such submission as long as Buyer
                             subsequently considers in good faith and reflects Seller l’s comments in the
                             submission of a revised notice or Key Claims Document to the extent appropriate.
                             Buyer and Seller 1 shall reasonably confer and coordinate concerning the pursuit                !
                             of any claims under the Environmental Insurance Policy.

                         (b) Buyer shall comply with the covenants and requirements of the Environmental
                             Insurance Policy (including requirements with respect to cooperation,
                             requirements for approval of settlements, rights of access and inspection, and
                             access to information). Buyer shall not take any action that would cause
                             cancellation of the Environmental Insurance Policy or any exclusion from or
                             denial of coverage as to a claim that would otherwise be an Environmental
                             Insurance Covered Claim.

                         (c) With respect to any Damages or Claims which qualify as an Environmental
                             Insurance Covered Claim, Buyer shall first notify the insurer and use
                             commercially reasonable efforts to obtain coverage for such Damages or Claims

                                                               2
             Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 118INDEX
                                                                         of 152NO.                             651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                         RECEIVED NYSCEF: 03/26/2019




                          from the insurer under the Environmental Insurance Policy before commencing
                          any indemnification claim against Seller 1 under Section 6.1. As used in this
                          paragraph (3), “commercially reasonable efforts” shall not require the
                          commencement of litigation proceedings.

                       (d) With respect to any Damages or Claims which qualify as an Environmental
                           Insurance Covered Claim and would otherwise be indemnifiable under Section
                           6.1 subject to the other limitations in Article VI. Seller 1 ’s indemnification
                           obligations under Section 6.1 with respect to any such Environmental Insurance
                           Covered Claim shall be limited to:

                              i. the portion of Damages in excess of the maximum coverage limits or sub­
                                 limits applicable to such Environmental Insurance Covered Claim; and

                              ii. those Damages and Claims for which, after Buyer’s exercise of
                                  commercially reasonable efforts, coverage is denied or determined to be
                                  unavailable for a reason other than failure by Buyer to comply with its
                                  obligations under Subsections (a) through (c) of this Item 5.

                      (e) To the extent that the insurer provides coverage under the Environmental
                          Insurance Policy for any Environmental Insurance Covered Claim, Buyer shall be
                          responsible for any deductible or self-insured retention under the Environmental
                          Insurance Policy applicable to such Environmental Insurance Covered Claim and
                          any such deductible or self-insured retention shall not constitute Damages. If
                          coverage is denied or determined to be unavailable for a reason other than failure
                          by Buyer to comply with its obligations under subsections (a) through (c) of this
                          Item 5. Seller l’s indemnification obligations shall not be affected by any such
                          deductible or self-insured retention under the Environmental Insurance Policy, but
                          shall be subject to the applicable limitations set forth in Section 6.5.

                      (f) Nothing in this Agreement, including these provisions relating to the
                          Environmental Insurance Policy or any acceptance of coverage under any
                          Environmental Insurance Policy, shall constitute or be interpreted as an
                          assumption by Buyer of any Environmental Liabilities which are Excluded
                          Liabilities.

               6. The provisions of Items 7 through 18 below shall govern Sellers’ and Buyer’s
                  investigation and remediation obligations relating to Environmental Liabilities for
                  Remedial Actions.

               7. Lead Party for Environmental Insurance Covered Claims and Other Preexisting
                  Environmental Conditions.

                      (a) Buyer shall be the Lead Party for any Remedial Actions that constitute an
                          Environmental Insurance Covered Claim; provided, however, that, to the extent
                          contemplated by the Environmental Insurance Policy, the insurer shall have the
                          right under the Environmental Insurance Policy to assume the role of the Lead
                          Party hereunder.

                                                           3
                 Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 119 INDEX
                                                                              of 152NO.                              651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF--d6C'.v NO'. 3'                                                                         • RECEIVED NYSCEF': 03/26/20p9

                                                                                                                              i
                                                                                                                              !

                                                                                                                              }




                         (b) Seller 1 shall have the option, in its sole discretion, to assume the Lead Party role
                             and control performance of all Remedial Actions Required by Law for all
                             Preexisting Environmental Conditions that are subject to Seller l’s
                             indemnification obligations under Section 6.1 that (A) do not qualify as an
                             Environmental Insurance Covered Claim, or (B) with respect to which coverage
                             under the Environmental Insurance Policy is denied or determined to be
                             unavailable for a reason other than failure by Buyer to comply with its obligations
                             under Subsections (a) through (c) of Item 5 of this Schedule 6. IB.

                  8. Where Seller 1 is the Lead Party, Seller 1 shall have the right, after reasonably consulting
                     with Buyer, to select and utilize and, where Buyer is the Lead Party, Buyer shall utilize to
                     the maximum extent allowable under applicable Environmental Laws, institutional and
                     engineering controls approved or acceptable to the Governmental Entities having
                     jurisdiction under applicable Environmental Law, subject to the limitations set forth in
                     Item 11 of this Schedule 6. IB.

                  9. With respect to any Environmental Condition for which Seiler 1 has indemnification
                     obligations under Article VI, Seller 1 shall only be obligated to conduct, or provide
                     indemnification for, Remedial Actions Required by Law that are conducted in the most
                     cost-effective manner acceptable to or approved by the applicable Governmental Entities,
                     considering technical feasibility, initial capital costs, the present discounted value of
                     anticipated future monitoring, operation and maintenance costs, and any costs associated
                     with disruption of operations at the affected property and other relevant factors, but
                     without considering availability of indemnification under Article VI, to achieve the
                     Applicable Remediation Standards. The Parties agree to seek and implement, to the
                     extent acceptable to or approved by applicable Governmental Entities, use of the least
                     costly, technically feasible remedy that is reasonably expected to achieve compliance
                     with Applicable Remediation Standards.

                  10. If Seller 1 reasonably believes that the action of a Governmental Entity in imposing
                      Applicable Remediation Standards or in requiring particular Remedial Action methods is
                      contrary to Law or unreasonable under the circumstances, and Seller 1 determined in its
                      reasonable business judgment that the most cost-effective approach is to challenge such
                      action through appropriate regulatory and/or judicial processes, Seller 1 reserves the right
                      to undertake such challenge. Seller 1 shall have the right to control such legal or
                      regulatory challenge, and Buyer shall reasonably cooperate with Seller 1 with respect to
                      such challenge; provided, that (1) Seller 1 ’s obligation to indemnify Buyer shall extend to
                      and include the obligation to indemnify Buyer for Damages caused by Seller l’s decision
                      to exercise any such legal challenges, (2) during the pendency of such challenge, Seller 1
                      shall take such actions which are required by law under the circumstances and (3) Seller
                      1 shall solely bear all costs to undertake such legal challenge, and such costs shall not be
                      counted toward the cap set forth in Section 6.5fa¥7V

                  11. If such measures would reduce Damages otherwise subject to indemnification under
                      Section 6.1, Seller 1 shall have the right to propose and utilize and, when Buyer is the
                      Lead Party, Buyer shall utilize institutional (including deed restrictions) and engineering


                                                               4
             Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 120INDEX
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
                                                                         of 152NO.                                  651762/2019
NYSCEF DOC. NO. 3                                                                            RECEIVED NYSCEF: 03/26/2019




                    controls approved or acceptable to the Governmental Entities having jurisdiction under
                    applicable Environmental Law, subject to the following:

                       (a) Sel ler 1 shall have the right, subject to the approval of the applicable
                           Governmental Entity, to propose and utilize, and Buyer shall utilize institutional
                           controls, including restricting future use of the Transferred Real Property or the
                           Transferred Leased Property to industrial or commercial purposes, prohibiting
                           withdrawal of groundwater and restricting excavation or disturbance of certain
                           areas; provided that such institutional controls shall not unreasonably interfere
                           with the continued and anticipated future operation of the Business at the
                           Transferred Real Property or the Transferred Leased Property or the then-current
                           other industrial use of the Transferred Real Property that is consistent with the
                           types of industrial businesses conducted by Buyer or its Affiliates as of the
                           Closing Date and shall not subject Buyer to any Material Unreimbursed
                           Implementation Cost.

                       (b) Seller 1 shall have the right to utilize, subject to Buyer’s approval, which approval
                           shall not be unreasonably withheld, conditioned or delayed, and Buyer shall
                           utilize engineering controls on the Transferred Real Property or the Transferred
                           Leased Property; provided, that such additional engineering controls shall not
                           unreasonably interfere with the continued and anticipated future operation of the
                           Business at the Transferred Real Property or the Transferred Leased Property or
                           the then-current other industrial use of tire Transferred Real Property consistent
                           with the types of industrial businesses conducted by Buyer or its Affiliates as of
                           the Closing Date and shall not subject Buyer to any Material Unreimbursed
                           Implementation Cost.

                       (c) If Seller 1 elects to utilize engineering and/or institutional controls as provided in
                           this Item 11. Buyer agrees to cooperate in executing and recording any documents
                           that are necessary to establish and implement such institutional and engineering
                           controls.

                       (d) As provided in Section 4.5. the Parties will cooperate in transferring the Lancaster
                            RCRA Hazardous Waste Permit to Buyer; and Seller 1 shall not be obligated to
                            indemnify Buyer under Section 6.1 for any Damages relating to increased cost of
                            performing Remedial Actions to the extent that such Damages arise from failure
                            by Buyer to comply with such institutional and engineering control conditions in
                            the RCRA Hazardous Waste Permit in effect as of the Closing Date or from
                            Buyer's undertaking any action that disrupts physical conditions at the specific
                            solid waste management units identified in the RCRA Hazardous Waste Permit
                            resulting in any requirement to conduct further Remedial Action in such solid
                          . waste management units pursuant to the RCRA Hazardous Waste Pennit or
                            applicable Environmental Laws.

                12. In performing any Remedial Action on the Transferred Real Property or the Transferred
                    Leased Property, Seller 1 shall not interfere materially or unreasonably with Buyer’s
                    business operations at the Transferred Real Property or the Transferred Leased Property;

                                                             5
                    Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 121 INDEX
                                                                                 of 152NO.                                  651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
ny9cef; • DOC . - -NO .   -3                                                                ...   I
                                                                                                         RECE jVED- NYSCEF : 03/26/2019




                               and upon completion of the Remedial Actions, Seller 1 shall, to the extent reasonably
                               practicable, restore an affected area to substantially the same condition prior to                   i
                               performance of the Remedial Actions, subject to such institutional and engineering
                               controls as are provided for in Item 11 of this Schedule 6. IB.

                      13. If it is determined that an Environmental Condition that requires Remedial Action is the
                          result of a Buyer New Environmental Condition in combination with a Preexisting
                          Environmental Condition for which Seller has indemnification obligations under Section
                          6.1. liability for any Remedial Action shall be allocated equitably between Seller 1 and
                          Buyer based on consideration of the following factors:

                                  (a) the relative quantity, toxicity and area affected by the Materials of Environmental
                                      Concern for which the respective Parties are responsible;

                                  (b) the degree to which the Materials of Environmental Concern for which a Party is
                                      responsible affects the selection of the remedy, the cost of the remedy, and the
                                      period of time over which the remedy must be implemented; and

                                  (c) other relevant considerations.
                                                                                                                                          i

                      14. The Parties agree that the following presumptions will be used in determining whether an
                          Environmental Condition discovered on the Transferred Real Property or the Transferred
                          Leased Property' on or after the Closing Date is a Preexisting Environmental Condition or
                          a Buyer New Environmental Condition:

                                  (a) If the Environmental Condition involves a Material of Environmental Concern
                                      that was not used, generated or stored by Buyer, and is not a decomposition
                                      product of a substance used, generated, or stored by Buyer, it shall be presumed
                                      that the Environmental Condition is a Preexisting Environmental Condition.

                                  (b) If the Environmental Condition involves a Material of Environmental Concern
                                      that was used, generated or stored by Buyer, or is a decomposition product of a
                                      substance used, generated or stored by Buyer, and such Material of
                                      Environmental Concern was not used, generated or stored by Seller 1 (including
                                      any prior owner or predecessor) then, it shall be presumed that the Environmental
                                      Condition is a Buyer New Environmental Condition.

                                  (c) If the Environmental Condition involves a Material of Environmental Concern
                                      that was used, generated or stored by both Seller 1 and Buyer, or is a
                                      decomposition product of such a substance, but where an environmental
                                      assessment has not been conducted, then no presumptions shall be made.

                                  (d) Each presumption set forth in this subsection shall be a rebuttable presumption.
                                      Such presumption shall place the burden of going forward and the burden of
                                      persuasion upon the party against whom the presumption applies. The
                                      presumption may be overcome by a preponderance of the evidence to the
                                      contrary.


                                                                       6
             Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 122INDEX
                                                                         of 152NO.                              651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                          RECEIVED NYSCEF: 03/26/2019




                15. Communication and Control

                      (a) The Party that has the right to assume control of a response to an Environmental
                          Liability shall be designated as the “Lead Party” for purposes of such
                          Environmental Liability.

                      (b) Lead Party responsibility with respect to control of, direction and implementation
                          of any Remedial Action, defense or other response relating to any Preexisting
                          Environmental Condition shall be allocated as set forth in Item 7 of this Schedule
                          6.IB.

                      (c) Buyer shall be the Lead Party and have the right to assume control of, direct and
                          implement any Remedial Action, defense or other response relating to any Buyer
                          New Environmental Condition on, at or affecting the Transferred Real Property or
                          the Transferred Leased Property.

                      (d) If it is determined that an Environmental Condition on, at or affecting the
                          Transferred Real Property or the Transferred Leased Property is the result of a
                          Buyer New Environmental Condition in combination with a Preexisting
                          Environmental Condition, the Party with the greater proportionate responsibility
                          shall be the Lead Party and have the right to assume control of, direct and
                          implement any Remedial Action, defense or other response relating to such
                          Environmental Condition. Notwithstanding the foregoing, Seller 1 shall have the
                          option, at Seller 1 ’s sole discretion, to assume such control if Seller 1 has the
                          greater proportionate responsibility and Buyer shall be the Lead Party if Seller 1
                          does not assume such control.

                      (e) Within 30 days after receiving notice of a claim pursuant to Section 6.3. Buyer or
                          Seller 1, as appropriate, shall notify the other Party of its intent to act as Lead
                          Party.

                      (f) The Lead Party shall promptly commence the Remedial Actions Required by Law
                          and shall diligently pursue such Remedial Actions Required by Law in
                          compliance with applicable Environmental Laws.

                      (g) With respect to Remedial Actions relating to any Preexisting Environmental
                          Condition or Buyer New Environmental Condition, the Parties shall adhere to the
                          following procedures:

                              i. The Lead Party shall provide the non-Lead Party for review, comment and
                                 approval (not to be unreasonably withheld, conditioned or delayed) drafts
                                 of any proposed work plans, reports or other submissions that the Lead
                                 Party intends to implement, deliver or submit to a Governmental Entity
                                 prior to said submission or implementation. The non-Lead Party shall
                                 have 30 days or such shorter time as is reasonable to provide comments to
                                 the Lead Party regarding any such draft submissions. Such review shall
                                 be at the sole expense of the non-Lead Party. The Lead Party shall
                                 consider and respond to the non-Lead Party’s comments.

                                                           7
                Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 123 INDEX
                                                                             of 152NO.                            651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF'-DOCt NO-.---3   ' ■                             •   V-;-...'.-.. .
                                                                                         • •   RECEIVED' 'NVSCKF: 03/2 6/2 0,19


                                                                                                                            i




                               ii. The Lead Party shall promptly provide copies to the non-Lead Party of all
                                   written notices, final submissions, final work plans and final reports, and              !
                                   any other documents or communications to or from any Governmental
                                   Entity concerning the Remedial Action.

                              iii. The non-Lcad Party may, at its own expense, hire its own consultants,
                                   attorneys or other professionals to monitor the Remedial Action, including
                                   any field work, and the Lead Party shall provide the non-Lead Party with
                                   the results of all such field work. During the performance of the field
                                   work, the Lead Party shall afford the non-Lead Party the opportunity to
                                   collect split samples of any samples collected by the Lead Party or its
                                   representatives.

                              iv. The Lead Party shall provide the non-Lead Party with notice of any
                                  meetings with any Governmental Entity concerning the Remedial Action,
                                  and the non-Lead Party shall have the right to have its representatives or
                                  consultants attend such meeting at the sole expense of the non-Lead Party.

                               v. If the non-Lead Party is in possession of the site where Remedial Actions
                                  are being implemented, the Lead Party shall provide reasonable advance
                                  notice to and reasonably consult with the non-Lead Party concerning the
                                  scheduling and methods for implementing any Remedial Action with the
                                  objective of minimizing to the extent reasonably practicable interference
                                  with the non-Lead Party’s business operations at the site in question.

                              vi. The non-Lead Party agrees to refrain from any ex parte communications
                                  with any involved Governmental Entity or potential third party claimants
                                  regarding any Remedial Action being undertaken by the Lead Party or the
                                  Environmental Conditions giving rise to such Remedial Action, without
                                  notice to and the opportunity by the Lead Party to participate in such
                                  communication; provided, that the non-Lead Party may engage in a
                                  communication with an involved Governmental Entity without notice to
                                  the Lead Party if:

                                      1. The non-Lead Party is required by Law to make a notification to
                                         the Governmental Entity within a time period that does not
                                         practicably allow an opportunity to first notify the Lead Party;
                                         provided that the non-Lead Party shall notify the Lead Party as
                                         soon as practicable following the provision of such notice; or

                                      2. a Governmental Entity conducts an inspection or otherwise
                                         initiates a communication with the non-Lead Party; provided that
                                         the non-Lead Party shall notify the Lead Party as soon as
                                         practicable following such communication.

                              vii. In communications with any Governmental Entity or other Persons
                                   regarding any such Remedial Action or underlying Environmental


                                                               8
             Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 124INDEX
                                                                         of 152NO.                                651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                           RECEIVED NYSCEF: 03/26/2019




                                  Condition, the Indemnified Party or any representatives of the Indemnified
                                  Party shall not advocate or take any action that would hinder, render more
                                  difficult, or render more expensive the Remedial Action to be undertaken
                                  by the Indemnifying Party pursuant to such Party’s indemnification
                                  obligations under Section 6.1 or Section 6.2.

                16. Buyer shall cooperate with all reasonable requests of Seller 1, including providing
                    reasonable access to any property, employees, business and personal records, data and
                    non-privileged information necessary to enable Seller 1 to defend against any matter
                    subject to indemnification under Section 6.1.

                17. After the Closing, Sellers shall cooperate with all reasonable requests of Buyer, including
                    providing reasonable access to any properties, employees, business and personal records,
                    data and non-privileged information necessary to enable Buyer to defend against
                    Assumed Liabilities.

                18. Seller 1 shall not be obligated to indemnify Buyer under Section 6.1 for Damages relating
                    to the Remedial Actions Required by Law with respect to Preexisting Environmental
                    Conditions on the Transferred Real Property or the Transferred Leased Property if, but
                    only to the extent that, such Damages arise from Remedial Actions triggered by the
                    discovery of a previously unknown Preexisting Environmental Condition found as the
                    result of invasive testing and sampling of environmental media on the Transferred Real
                    Property, or the Transferred Leased Property voluntarily undertaken by Buyer or at .
                    Buyer’s direction or permission after Closing and until expiration of the indemnification
                    period set forth in Section 6.4(dj. provided that this exception to Seller 1 :s
                    indemnification obligations shall not apply to any Preexisting Environmental Condition
                    discovered in the course of or as the result of:

                       (a) testing or monitoring reasonably necessary to comply with a Permit or the
                           requirements of any application for a Permit;

                       (b) testing or monitoring performed in the course of implementing a Remedial Action
                           Required by Law or otherwise required to comply with applicable Environmental
                           Law;

                       (c) testing or monitoring reasonably necessary for Buyer to defend against a Claim by
                           a third party or Governmental Entity;

                      (d) investigations undertaken where (A) Buyer has received a Claim which Buyer
                          determines is credible indicating the presence of conditions that if confirmed
                          could reasonably be anticipated to give rise to obligations to undertake Remedial
                          Action Required by Law, or give rise to Material Environmental Liabilities; (B)
                          Buyer, exercising reasonable business judgment of an experienced business
                          person acting under similar facts and circumstances, after conducting an internal
                          review of documents under its control and internal interviews, concludes that an
                          investigation is required in order to comply with applicable Environmental Law
                          or protect public health and safety; and (C) prior to undertaking such testing or

                                                            9
                Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 125 INDEX
                                                                             of 152NO. 651762/2019
(FILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PM|
NYSUEf UUC.- JMU. .J.-         •• kr\   .         . • I.                                          —RECEIVED NYSCEF :• 03/26/2019




                                 other investigations, Buyer provides notice to Seller 1; provided that such testing
                                 or sampling shall be subject to Seller l's prior written consent, which shall not be
                                 unreasonably withheld, conditioned or delayed;

                             (e) borings, tests or other investigations conducted for planned construction or site
                                 development activities other than investigations conducted for the purpose of
                                 testing or sampling for Environmental Conditions or for Materials of
                                 Environmental Concern, such as testing of geologic or soil conditions for
                                 engineering and foundation characteristics; or

                             (f) any sampling of soils (A) in anticipation of planned construction or site
                                 development activities for which there is an approved capital expenditure where
                                 Buyer has received information indicating the presence of Environmental
                                 Conditions that if confirmed could reasonably be expected to pose a threat to
                                 human health and safety, or (B) when evidence of Environmental Conditions is
                                 observed during excavation for construction or site development activities that if
                                 confirmed either (i) could reasonably be expected to pose a threat to human health
                                 and safety or (ii) would require special management of the materials under
                                 applicable Environmental Law.

                         Prior to undertaking such testing, monitoring, sampling or other investigations (except for
                         routine testing or monitoring to comply with Permits) pursuant to clauses (a), (b), (c), (e)
                         and (f) of this Item 18. Buyer shall provide prior written notice and reasonable
                         opportunity to comment to feller 1, confer with Seller 1 and give good faith •
                         consideration to Seller l’s comments concerning whether and by what methods such
                         testing, monitoring, sampling or other investigations should be conducted.

                   19. Seller 1 will have no obligation to indemnify any Buyer Party under Section 6.1 with
                       respect to any costs of removal, abatement or disposal of Materials of Environmental
                       Concern (including asbestos) within building materials or building structures in
                       connection with any post-Closing improvement project involving demolition,
                       maintenance or renovation at the Transferred Real Property or the Transferred Leased
                       Property; provided that this exception shall not apply to demolition or renovation of
                       structures or buildings otherwise required to perform a Remedial Action Required by
                       Law to address a Preexisting Environmental Condition.

                   20. Without waiver of Section 12.4. if Buyer transfers all or any portion of the Transferred
                       Real Properly to any other Person, Seller 1 shall not be obligated to indemnify Buyer
                       under Section 6.1 to the extent that (1) Damages arise from the failure by Buyer to
                       impose on such Person the legal obligation to comply with any institutional or
                       engineering controls imposed or to be imposed pursuant to Item 11 of this Schedule 6. IB
                       applicable to such Transferred Real Property, or (2) Damages relating to Remedial
                       Actions Required by Law with respect to Preexisting Environmental Conditions arise
                       from the failure by Buyer to impose on such Person the legal obligation to comply with
                       the testing and sampling limitations in Item 18 of this Schedule 6, IB.



                                                                   10
             Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 126INDEX
                                                                         of 152NO. 651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05;23 PM)
NYSCEF DOC. NO. 3                                                                         RECEIVED NYSCEF: 03/26/2019




                                                    Schedule 9.3rd")
                                                    Certain Matters


                     As to any Transferring Employee who, from the Closing Date until December 31,2014,
             experiences an employment termination in a manner that would otherwise have entitled such
             Transferring Employee to payments and benefits under the Thomas & Betts Severance Benefits
             Plan for Salaried Employees or the Thomas & Betts Severance Benefits Plan for Hourly
             Employees, as appropriate (assuming such Transferring Employee continued to be covered under
             either such plan, as applicable), the Buyer shall provide to such Transferring Employee the
             payments and benefits such Transferring Employee would have received under the Thomas &
             Betts Severance Benefits Plan for Salaried Employees or the Thomas & Betts Severance Benefits
             Plan for Hourly Employees, as appropriate (assuming such Transferring Employee continued to
             be covered under either such plan, as applicable).

                      Buyer undertakes that, during the period commencing on the Closing Date and
             continuing until the date that is 183 days after the Closing Date, each Transferring Employee
             who is not a participant in Buyer’s management-level incentive plan will be entitled to
             participate in Buyer’s incentive performance plan, commonly referred to as the "Gainshare" plan,
             as if all minimum targets and other performance criteria thereunder had been met, which in any
             event will result in the employee receiving a payment of not less than 1% of the employee's
             annual base salary during such period, provided that such employee is in good standing at the
             time such payment is to be paid.
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 127 INDEX
                                                                            of 152NO.                                651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PM]
NYSCEF-- DOC. NO : 3      :                                  >                                  RECEIVED N*ECEE:      uib'/^U0:9


                                                                                                                              «
                                                                                                                              :
                                                                                                                              /

                                                       Schedule 11.1                                                          i
                                                     Certain Definitions
                                                                                                                              i
                                             Acquired Assets - Certain Contracts

                                                                                                                              ?
              The outstanding purchase orders issued to Seller 1 attached as Annex A to Schedule 11.1. The                    !
              purchase orders listed in Annex A may terminate or expire by their terms before the Closing        *            I


              Date

              The outstanding purchase orders issued by Seller 1 attached as Annex B-l and Annex B-2 to
              Schedule 11.1. The purchase orders listed in Annex B-1 and Annex B-2 may terminate or expire
              by their terms before the Closing Date.                                                                         !
                                                                                                                              !
              Other than Contracts that are Designated Contracts, all Contracts that are solely related to the
              Business and involve a remaining cost or obligation of less than $100,000.                                      !

              Other than Contracts that are Designated Contracts, all Contracts that are solely related to the
              Business and require less than twelve months’ prior notice to be terminated.



                                                                                                                              i
                                                                                                     \




                                                                                                                              ;


                                                                                                                              !
                                                                                                                              ;
                                                                                                                              :



                                                                                                                              !



                                                                                                                              I




                                                                                                                              i
                                                                                                                                  i
             Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 128INDEX
                                                                         of 152NO. 651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                      RECEIVED NYSCEF: 03/26/2019




                                                   Schedule 11.1
                                                 Certain Definitions

                                        Acquired Assets - Information Systems

             Software:
                 0 Autodesk
                 Q Solidworks 3D CAD
                 0 End User Software License Agreement dated December 7, 1998 by and between Thomas
                    & Betts Corporation and The Jobscope Corporation
                 ° Jobscope Software Support Agreement dated June 27, 2003, by and between The
                    Jobscope Corporation and Thomas & Betts Corporation
                 ° Power Line Systems, Inc. License Agreement by and between Power Line Systems, Inc.
                    and Licensee
                 B Lotus Notes
                 ° Georgia Tech Research Corporation Computer Software End-User License Agreement
                    dated October 16, 2003 by and between Georgia Tech Research Corporation and Thomas
                    & Betts Corporation
                0 Mech Works Sri License and Subscription Service Agreement by and between
                    MechWorks Sri and End User
                B Oracle Solaris 10 (operating system software for Oracle Sun SET5120 Server,
                    SN# 17489700)

            Production Servers:
               “ Oracle Sun SET5120 Server, SN#17489700

            Telephone Systems:                                                                                       i

                0 Siemens 3750
                » Hipath 3800 V9.0
                n Nortel Norstar Modular ICS
               Q Tadiran

            Custom Systems (including servers and equipment):
               n Decant
               D Seller 1 Web Applications that are exclusively used in the Business

            Others:
               ° Dbworks SQL 2008
               ° Solaris 10
                 Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 129 INDEX
                                                                              of 152NO. 651762/2019
[FILED; NEW YORK COUNTY CLERK 03/26/2019 05;23 PMl
NYaCEF Dpe,.,, NO ., „3-;--:7                                                       RECEIVED. -N¥j3CEP--,03/ 2 6 / 2 &j:9




                                               Schedule 11.1
                                             Certain Definitions

                                             Business Employees

                   1. Acevedo,Jesus                          42. Banks, Phillip
                   2. Adams, Derrick                         43. Bardaweel, Shawn
                   3. Adams, Stephen                         44. Barron, Crystal
                   4. Adler, Jedidiah                        45. Barron, Ramon
                   5. Akin, Alper                            46. Bartels, L Ronald
                   6. A1 Obaidi, Firas                       47. Bartlett, Kristin
                   7. Albarado, Heidi                        48. Barton, John
                   8. Alexander, Lee                         49. Barwick, Ernest
                   9. Allen, Aaron                           50. Bass, Victor
                   10. Allen, Jonathan                       51. Bataz, Amanda
                   11. Allen, Richard                        52. Battah, Abdalraheem
                   12. Almanza, Adrian                       53. Battles, Gary
                   13. Alms, Bruce                           54. Bauer, Craig
                   14. Aired, Robin                          55. Baymon, Randall
                   15. Alvarado, Daniel                      56. Bazemore, Cecil
                   16. Alvarado, Israel                      57. Bearden, Joseph
                   17. Amaizo, Folly                         58. Becerra, Juan
                   18. Ametrano, David                       59. Bechel, Brandon
                   19. Anderson, Ansel                       60. Bee, Dale
                   20. Anderson, Becky                       61. Bee, Gary
                   21. Anderson, Glen                        62. Bee, Justin
                   22. Anderson, Jolene                      63. Bee, Travis
                   23. Anderson, Shannon                     64. Bell, James
                   24. Angell, Brandon                       65. Beltran, Nelson
                   25. Arancibia, Raul                       66. Benavides, Alejandro
                   26. Arellano, Apolinar                    67. Benck, Kenneth
                   27. Ashley, James                         68. Benitez, Jose
                   28. Austin, Dean                          69. Bentley, Brett
                   29. Aviles, Santos                        70. Best, Bobby
                   30. Bailey Jr., Richard                   71. Bethke, Scott
                   31. Bailey, James                         72. Biddle, Anthony
                   32. Bailey, Phillip                       73. Bignell, Kevin
                   33. Bailey, Russell                       74. Bignell, Matthew
                   34. Baker Jr., Jimmy                      75. Bignell, Scott
                   35. Balderas, Ricardo                     76. Birdwell, Erin
                   36. Baldwin, Charles                      77. Bjomson, James
                   37. Ball, Zachary                         78. Blackmon, Mitchell
                   38. Ballard, Linwood                      79. Blackstock, Damon
                   39. Balogun, Jubril                       80. Blair, Mitchell
                   40. Baltazar, Mario                       81. Blanco, Herman
                   41. Banda, Tiffany                        82. Boado, Francisco


                                                      1
             Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 130INDEX
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05; 23 PMl
                                                                         of 152NO.       651762/2019
NYSCEF DOC. NO. 3                                                        RECEIVED NYSCEF: 03/26/2019




                83. Bobbitt, John                      129.   Bundy, Mark
                84. Boe, Brandon                       130.   Burce, Travis
                85. Bohack, Robert                     131.   Burgess, Jimmy
                86. Bohannon, Joseph                   132.   Burkett, Michael
                87. Bohannon, Michael                  133.   Burmester, Michael
                88. Boigenzahn, Jeffery                134.   Burn, Andrew
                89. Bolivar, Mario                     135.   Burr, Larry
                90. Bolton, Craig                      136.   Busse, Michael
                91. Bond, Jayms                        137.   Butler, Bobby
                92. Bond, Keylan                       138.   Butler, Leroy
                93. Books, Cody                        139.   Butler, Lonnie
                94. Books, Kenneth                     140.   Butt, Garry
                95. Boone, Jeffery                     141.   Butt, John
                96. Bosworth, Kimberly                 142.   Byrd, James
                97. Boulware, Vemard                   143.   Byrd, Lacharles
                98. Bovee, Andrew                      144.   Campbell Jr., Richard
                99. Bovee, Daniel                      145.   Campbell, Michael
                100.       Bowen, Shawn                146.   Campbell, Robert
                101.       Bowers, James               147.   Campbell, Tiniar
                102.       Bowers, Kevin               148.   Campbell, Vinson
                103.       Boyd, Omari                 149.   Canales, Isaias
                104.       Brace Jr, Bernard           150.   Cardenas, Reynol
                105.     : Brace, Vanessa              151.   Carmine Jr., Jack
                106.     : Bradley, Roger              152.   Carnes, Michael
                107.       Brand, Matthew              153.   Carroll, Christopher
                108.       Brantner Jr, Philip         154.   Carter Jr, David
                109.       Brantner, Brian             155.   Carter, Jonathan
                110.       Brantner, Kyle              156.   Casanova, Adolfo
                111.       Brantner, Ronnie            157.   Caskey, Donald
                112.       Brasher, Milton             158.   Castille, Stephen
                113.       Bravo, Francisco            159.   Castro, Berto
                114.       Breemes, Donald             160.   Catoe, Joseph
                115.       Breidung Jr., Raymond       161.   Cavadini, Betty Jean
                116.       Briese, Daniel              162.   Chacon, Cesar
                117.       Brommer, Peter              163.   Chacon, Jose
                118.       Brown, Augustus             164.   Chacon, Rafael
                119.       Brown, Brian                165.   Chacon, Sergio
                120.       Brown, Bruce                166.   Chambers, Joel
                121.       Brown, Jeremy               167.   Chandler, Jason
                122.       Brown, Kristi               168.   Chavarria, Alma
                123.       Brown, Rico                 169.   Chavez, Edgar
                124.       Brown, Stephan              170.   Chaviers, Tony
                125.       Bruce, Jason                171.   Chester, Robert
                126.       Buchanan, Donald            172.   Childress, Dustin
                127.       Buchholtz, Travis           173.   Childress, Jeremy
                128.       Bufford, Travanti           174.   Chispas, Williams


                                                   2
                  Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 131 INDEX
                                                                               of 152NO.         651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYS GEF-;D0C v ■: NO'i 3            -1                                          RECEIVED NYSC-EF: 03/2 6/^Orl9




                     175.   Christman, Bernard             . 221.   Darby, Brandon
                     176.   Christman, Michael               222.   Darby, Whitnie
                     177.   Clack, Travis                    223.   Darkese, Vuvinnoe
                     178.   Clare, Alan                      224.   Daugherty, Jeffrey
                     179.   Claybom Jr, Henry                225.   Daugherty, Michael
                     180.   Clayton, Gregory                 226.   Davalos, Lorenzo
                     181.   Clayton, Jeremy                  227.   Davenport, Anthony
                     182.   Clements, Justin                 228.   Davila, Jhonnathan
                     183.   Clemmer, Matthew                 229.   Davis, Lindsey
                     184.   Cloud, Antonia                   230.   De La Fuente, Eleodoro
                     185.   Coggins, Matthew                 231.   De La Fuente, Francisco
                     186.   Cole, Adrian                     232.   De La Garza, Maricela
                     187.   Cole, Brenda                     233.   De Mars, Tim
                     188.   Coleman, Leonard                 234.   Deal Sr., Shad
                     189.   Collins, Robert                  235.   Dearman, Dustin
                     190.   Collins, Zack                    236.   DeLaGarza, Eluterio III
                     191.   Conroy, Michael                  237.   DeLuera, Juan
                     192.   Contreras, Angel                 238.   DcMarce, Derek
                     193.   Contris, Jeffery                 239.   Dennis, Willard
                     194.   Cook, George                     240.   Denton, Cynthia
                     195.   Cook, Willie                     241.   Deopurkar, Prashant                    !
                     196.   Cooley, Donovan                  242.   DeWeez, Robert
                   • 197.   Cooper, Kristan            ■     243.   Dickson, Valerie
                   : 198.   Cooper, Nicolas            :     244.   Dingeldein, Robert
                     199.   Coplin, Luke                     245.   Dixon, Lewis                           i
                     200.   Coreas, Juan                     246.   Do, Nam
                     201.   Corey, Donald                    247.   Doan, Vinh
                     202.   Cornelius, Joey                  248.   Dobbins, Joel
                     203.   Coronado, Sam                    249.   Dodd, Steven
                     204.   Counce, Carole                   250.   Dolden, Steven
                                                                                                           !
                     205.   Cox, George                      251.   Dominguez, Francisco                   :
                     206.   Coxic Gomez, Carlos              252.   Dominguez, Luis
                     207.   Craig, Brandon                   253.   Dowden, Wallace
                     208.   Crowe, Steve                     254.   Drexler, Jason
                     209.   Cudd, Stephan                    255.   Duarte Jr, lgnasio
                     210.   Culp, Joey                       256.   Duarte, Daniel
                     211.   Culp, Tamarius                   257.   Duarte, David
                     212.   Cummings, Joseph                 258.   Duarte, Ezequiel
                     213.   Cunningham, Timothy              259.   Duarte, Ignacio
                     214.   Curry, Johnny                    260.   Duden, Ben
                     215.   Curry, Michael                   261.   Duffing, Nicholas
                     216.   Cylkowski, Nathan                262.   Duncan, Delvakio
                     217.   Cyr, Ethan                       263.   Dunn, Daniel
                     218.   Dalrymple, Tyler                 264.   Dyer, Howard
                     219.   Daniel, Gerardo                  265.   Ealey, Michael
                     220.   Daniels, Matthew                 266.   Ealey, Sammie Ray


                                                   3
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 132INDEX
                                                                          of 152NO. 651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO.'3                                                ....... RECEIVED NYSCEF: 03/26/2019




                267.   Ealey, Sammy Lloyd            313.    Galano, Daniel
                268.   Earles, Shane                 314.    Gallardo, Jaime
                269.   Easter, Carl                  315.    Gallman III, Lonnie
                270.   Eaton, Darnell                316.    Gamez, Cesar
                271.   Edge, Brian                   317.    Gamez-Mora, Ramiro
                272.   Edwards, Dustin               318.    Gacces, Juan
                273.   Eisan, Adam                   319.    Garcia, Cirilo
                274.   Ekpenyong, Okon               320.    Garcia, Jesus
                275.   Ellison, Matthew              321.    Garcia, Jose
                276.   Engelman, Jeremy              322.    Garcia, Manuel
                277.   Enkelmann, Thomas             323.    Garcia, Montsseratt
                278.   Epperson, Vincent             324.    Gardner, Clayton
                279.   Eschberger, Gloria            325.    Gamer, Jonathan
                280.   Espinoza, Juan                326.    Garris, Bobby
                281.   Estrada, Fidel                327.    Garza, Abelardo
                282.   Estrada, Victor               328.    Garza, Jesus
                283.   Evans, Braeden                329.    Garza, Ramon
                284.   Evans, Joshua                 330.    Gaspar, Domingo
                285.   Faile, Stanley                331.    Gatlin, Tyler
                286.   Faile, William                332.    Gatson, Kim
                287.   Fairbaim, Mark                333.    Gentry, Joseph
                288.   Faries, Guy                   334.    Gerken, Ronald
                289.   Faulkenberry, Gregory         335.    Gibson, John
                290.   Faulkenberry, Ken             336.    Gilbertson, James
                291.   Fayerweather, Brennan         337.    Gilford, Nickie
                292.   Ferlita Jr., Robert           338.    Gill, Scottie
                293.   Ferreyra, Jorge               339.    Gilles, Matthew
                294.   Finley, Brett                 340.    Gillespie, Jeremy
                295.   Finstad, Dennis               341.    Gilley, Larry
                296.   Fitts, Devan                  342.    Givens, Dwayne
                297.   Fleming, Mark                 343.    Glad, Bonnie
                298.   Fletcher, Paul                344.    Glaeser, Andrew
                299.   Forer, Timothy                345.    Glaus, John
                300.   Forsell, Dennis               346.    Glenn, Louie
                301.   Foster, Monterius             347.    Gnamavo, Mawuena
                302.   Frank, David                  348.    Going, Kelley
                303.   Frank, Sean                   349.    Golson, Charles
                304.   Frierson, Courtney            350.    Gomez, Silvcstre
                305.   Fugatt, Joshua                351.    Gonzalez, Arnoldo
                306.   Fuller, Keegan                352.    Gonzalez, Danubio
                307.   Funderburk, Joseph            353.    Gonzalez, Jose Daniel
               308.    Gahafer, Vincent              354.    Gonzalez, Jose Robles
               309.    Gaither, James                355.    Gonzalez, Mario
               310.    Gaither, Jay                  356.    Gonzalez, Ronaldo
               311.    Gaither, Keon                 357.    Goranson, Martin
               312.    Gaither, Thomas               358.    Goss, James


                                               4
                    Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 133 INDEX
                                                                                 of 152NO.                         651762/2019
IFILED;       NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF-- DOC .- NO.' ' 3-   --;i                                        •> . :              RECEI VED- NYSCE-F : ■ 03 / 2 6 / 20*19




                     359.       Gouin, Wayne                    405.             Harrington, Ricky
                     360.       Gracia Jr, Odilon               406.             Harris, Alphonso
                     361.       Graham, Jacob                   407.             Harris, Calista
                     362.       Grahovac, John                  408.             Harris, Grover                                 i
                     363.       Granstaff, John                 409.             Harris, Grover
                     364.       Greene Jr., Douglas             410.             Harris, Lloyd
                     365.       Greer, Tarris                   411.             Harris, Lloyd
                     366.       Grider, Jonathan                412.             Harris, Reggie
                     367.       Griffin, Coy                    413.             Harstad, Caleb
                     368.       Griffin, Robert                 414.             Harstad, Isaac
                     369.       Groover, Brandon                415.             Hartley, John
                     370.       Gross, Randall                  416.             Hartung, Jerry
                     371.       Guardado, Rogelio               417.             Hase, Wade
                     372.       Guerra, Ruben                   418.             Hassell, Joseph                                !
                     373.       Guerrero, Miguel                419.             Hassell, Timothy
                     374.       Guerrero, Pedro                 420.             Hastings, James
                     375.       Guevara Dominguez, Jose A       421.             Hastings, James
                     376.       Guevara, Juan                   422.             Hauth, Thomas
                     377.       Gunter, Matthew                 423.             Hawkins, Spencer
                /                                                                Hawkins, Timothy
                     378.       Gunter, Timothy                 424.
                     379.       Gustafson, Wayne                425.             Hayden, James
                     380.   :   Gutierrez, Jose                 426.             Hayden, Ryan
                     381.       Guyton, Myles                   427..            Hayes, James                                   i
                     382.       Guyton, Sheldon                 428.:            Hays, Cameron
                                                                                                                                      1
                     383.       Guzewicz, Katelyn               429.             Heath, Craig
                     384.       Guzman, Antonio                 430.             Hedeen, James
                     385.       Haas, Steven                    431.             Heil, John
                     386.       Hacker, Taylor                  432.             Heitman, Steven
                     387.       Haga, David                     433.             Henderson, Delfred
                     388.       Haggins, Devail                 434.             Henner, David
                     389.       Haggins, Vemell                 435.             Henry, Crystal
                     390.       Hague Jr., James                436.             Henson, Timothy
                     391.       Hague, Martin                   437.             Hernandez, Bonifacio
                     392.       Halbach, Michael                438.             Hernandez, Giovanny
                     393.       Hall, Gregory                   439.             Hernandez, Juan
                     394.       Hamilton, John                  440.             Herrera, Efrain
                     395.       Hamm, Edward                    441.             Hibbard, Michael
                     396.       Hammond, Doug                   442.             Hibbard, Philip
                     397.       Hammons, Brandon                443.             Hidalgo, Efrain
                     398.       Hampton, James                  444.             Hidalgo, Jaime
                     399.       Hanson, Kevin                   445.             Hidalgo, Manuel
                     400.       Hanson, Shaun                   446.             Hilden, Mark
                     401.       Hanson, Stephen                 447.             Hill, Anton
                     402.       Hardin Jr., Curtis              448.             Hill, Kevin
                     403.       Harmon, Adam                    449.             Hines, Jeffrey
                     404.       Harmon, Hunter                  450.             Hines, Judith


                                                            5
             Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 134INDEX
                                                                         of 152NO.        651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                         RECEIVED NYSCEF: 03/26/2019




                451.    Hinson, Michael                   497.   Johnson, Clinton
                452.    Hoang, Luong                      498.   Johnson, Danisha
                453.    Hoang, Tam                        499.   Johnson, Enriquez
                454.    Hodges, Timothy                   500.   Johnson, Herbert
                455.    Holden, Joseph                    501.   Johnson,John
                456.    Hollaway, Dennes                  502.   Johnson,John
                457.    Holliday, Robert                  503.   Johnson,Joseph
                458.    Hollis, David                     504.   Johnson, Kendrix
                 459.   Holman, Richard                   505.   Johnson, Mario
                 460.   Holmes, James                     506.   Johnson, Megan
                 461.   Honeycutt, Matthew                507.   Johnson, Richard
               . 462.   Hoopingamer, John                 508.   Johnson, Sylvia
                 463.   Hoops, Marvin                     509.   Jones, Charlton
                 464.   Hoover, Anthony                   510.   Jones, Joe
                 465.   Hopp, Susan                       511.   Jones, Steven
                 466.   Horton, Jeff                      512.   Jones, Timothy
                 467.   Hotham Jr, Ralph                  513.   Jordan, Kevin
                 468.   HOU, Todd                         514.   Jordan, Michael
                 469.   Hudgins, Jeffrey                  515.   Jund, Andrew
                470.    Hudman, Susan                     516.   Junkert, Matthew
                471.    Hudson, Beverly       1           517.   Kamassa, Kodjo
                 472.   Hudson, Daniel                    518.   Karstcn, John
               : 473.   Hudson, Norman                :   519.   Keepers, Ashley
               : 474.   Huff, Michelle                :   520.   Keepers, Leland
                 475.   Hughes, Scotty                    521.   Kelley, Angela
                476.    Humphries, Bobby                  522.   Kennamer, Howard
                477.    Hunter, Carla                     523.   Kennington, Bobby
                478.    Hunter, Christopher               524.   Kennington, Tommy
                479.    Hunter, Kevin                     525.   Key, Derrick
                480.    Hunter, Ruben                     526.   Khoshnood, Cal in
                481.    Hynes, Timothy                    527.   Khoury, Debbie
                482.    Ingram, Garrett                   528.   Kiesow, Barry
                483.    Irons Jr., James                  529.   Kilgo, Arthur
                484.    Jablonske, Michael                530.   King, Jesse
                485.    Jackson, Aubrey                   531.   King, Jonathan
                486.    Jackson, Joseph                   532.   King, Justin
                487.    Jackson, Robbie                   533.   King, Matthew
                488.    Jackson, Samuel                   534.   King, Richard
                489.    Jackson, Walter                   535.   Kirk, James
                490.    Jacobs III, Davis                 536.   Kittelson, Paul
                491.    Jacobs, Edward                    537.   Klein, Harry
                492.    Jaradat, Ahmad                    538.   Klein, Jeremiah
                493.    Jenkins, Ricky                    539.   Klemme, Travis
                494.    Jennings, Derrick                 540.   Kievan, John
                495.    Jennings, Jacob                   541.   Klindworth, Jeremy
                496.    Jensen, Martin                    542.   Knight, Joel


                                                  6
             Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 135.INDEX
                                                                          of 152NO.      651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05; 23 PM|
NYSCEF - DOCNu..                 -■•.I                                 ■RETgTVED -WYSGBF! 03/26/ 20|19




               543.   Knight, Keith                589.    Lopez-Carrier, Gabriel
               544.   Knight, Michael              590.    Losoya, Antonio
               545.   Knight, Roger               . 591.   Loveless, Jonathan
               546.   Knight, Steven                592.   Lowery, Dwight
               547.   Knutson, James                593.   Lozano, Alfredo
               548.   Knutson, John                 594.   Lucas, Aulton
               549.   Kohl, Daniel                  595.   Luhmann, Jacob
               550.   Kokesch, Douglas              596.   Luna, Baudelio
               551.   Kopp, Kevin                   597.   Luna, David
               552.   Krings, Robert                598.   Luna, Marco
               553.   Krothapalli, Gautam           599.   Luong, Cong
               554.   Kuehne, Maria                 600.   Luther, Patti
               555.   Kufalk, Benjamin              601.   Luttrell, James
               556.   Labrec, James                 602.   Maccoux, Joshua
               557.   Lackey, Rickey                603.   Machado, Oscar
               558.   Lamb, Justin                  604.   Mack, Deanah
               559.   Lambert, Jeremy               605.   Mackey, Tommy
               560.   Langer, Charles               606.   Macon, Daniel
               561.   Larsin, Bryant                607.   Madrigal, Ulises
               562.   Laswell, John                 608.   Mai, Hoang
               563.   Lavigne, Rone II              609.   Maldonado, Jose
               564.   Layfield, Daryl               610.   Maldonado, Jose
               565.   Layfield, Stephen             611.   Maldonado, Jose L
               566.   Le, Hong Phuc                 612.   Maldonado, Soda
               567.   League, Mark                  613.   Malone, Elizabeth
               568.   Leauvano, Louis               614.   Mangum, Mitchell
               569.   Lecheler, Travis              615.   Manor, Kenneth
               570.   Lemmonds, Lorri               616.   Manuel, Travis
               571.   Lemons, Raymond               617.   Maravilla, Joel
               572.   Lescault, Christopher         618.   Maravilla, Rogelio
               573.   Lewis, Adrian                 619.   Marler, Brett
               574.   Limbrick, Vernon              620.   Marquez, Javier
               575.   Lind, Terry                   621.   Marquez, Mauricio
               576.   Linder, Paul                  622.   Martin, Christopher
               577.   Linder, William               623.   Martinez, Alberto
               578.   Lindstrom, Terry              624.   Martinez, Genaro
               579.   Lloyd, Nancy                  625.   Martinez, Jesus
               580.   Lofgren, Seth                 626.   Martinez, Jose Fernando
               581.   Long, David                   627.   Martinez, Leonel
               582.   Long, Jordan                  628.   Martinez, Roel
               583.   Lopez Ramirez, Benito         629.   Mashbum, Larry
               584.   Lopez, Alberto                630.   Massey, Johnnie Ann
               585.   Lopez, Heraclio               631.   Matoska, John
               586.   Lopez, Javier                 632.   Matthews, Ivy
               587.   Lopez, Jose                   633.   Matthews, Tyler
               588.   Lopez, Luis                   634.   Matz, Jeffrey


                                              7
             Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 136INDEX
                                                                         of 152NO. 651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                   RECEIVED NYSCEF: 03/26/2019




                635.     Matzek, Aric               681.   Montoya, Erika
                636.     Matzek, Jared              682.   Moon, Gerald
                637.     Mayhugh, Timothy           683.   Mooney, Michael
                638.     Mayores, Luisito           684.   Moore, Bill
                639.     Mazure, Scott              685.   Moore, Dairen
                640.     McClam, Donnell            686.   Moore, Joshua
                641.     McCulloch, Sandra          687.   Moore, Kimberly
                642.     McElveen, Damien           688.   Moreno, Pablo
                643.     McEntire, Lyndsey          689.   Morgan, John
                644.     McGruder, Neva             690.   Morgan, John
                645.     Mcllwain, Eddie            691.   Morgan, Patrick
                646.     Mcllvvain, Jonathan        692.   Morin, Pedro
                647.     Mcllwain, Randall          693.   Morales, Jaime
                648.     McKinney, Reggie           694.   Moseley Jr, James
                649.     McLaughlin, Patricia       695.   Mosqueda, Ricardo
                650.     McPherson, Herbert         696.   Mostella, Timothy
                651.     McWhorter, Ernst           697.   Mozie, Vadrick
                652.     Mederos, Giraldo           698.   Mullis, James
                653.     Medina, Luis               699.   Munoz, Ramiro
                654.     Meier, Matthew             700.   Murillo, Julio
                655.     Meier, Michael             701.   Myers, Kelley
                656.     Meixner, Larry             702.   Myers, Susan
                657. :   Meixner, Richard ;         703.   Nahlen, David ■
                658.     Mendoza, Francisco         704.   Nails, Donald
                659.     Menting, Keith             705.   Nalla, Anuradha
                660.     Mercer, Jason              706.   Natarajan, Babu
                661.     Mewboum, James             707.   Nelson, Gregory
                662.     Meza, Jose                 708.   Nelson, Jesse
                663.     Meza, Ruben                709.   Nelson, Leonard
                664.     Midboe, James              710.   Nelson, Shannon
                665.     Miles, Robert              711.   Nesbit, Jamonda
                666.     Miller, Zacariah           712.   NeSmith, Richard
                667.     Millican, Thomas           713.   Newcomb, Joseph
                668.     Mingo, David               714.   Neyra, Michael
                669.     Mingo, George              715.   Nget, Samuth
                670.     Mingo, Mechetti            716.   Ngoc Le, Sang
                671.     Mingo, Rickey              717.   Nguyen, Hoang Dung
                672.     Mobley, James              718.   Nguyen, Mark
                673.     Mojica, Eric               719.   Nguyen, Nam
                674.     Molinar, Andrew            720.   Nguyen, Nhat
                675.     Moline, Steven             721.   Nguyen, Simon
                676.     Moman, Alan                722.   Nguyen, Thanh
                677.     Monreal, Alberto           723.   Nguyen, Tin
                678.     Montalbano, Mark           724.   Nguyen, Vy
                679.     Montemayor, Erik           725.   Nichols, Glenn
                680.     Montero, Nancy             726.   Nicholson, Teresa


                                                8
                    Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 137 INDEX
                                                                                of 152NO.                  651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05; 23 PMl
N ¥ bUb/K "DUO <; ;NO V -3    .........                                                ■•'RtlOE-lVED N^acEt': OJ/26/2019



                                                                                                                     i


                                                                                                                     !
                                                                                                                     !
                                                                                                                     !
                      727.                Nickelsen, Evan            773.   Pegoda, Kenneth
                      728.                Niebeling, Chad            774.   Pendley, James
                      729.                Noa, Gabriel               775.   Peoples, Joel
                      730.                Noble, Christopher         776.   Peoples, Lloyd
                                          Novitsky, William          777.   Pep, Vin                                 !
                      731.
                      732.                Nuckolls, David            778.   Perales, Francisco                       !
                      733.                O'Brien, Joseph            779.   Perales, Sergio
                      734.                Ochoa Sr, Ralph            780.   Perales, Valentin                        !
                      735.                Oelke, John                781.   Perez Jr, Edelmiro
                      736.                Oelkers, David             782.   Perez, Adrian
                      737.                Ohneck, Robert             783.   Perez, Esteban
                      738.                Ojeda, Rudy                784.   Perez, William
                      739.                O'Keefe, Rhett             785.   Perkins, Nathan
                      740.                Olivares, Antulio          786.   Perkins, Randall                         i
                      741.                Oliver, Terry              787.   Peterson, Darrel
                      742.                Olvera, Rosalio            788.   Peterson, Kelsey
                      743.                O'Neal, Brandon            789.   Peterson, Scott                          ;
                      .744.               Ortiz, Jesus 1             790.   Petrich, Christopher
                       745.               O'Toole, Corey             791.   Pham, Canh                                   I

                       746.               Outen, Justin              792.   Pham, Dong
                       747.               Owensby, Dalton            793.   Phan, Minh                                   :
                                                                                                                     t
                       748.               Padilla, Juan            • 794.   Phillips, Chris                          i
                      ;749.               Pagel, Lucas;              795.   Phillips, Craig
                      750.                Paharik, Michael           796.   Phillips, Diane
                      751.                Palas, James               797.   Pierce, LaDale
                      752.                Parada, Arturo             798.   Pitts, Leon
                      753.                Pardue, Andrew             799.   Player, Hollis                               i
                      754.                Pardue, Nickolas           800.   Plyler, Phillip
                      755.                Parker, Denise             801.   Plyler, Tracy
                       756.               Parks, Stanley             802.   Poe, Paul
                       757.               Parske, Lori               803.   Pointer, David
                       758.               Pate, Dustin               804.   Pomeroy, Jessica
                       759.               Patel, Kalpesh             805.   Portee, Mitchell
                       760.               Patel, Miteshkumar         806.   Post Jr., Dale
                       761.               Pathak, Kunjal             807.   Post, Dale
                       762.               Patterson, David           808.   Post, Justin
                       763.               Patterson, Derrick         809.   Prado, Eduardo
                       764.               Patterson, Rafael          810.   Price, Joey
                       765.               Patterson, William         811.   Prince, David
                       766.               Pax, Eric                  812.   Prinzing, Travis
                       767.               Payne, Brandon             813.   Pritchard, Amber
                       768.               Payne, Louie               814.   Prud'Homme, David
                       769.               Payne, William             815.   Pyatt, William
                       770.               Pearson, Alexander         816.   Quevedo, Raul
                       771.               Peck, Lucas                817.   Quintero, Jesus
                       772.               Peeples, Clarence          818.   Quinteros, Florentin


                                                               9
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 138INDEX
                                                                          of 152NO.   651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PM]
NYSCEF DOC. NO. 3-                                                    RECEIVED NYSCEF: 03/26/2019




                819.   Quiroz, Joe                  865.    Robles. Isidro
                820.   Quiroz, Juan                 866.    Rodriguez, Antonio
                821.   Raehsler, Susan              867.    Rodriguez, Arturo
                822.   Ramirez, Jaime               868.    Rodriguez, Bryan
                823.   Ramirez, Manuel              869.    Rodriguez, David
                824.   Ramirez, Monico              870.    Rodriguez, Edward
                825.   Ramsay, David                871.    Rodriguez, Eliseo M
                826.   Ratcliffe, Roy               872.    Rodriguez, Jose Ines
                827.   Raway, William               873.    Rodriguez, Luis
                828.   Ray, Derek                   874.    Rodriguez, Mario
                829.   Reaves, Christopher          875.    Roedershcimer, Wesley
                830.   Redden, Kenneth              876.    Rogers, Joseph
                831.   Reed, Foster                 877.    Rogers, Malcolm
                832.   Reed, John                   878.    Rogerson, David
                833.   Reed, Michael                879.    Rohl, Jacob
                834.   Reeves, Alice                880.    Rohl, Thomas
                835.   Reginelli, Ronald            881.    Rollins, Matthew
                836.   Regnier, Tyler               882.    Roman, Victor
                837.   Reid, Luke                   883.    Romero, Alfredo
                838.   Reinhardt, Guthrie           884.    Roper, Corey
                839.   Reinhardt, Klinton           885.    Rosales, Angela
                840.   Reitz, James                 886.    Rosilez, Michael
                841.   Rembert,Julius               887.    Ross, Brandon
                842.   Rendon, Antonio              888.    Ross, Jesse
                843.   Rendon, Pablo                889.    Ross, Jonah
                844.   Resendez, Jose               890.    Roundy, Randy
                845.   Reyes, Henry ■               891.    Rudge, Benjamin
                846.   Reyes, Julio                 892.    Rumsey, Patrick
                847.   Reynolds, Randy              893.    Russell, Nathan
                848.   Reznikov, Timofey            894.    Rutherford, Harvey
                849.   Rhinehart, Justin            895.    Saenz, Juan
                850.   Richards, Jonathan           896.    Salazar, Paul
                851.   Richardson, Jonathan         897.    Sampson, Michael
                852.   Richardson, Nicholas         898.    Sanchez Jr, Pablo
                853.   Richardson, Susan            899.    Sanchez, Cesar
                854.   Richter, Sandra              900.    Sanchez, Johnathan
                855.   Ridgeway, Thomas             901.    Sanchez, Luis
                856.   Riester, Zachary             902.    Sanchez, Miguel
                857.   Rigsby, David                903.    Sanchez, Ramiro
                858.   Roberson, Ryan               904.    Sang Do, Trong
                859.   Roberts, Dontra              905.    Schlosser, Steven
                860.   Roberts, Reginald            906.    Schommer, Patrick
                861.   Robertson, Tony              907.    Schommer, Roger
                862.   Robinson, Kory               908.    Schoonmaker, Anthony
                863.   Robinson, Raymond            909.    Schruth, Christian
                864.   Robinson, William            910.    Scott, Arthur


                                              10
                Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 139 INDEX
                                                                             of 152NO.            651762/2019
[FILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NY'SCEE DOC.   NO. vj.!                           >V I            ... ~-.i   ~RECEI VED N^ECEE:    UJ / 2 6/2 Ujll.9
                                                                                                                !•


                                                                                                                     I




                  911.    Scutella, Michael              957.     Spencer, Ruth
                  912.    Sebastian, Leonel              958.     Spencer, Sean
                  9L3.    Segura, Alexander              959.     Stai, Jason
                  914.    Segura, Miguel                 960.     Stancil, Donny
                  915.    Seipel, Kristopher             961.     Starnes, Corey
                  916.    Shane, Ryan                    962.     Steams, Bobbie
                                                                                                                ■;

                  917.    Shannon, LI, Robert            963.     Steele, Barry                                 !
                  918.    Shannon, Tyrone                964.     Steen, Ronald
                  919.    Sharp, LaShun                  965.     Steffenson, Thane
                  920.    Shaw, Jesse                    966.     Steinhibel, Jason
                  921.    Shaw, Thomas                   967.     Stelzer, Robert
                  922.    Shelton, Grace                 968.     Stephens, Timothy
                  923.    Shequen, David                 969.     Stemy, Daniel
                  924.    Shoemaker, David               970.     Steward, Marsha
                  925.    Shropshire, Calvin             971.     Stewart, Jerrell
                  926.    Shropshire, Jimmy              972.     Stewart, Mitchell
                  927.    Silva, Guadalupe               973.     Stockwell, Carl
                  928.    Simmons Jr, Troy               974.     Stogner, John
                  929.    Simmons, Charlie               975.     Stone, John
                  930.    Sims, Teresa                   976.     Stotko, Daniel
                  931.    Sims, Tyiler                   977.     Stover, Layton
                  932.    Singleton, Adrian              978.     Stover, Willene
                  933.    Sinz, Dennis                   979.     Strain, Dedrick
                  934.    Sinz, Jordan                   980.     Strauss, David
                  935.    Sitton, David                  981.     Stroud, Freddie
                  936.    Slivicki, Stephen              982.     Stroud, Samuel
                  937.    Slocum, Richard                983.     Stubblefield, Gerald
                  938.    Small, Christopher             984.     Stutesman, Ezra
                  939.    Smith, Charles                 985.     Suarez Garcia, Miguel
                  940.    Smith, Gabriel                 986.     Suarez, Adrian
                  941.    Smith, Gary                    987.     Sunderman, Wallace
                  942.    Smith, Gregory                 988.     Surface, Kevin                                    :
                  943.    Smith, Gregory                 989.     Swearingen, Wilbur
                  944.    Smith, John                    990.     Swilling, Michael
                  945.    Smith, Jonathan                991.     Tadlock, Bryan
                  946.    Smith, Joseph                  992.     Tarrance, Toni
                  947.    Smith, Kenneth                 993.     Tatinger, Robert
                  948.    Smith, Randy                   994.     Taylor, Curtis
                  949.    Smith, Ricky                   995.     Taylor, Delandis
                  950.    Smith, Scott                   996.     Taylor, Tracy
                  951.    Smith, William                 997.     Tello, Carlos
                  952.    Snipes, Kevin                  998.     Terry, Tabithea
                  953.    Sobottka, Daniel               999.     Thai, Quang
                  954.    Solomon, Dennis                 1000.   Thom, Gary
                  955.    Soria, Alam                     1001.   Thomas, Bruce
                  956.    Soteros, Andrew                 1002.   Thomas, Casey


                                                 F!
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 140INDEX
                                                                          of 152NO. 651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05;23 PMl
NYSCEF DOC. NO.   3■                                                    RECEIVED NYSCEF: 03/26/2019




                  1003.   Thompson, Jr., Roy          1049.   Ventura, Wilfredo
                  1004.   Thompson, Kenneth           1050.   Vien, Thanh
                  1005.   Thompson, Theron            1051.   Vieths, John
                  1006.   Thompson, Timothy           1052.   Vieths, Keith
                  1007.   Thompson, Zachary           1053.   Villarreal, Tomas
                  1008.   Threatt, Pamela             1054.   Vinson, Chantley
                  1009.   Tidmore, Justin             1055.   Vo, Tien
                  1010.   Tillery, Joel               1056.   Walden, Joshua
                  1011.   Tipping, Timothy            1057.   Walker, David
                  1012.   Tobar, Agustin              1058.   Walker, Nathan
                  1013.   Todd, Robert                1059.   Walker, Richard
                  1014.   Tolbert, Danyl              1060.   Wallace, Tina
                  1015.   Tollefsrud, Paul            1061.   Wallin, Jeremy
                  1016.   Tolleson, Steve             1062.   Walstrom, Shane
                  1017.   Tomlinson, Joel             1063.   Walter, Cody
                  1018.   Torres, Jose                1064.   Walton, Kevin
                  1019.   Tousey, Jonathan            1065.   Wedrickas, Joseph
                  1020.   Towe, Braden                1066.   Welbom, Dewitt
                  1021.   Tran, Anh                   1067.   Wells, Chrystal
                  1022.   Tran, Cong                  1068.   Welty, Jeffrey
                  1023.   Tran, Hong                  1069.   Wersal, Michael
                  1024.   Tran, Khai                  1070.   Westcott, Joseph
                  1025.   Tran, Tuan                  1071.   Westerberg, Gary
                  1026.   Traylor, Uris               1072.   White, Matthew
                  1027.   Traynor, Timothy            1073.   Whitehead, Joshua
                  1028.   Trevino, Christopher        1074.   Wiederich, Joseph
                  1029.   Tri, Theresa                1075.   Wilbanks, Samuel
                  1030.   Troupe, Freddie             1076.   Williams, Clyde
                  1031.   Truesdale, Morris           1077.   Williams, Dustin
                  1032.   Truong, Gia                 1078.   Williams, John
                  1033.   Tucholski, Joseph           1079.   Williams, Matthew
                  1034.   Tucholski, Michael          1080.   Williams, Mitchell
                  1035.   Tukes, Lavel                1081.   Williams, Omar
                  1036.   Turnbell, Steven            1082.   Williams, Omeka
                  1037.   Turner, David               1083.   Williams, Robert
                  1038.   Turrubiartez, Mario         1084.   Williams, Roy
                  1039.   Tweedy, Michael             1085.   Williams, Sonya
                  1040.   Twine, Delwyn               1086.   Williamson, Kevin
                  1041.   Vallejo, Christian          1087.   Willingham, Jessie
                  1042.   Van Brunt, Troy             1088.   Willis, William
                  1043.   Van Wyhe, Jason             1089.   Wills, Larry
                  1044.   Vargas, Jr., Mario          1090.   Wilson, Cheri
                  1045.   Vasquez, Elias              1091.   Wilson, Deoderick
                  1046.   Vasquez, Renato             1092.   Wilson, James
                  1047.   Vaughns, Joseph             1093.   Wilson, Joyce
                  1048.   Vela, George                1094.   Wilson, Ronald


                                                 12
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 141 INDEX
                                                                           of 152NO.            651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMj
NYSCEF• DOC /-NO            1                                               ■ RECE-IVED- NYSCEF1:' 03/26/2019




                   1095.   Wise, Donald                    1109.   Wright, Robert
                   1096.   Wise, Terry                     1110.   Wright, Terry
                   1097.   Witherspoon, Marquis            1111.   Wynn, Johnathan
                   1098.   Woehrle, Mark                   1112.   Yarman, Michael
                   1099.   Wood, Deborah                   1113.   Young, Sheila
                   1100.   Woodward, Jason                 1114.   Zamora, Jose
                   1101.   Woodward, Robert                1115.   Zatarain, Jose
                   1102.   Wooten, Jeffery                 1116.   Zavala, Adolfo
                   1103.   Works, Austin                   1117.   Zavala, Jorge
                   1104.   Works, Dylan                    1118.   Zavala, Jorge
                   1105.   Works, Jonathon                 1119.   Zavala, Jose                            I
                   1106.   Wrenn, Christopher              1120.   Zeigler, Victor
                   1107.   Wright, Jeremy                  1121.   Zerkle, Jeffery
                   1108.   Wright, Randy                   1122.   Ziemer, Jonat




                                                                                                           ;
                                                                                                           !

                                                  c




                                                                                                           !
                                                                                                           ;
                                                                                                           i




                                                      13
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 142INDEX
                                                                          of 152NO. 651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                        RECEIVED NYSCEF: 03/26/2019




                                                   Schedule 11.1
                                                 Certain Definitions

                                                 Excluded Liability A

            “Excluded Liability A” means (a) all claims made before, on or after the Closing Date by Great
            Basin Transmission South, LLC in connection with the One Nevada transmission line project,
            that tubular guyed-V structures sold by Seller 1 to such Person prior to the Closing Date were
            damaged by wind-induced vibration and (b) any obligations arising in connection with the claims
            described in the foregoing clause (a) under Buyer’s surety bond or other credit support
            instrument that replaces Seller 1 ’s Credit Support Instrument issued by Travelers Insurance
            Company to secure Seller 1 ’s performance obligations to Great Basin Transmission South, LLC.
                   Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 143
                                                                            .   of 152NO.
                                                                               INDEX                                  651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF...D.OC . NO . •. 3                                                • * •J   ■ . .\v   •   TRECETVED -N¥SCEP,::.-03:/26/2019




                                                           Schedule 11.1
                                                         Certain Definitions

                                                        Excluded Liability B                                                        !

                  “Excluded Liability B” means the occurrence of hydrogen embrittlement in or near the base
                  plate-to-tower welds in galvanized str uctures manufactured in the Houston, Texas facility of the
                  Business in 2010.
                                                                                                                                !1
                                                                                                                                ;



                                                                                                                               i
                                                                                                                               ;
                                                                                                                               !




                                                                                                                                        I
                                                                                                                               i


                                                                                                                               ;•



                                                                                                                               :
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 144INDEX
                                                                          of 152NO. 651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05;23 PMl
NYSCEF DOC. NO. 3                                                                                RECEIVED NYSCEF: 03/26/2019




                                                        Schedule 11.1
                                                      Certain Definitions

                                                      Excluded Liability C

             “Excluded Liability C” means all claims alleging that wind-induced vibration has affected the
             structural integrity of a tower, but only the portion of such claims that is attributable to or arises
             out of wind-induced vibration.
             Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 145 INDEX
                                                                          of 152NO.                         651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOCi'NO. 3   •I             ....                                                  RECEIVED'NYSCEF: 03/26/2019




                                                  Schednle 11.1
                                                Certain Definitions

                                                Excluded Liability D

           “Excluded Liability D” means (a) the complaint filed on January 24,2014 in the Wisconsin
           Department of Workforce Development by Heman de Jesus Galicia against Seller 1 alleging a
           violation of the Wisconsin Family and Medical Leave Act, ERD Case No. CR201400290, (b) the
           complaint filed on August 2, 2013 in the Judicial District Court of Harris County, Texas by
           Jerald Labbe against Seller 1 alleging that Mr. Labbe was injured due to the negligence of an
           employee of Seller 1 while working in the course and scope of such employee’s employment
           with Seller 1, Cause No. 201345102, (c) the complaint filed on May 2, 2013 in South Carolina
           state court by Kenneth W. Walters against Seller 1, which was removed to the U.S. District
           Court in July 2013, alleging that Seller 1 wrongfully terminated his employment because of Mr.
           Walters’ age and medical condition, Cause No. 0:13-cv-01980-MBS-SVH, and (d) the complaint
           filed on October 4,2013 in Texas state court by Gorman Uniform Rental, Inc. against Seller 1,
           which was removed to U.S. District Court in December 2013, alleging breach of contract for
           premature termination, Cause No. 2013-59594.




                                                                                                                          l
             Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 146INDEX
                                                                         of 152NO..651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF DOC. NO. 3                                                                          RECEIVED NYSCEF: 03/26/2019




                                                     Schedule 11.1
                                                   Certain Definitions                                              !

                                                   Excluded Liability E

             “Excluded Liability E” means the replacement of galvanized structure arms incorporating arm
             brackets formed from 1 Vi inch-thick plate steel that were manufactured at the Steele, Alabama
             facility of the Business from March 1,2005 to May 31, 2013, including subh arm brackets that
             were sold to Electric Transmission Texas, LLC.




                                                                                                                         i
                         Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 147 INDEX
                                                                                      of 152NO. 651762/2019
IFILED; NEW YORK COUNTY CLERK 03/26/2019 05;23 PMl
IN 1 tiCtif- "JJUU . ‘•LMU'v---j...                                                              . . RECEIVED NYSCEF: 03/2 6/2019
                                                                                                                               !




                                                             Schedule 11.1
                                                           Certain Definitions

                                                                Knowledge
                                                                                                                               i

                       Sellers' Knowledge Persons
                           1. Aubrey Jackson, President of the Business
                           2. Carole Counce, Controller of the Business
                           3. Mike Paharik, VP of Sales & Marketing of the Business
                           4. Jeff Boigenzahn, VP of Operations of the Business
                           5. Michael Amey, VP of Tax of Seller 1
                           6. Paula Miller, VP of Corporate Human Resource and Benefits of Seller 1
                           7. Michael Geiger, Assistant General Counsel of Seller 1
                           8. Gregory Clayton, Plant Manager - Steele
                           9. Roger Schommer, Plant Manager - Hager City
                           10. Michael Scutella, Plant Manager - Lancaster
                           11. Timothy Mayhugh, Plant Manager - Houston

                       Buyer's Knowledge Persons
                          1. John Lee
                          2. William A. McWhirter 11




                                                                                                                               ;



                                                                                                                               ;

                                                                                                                               !
                                                                                                                               i




                                                                                                                               i




                                                                                                                               !
           Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 148INDEX
                                                                       of 152NO.   651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF- DOC. NO. 3                                                RECEIVED NYSCEF: 03/26/2019




                                        Schedule 11.1
                                      Certain Definitions

                                        Permitted Liens

                                            None.




                                                                                                 !
                                                                                                 I
                  Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 149 INDEX
                                                                               of 152NO.                             651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSGEF-:%DOG-V'NO .• • 3       - ••• ..... • -■*   Vi •• -i.   . .‘.1   . i*.v. »•*££"• I   I
                                                                                                ■ RECEIVED NYSdEF: ■ 03/26/-2 0I;9




                                                                   Schedule 11.1
                                                                 Certain Definitions

                                                               Retention Agreements

                    1. Employee Retention Agreement, dated January 3,2014, by and between Neva McGruder
                       and Thomas & Betts Corporation

                    2. Employee Retention Agreement, dated January 8,2014, by and between Mike Paharik
                       and Thomas & Betts Corporation

                    3. Employee Retention Agreement, dated January 8,2014, by and between Jeff Boigenzahn
                       and Thomas & Betts Corporation

                    4. Employee Retention Agreement, dated November 8, 2013, by and between Carole
                       Counce and Thomas & Betts Corporation

                    5. Employee Retention Agreement, dated October 31, 2013, by and between Aubrey
                       Jackson and Thomas & Betts Corporation




                                                                                                                               |
                                                                                                                               i     !
                                                                                                                               i



                                                                                                                                     i
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 150INDEX
                                                                          of 152NO. 651762/2019
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05;23 PMl
NYSCEF DOC.- NO. 3                                                                         RECEIVED NYSCEF: 03/26/2019




                                                      Schedule 11.1
                                                    Certain Definitions

                                               Special Indemnification Matter

              “Special Indemnification Matter” means any breach of an express product warranty made in
              respect of any product, good, component or other item manufactured and sold by Seller 1 prior to
              the Closing Date, including commercial resolutions of any such potential claims that are reached
              in compliance with Schedule 6. IB. but excluding commercial resolutions of any such potential
              claims that are not reached in compliance with Schedule 6. IB. except that “Special
              Indemnification Matter” does not include matters included in Excluded Liability E.
              Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 151 INDEX
                                                                           of 152NO.                                   651762/2019
FILED: NEW YORK COUNTY CLERK 03/26/2019 05:23 PMl
NYSCEF1 DOGv-NOv 3            .V.                                                           ■   -f
                                                                                                     RECEIVED --NYSCE F: '03/26/2019




                                                      Schedule 11.1                                                              !1
                                                    Certain Definitions

                                           Special Indemnification Matter Notice

            “Special Indemnification Matter Notice” means a written notice signed by an officer of Buyer
            which contains (a) a statement that the Indemnified Party has become aware of or a third party
            has asserted a claim that is within the scope of the Special Indemnification Matter and a
            reasonable explanation of the basis therefor, (b) a reasonably specific description of and the
            amount of Damages that have been asserted by the third party or sustained by Buyer, if
            quantifiable at the time of delivery of the Special Indemnification Matter Notice, and if not so
            quantifiable, a reasonable estimate thereof to the extent possible, and (c) if applicable, copies of
            all relevant documentation (including the product warranty and any written demand or other
            available document).




                                                                                                                                       I
               Case 1:19-cv-07829-PAE Document 1-1 Filed 08/20/19 Page 152INDEX
IFILED: NEW YORK COUNTY CLERK 03/26/2019 05;23 PMl
                                                                           of 152NO. 651762/2019 .
NYSCEF DOC. NO. ■ 3                                                                    RECEIVED NYSCEF: 03/26/2019




                                                    Schedule 11.1
                                                  Certain Definitions

                                                  Transferred Permits

              Hazardous Waste Permit No. SCD 048 462 378, issued by South Carolina Department of Health
              and Environmental Control, Office of Environmental Quality Control, Bureau of Land and
              Waste Management, issued June 6, 2013, last modified April 7,2014, expiring June 24, 2023.
